Exhibit 10.1

 

 

LOAN AGREEMENT

 

by and among

 

CAPITAL ONE, NATIONAL ASSOCIATION
as Administrative Agent and Book Runner

 

and

 

REGIONS BANK
as Syndication Agent

 

and

 

THE FINANCIAL INSTITUTIONS WHO ARE OR HEREAFTER
BECOME PARTIES TO THIS LOAN AGREEMENT,
 as Lenders

 

and

 

THE PARTIES LISTED ON EXHIBIT B ATTACHED HERETO
as Borrowers

 

with

 

CAPITAL ONE, NATIONAL ASSOCIATION and REGIONS CAPITAL MARKETS

as Co-Lead Arrangers

 

--------------------------------------------------------------------------------

 

Dated as of: July 25, 2016

 

DOCUMENT PREPARED BY:

 

Janis H. Loegering
Locke Lord LLP
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

 

 

DEFINITIONS

1

Section 1.1

Certain Definitions

1

Section 1.2

Definitions

22

Section 1.3

Phrases

22

 

 

 

ARTICLE 2

 

 

LOAN TERMS

23

Section 2.1

The Loan

23

Section 2.2

Interest Rate; Late Charge

23

Section 2.3

Terms of Payment

23

Section 2.4

Prepayment

23

Section 2.5

Security; Required Repairs; Establishment of Replacement Escrow Fund

24

Section 2.6

Application of Payments

25

Section 2.7

Sources and Uses

27

Section 2.8

Capital Adequacy; Increased Costs; Illegality or Unavailability

27

Section 2.9

Interest Rate Protection

28

Section 2.10

Libor Breakage Amount

29

Section 2.11

Exit Fee

29

Section 2.12

Evidence of Debt

29

Section 2.13

Substitution of Lenders

30

Section 2.14

Pro Rata Treatment; Sharing of Payments

31

Section 2.15

Intentionally Deleted

32

Section 2.16

Withholding Taxes

32

Section 2.17

Partial Releases

34

Section 2.18

Defaulting Lenders

37

Section 2.19

Payment of Rents Under Master Lease

38

 

 

 

ARTICLE 3

 

 

INSURANCE, CONDEMNATION AND IMPOUNDS

38

Section 3.1

Insurance

38

Section 3.2

Use and Application of Insurance Proceeds

42

Section 3.3

Condemnation Awards

43

Section 3.4

Insurance Impounds

44

 

i

--------------------------------------------------------------------------------


 

Section 3.5

Real Estate Tax Impounds

45

 

 

 

ARTICLE 4

 

 

LEASING MATTERS

46

Section 4.1

Representations and Warranties on Leases

46

Section 4.2

Standard Lease Form; Approval Rights

47

Section 4.3

Covenants

47

Section 4.4

Tenant Estoppels

48

 

 

 

ARTICLE 5

 

 

REPRESENTATIONS AND WARRANTIES

49

Section 5.1

Organization, Power and Authority; Formation Documents

49

Section 5.2

Validity of Loan Documents

49

Section 5.3

Liabilities; Litigation

50

Section 5.4

Taxes and Assessments

50

Section 5.5

Other Agreements Defaults

50

Section 5.6

Compliance with Laws

50

Section 5.7

Condemnation

50

Section 5.8

Access

50

Section 5.9

Location of Borrowers

51

Section 5.10

ERISA Employees

51

Section 5.11

Use of Loan Proceeds

51

Section 5.12

Forfeiture

51

Section 5.13

Tax Filings

51

Section 5.14

Solvency

51

Section 5.15

Full and Accurate Disclosure, No Material Adverse Change

52

Section 5.16

Flood Zone

52

Section 5.17

Single Purpose Entity/Separateness

52

Section 5.18

Compliance With International Trade Control Laws and OFAC Regulations

55

Section 5.19

Borrowers’ Funds

55

Section 5.20

Operator Agreements

56

Section 5.21

Physical Condition

57

Section 5.22

Healthcare Representations

57

 

 

 

ARTICLE 6

 

 

FINANCIAL REPORTING

58

Section 6.1

Financial Statements

58

 

ii

--------------------------------------------------------------------------------


 

Section 6.2

Compliance Certificate

60

Section 6.3

Accounting Principles

60

Section 6.4

Intentionally Deleted

60

Section 6.5

Annual Budget

60

Section 6.6

Books and Records/Audits

60

Section 6.7

Agent for Borrowers

60

 

 

 

ARTICLE 7

 

 

COVENANTS

61

Section 7.1

Transfers or Encumbrance of Property

61

Section 7.2

Taxes

62

Section 7.3

Management

62

Section 7.4

Operation; Maintenance; Inspection

63

Section 7.5

Taxes on Security

63

Section 7.6

Legal Existence, Name, Etc.

63

Section 7.7

Further Assurances

63

Section 7.8

Estoppel Certificates Regarding Loan

64

Section 7.9

Notice of Certain Events

64

Section 7.10

Payment For Labor and Materials

64

Section 7.11

Use of Proceeds and Revenues

64

Section 7.12

Compliance with Laws and Contractual Obligations

65

Section 7.13

Operating and Financial Covenants

65

Section 7.14

Healthcare Covenants

66

Section 7.15

Cooperation Regarding Licenses and Permits

67

Section 7.16

Transactions With Affiliates

68

Section 7.17

Alterations

68

Section 7.18

Business and Operations

68

Section 7.19

Severability of Covenants

68

Section 7.20

Forfeiture

69

 

 

 

ARTICLE 8

 

 

EVENTS OF DEFAULT

69

Section 8.1

Payments

69

Section 8.2

Insurance

69

Section 8.3

Prohibited Transfer

69

Section 8.4

Covenants

69

Section 8.5

Representations and Warranties

69

 

iii

--------------------------------------------------------------------------------


 

Section 8.6

Other Encumbrances

69

Section 8.7

Involuntary Bankruptcy or Other Proceeding

69

Section 8.8

Voluntary Petitions, etc.

69

Section 8.9

Default by Borrowers Under Operator Agreement

70

Section 8.10

Certain Covenants

70

Section 8.11

Financial Information

70

Section 8.12

Default Under Guaranty

70

Section 8.13

Criminal Act

70

Section 8.14

Default by Operators under Operator Agreements

70

Section 8.15

Intentionally Deleted

70

Section 8.16

Environmental Indemnity Agreement

70

Section 8.17

Required Repairs and Post Closing Requirements

70

Section 8.18

Secured Hedge Agreement

70

Section 8.19

Cash Management Agreement

71

Section 8.20

Admissions Restrictions

71

Section 8.21

Healthcare Investigations

71

Section 8.22

Default Under Affiliate Credit Facility

71

 

 

 

ARTICLE 9

 

 

REMEDIES

71

Section 9.1

Remedies - Insolvency Events

71

Section 9.2

Remedies - Other Events

71

Section 9.3

Administrative Agent’s Right to Perform the Obligations

71

Section 9.4

Special Right to Cure with Respect to Operational Defaults

72

Section 9.5

Severance of Projects from Master Lease Cross-Default

73

 

 

 

ARTICLE 10

 

 

ADMINISTRATIVE AGENT

74

Section 10.1

Appointment and Duties

74

Section 10.2

Binding Effect

75

Section 10.3

Use of Discretion

75

Section 10.4

Delegation of Rights and Duties

75

Section 10.5

Liability

76

Section 10.6

Administrative Agent Individually

77

Section 10.7

Lender Credit Decision

77

Section 10.8

Resignation of Administrative Agent

77

Section 10.9

Additional Secured Parties

78

 

iv

--------------------------------------------------------------------------------


 

Section 10.10

Reliance by Administrative Agent

78

Section 10.11

Rights as a Lender

78

Section 10.12

Standard of Care; Indemnification

79

Section 10.13

Failure to Act

79

Section 10.14

No Other Duties, Etc.

79

Section 10.15

The Platform

79

 

 

 

ARTICLE 11

 

 

MISCELLANEOUS

80

Section 11.1

Notices

80

Section 11.2

Amendments and Waivers

82

Section 11.3

Assignments and Participations; Binding Effect

83

Section 11.4

Renewal, Extension or Rearrangement

88

Section 11.5

Indemnities

88

Section 11.6

Debtor-Creditor Relationship

89

Section 11.7

Right of Setoff; Sharing of Payments

89

Section 11.8

Marshaling; Payments Set Aside

90

Section 11.9

Limitation on Interest

90

Section 11.10

Invalid Provisions

91

Section 11.11

Reimbursement of Expenses

91

Section 11.12

Approvals; Third Parties; Conditions

92

Section 11.13

Administrative Agent and Lenders Not in Control; No Partnership

92

Section 11.14

Contest of Certain Claims

93

Section 11.15

Time of the Essence

93

Section 11.16

Successors and Assigns

93

Section 11.17

Waivers

93

Section 11.18

Cumulative Rights

93

Section 11.19

Joint and Several Liability of Borrowers

94

Section 11.20

Singular and Plural

97

Section 11.21

Exhibits and Schedules

97

Section 11.22

Titles of Articles, Sections and Subsections

98

Section 11.23

Promotional Material

98

Section 11.24

Survival

98

Section 11.25

WAIVER OF JURY TRIAL

98

Section 11.26

Waiver of Punitive or Consequential Damages

98

Section 11.27

Governing Law

98

 

v

--------------------------------------------------------------------------------


 

Section 11.28

Entire Agreement

99

Section 11.29

Counterparts

99

Section 11.30

Consents and Approvals

99

Section 11.31

Effectiveness of Facsimile Documents and Signatures

99

Section 11.32

Venue

99

Section 11.33

Important Information Regarding Procedures for Requesting Credit

100

Section 11.34

Method of Payment

100

Section 11.35

Non-Public Information; Confidentiality; Disclosure

100

Section 11.36

Post-Closing Obligations of Borrowers

100

Section 11.37

Release and Waiver Regarding Special Audits

100

Section 11.38

Component Notes

101

Section 11.39

Amendments and Waivers

101

Section 11.40

HUD Engagement; Eligibility

101

 

 

 

ARTICLE 12

 

 

LIMITATIONS ON LIABILITY

102

Section 12.1

Limitation on Liability

102

Section 12.2

Limitation on Liability of Lender’s Officers, Employees, etc.

105

 

vi

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is entered into as of July 25, 2016 by
and among CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association (in
such capacity and together with its successors and permitted assigns, “CONA”),
as administrative agent and collateral agent for the Lenders (as defined
herein) (in such capacity and together with its successors and permitted
assigns, the “Administrative Agent”), THE PARTIES WHO ARE OR HEREAFTER BECOME
PARTIES TO THIS AGREEMENT as Lenders (together with their successors and
permitted assigns, each a “Lender” and collectively, the “Lenders”), and THE
PARTIES LISTED ON EXHIBIT B ATTACHED HERETO (together with its successors and
permitted assigns, each a “Borrower” and collectively, the “Borrowers.

 

ARTICLE 1
DEFINITIONS

 

Section 1.1                                   Certain Definitions.  As used
herein, the following terms have the meanings indicated:

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“ACH” has the meaning assigned in Section 2.6(c).

 

“Acceptable Replacement Operator” means a Person that meets each of the
following criteria:

 

(i)                                     it currently manages at least ten
(10) facilities or five hundred (500) licensed beds, in each case engaged in
substantially the same businesses as the businesses conducted at the Projects
and being of similar quality to the skilled nursing facilities that comprise the
Projects;

 

(ii)                                  it has been in the business of operating
or managing skilled nursing facilities in a prudent, profitable and successful
manner for at least five (5) years, and at least two (2) senior officers or
members of such Person shall have had not less than five (5) years of experience
generally in the business of operating or managing skilled nursing facilities in
a prudent and successful manner and at least three (3) years of tenure with such
Person;

 

(iii)                               either (1) such Person is licensed or
certified, as necessary, for the operation of each of the Projects as of the
date of the transfer of operations to such Person or (2) Operating Tenants
remain licensed or certified, as necessary, for the operation of each of the
Projects as of the date of such transfer;

 

(iv)                              (1) it has not, and neither have any of its
Affiliates, or any of such Person’s or its Affiliates’ senior officers,
directors, Controlling shareholders or Controlling members: (A) had any license
or certification to operate any healthcare facility revoked by any Governmental
Authority, or caused any such revocation, due to any fault or failure by, or
negative reputation of, such Person or any of such senior officers, directors,
Controlling shareholders or Controlling members, within the past sixty (60)
months, (B) been found to have been grossly negligent or to have committed
willful or intentional misconduct in any lawsuit alleging any wrongdoing by such
Person or any of such senior officers, directors, Controlling shareholders or
Controlling members relating to resident or patient care, (C) been excluded from
providing services in connection with the operation of any healthcare facility
by any applicable state healthcare licensing authority within the past sixty
(60) months, or (D) been excluded, or restricted for a period in excess of 60
days, from participation in the Medicare or Medicaid program or any state
healthcare program within the past sixty (60) months; and (2) it has  not, and
neither have any of

 

1

--------------------------------------------------------------------------------


 

its Affiliates, or any of such Person’s or its Affiliates’ senior officers,
directors, Controlling shareholders or Controlling members, been the subject of
a pending investigation or proceeding within the past sixty (60) months
(x) that, if pending, is reasonably likely to result in any of the foregoing or
(y) that materially and adversely affects the reputation of any persons or
entities in any group that Controls such Person;

 

(v)                                 it has not, and neither has any of its
Affiliates, within the past five (5) years: (A) made an assignment of all or
substantially all of its property for the benefit of creditors, (B) had a
receiver, trustee, or liquidator appointed for any of their respective property
(unless such appointment was discharged within 60 days after the date of such
appointment), (C) filed a voluntary petition under any federal bankruptcy law or
state Requirements of Law to be adjudicated as bankrupt or for any arrangement
or other debtor’s relief, or (D) had an involuntary filing of such a petition
against any such Person by any other party (unless such petition was dismissed
within 90 days after filing);

 

(vi)                              it is a reputable Person of good character and
integrity that has a general business and operating reputation for providing
quality healthcare services reasonably compatible with the services required to
be provided by Master Tenant under the Master Lease and Operating Tenants under
the Operating Leases and any previous experience of Administrative Agent with
such Person and its principals was satisfactory;

 

(vii)                           neither it or any Affiliate is an excluded
operator for any agency lender and it will not negatively impact the ability to
secure HUD Loan Financing; and

 

(viii) it or its guarantor has financial strength at least equivalent to the
financial strength of Master Tenant and any guarantor of the Master Tenant’s
obligations.

 

“Adjusted Expenses” means actual operating expenses related to the Projects,
excluding any rent and interest paid and depreciation recorded by Operating
Tenants on a stabilized accrual basis for the period in question (or if no
period is specified, then for the most current previous twelve (12) month
period) (as the same may be reasonably adjusted by Administrative Agent),
including: (i) recurring expenses as determined under GAAP, (ii) real estate
taxes, (iii) management fees (whether paid or not) in an amount not less than
five percent (5%) of effective gross income (or the actual management fee paid,
if higher) and (iv) a replacement reserve (whether reserved or not) of not less
than Three Hundred Fifty and No/100 Dollars ($350.00) per Residential Unit per
annum.

 

“Adjusted Net Operating Income” or “ANOI” means annualized Adjusted Revenue less
Adjusted Expenses, based upon the financial reports provided by Borrowers under
Article 7 and approved by Administrative Agent in its reasonable discretion.

 

“Adjusted Revenue” means revenues generated by the Operators at the Projects for
the period in question (and if none specified, then for the most current twelve
(12) months), as determined under GAAP, but excluding (a) nonrecurring income
and non-property related income and income from tenants that is classified as
“bad debt” under GAAP, and (b) late fees and interest income; provided, however,
if actual occupancy of the Projects, taken as a whole, exceeds 95%, Adjusted
Revenue shall be proportionately reduced assuming an occupancy of 95%.

 

“Administrative Agent” has the meaning assigned in the preamble to this
Agreement.

 

“Affected Lender” has the meaning assigned in Section 2.13(a).

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Each Borrower Party shall be
deemed an Affiliate of Borrowers.

 

“Affiliated Manager” means any property manager in which any Borrower, or any
Affiliate of any Borrower has, directly or indirectly, any legal, beneficial or
economic interest.

 

“Agreement” means this Loan Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Allocated Loan Amount” has the meaning assigned in Section 11.19.

 

“Applicable Date” has the meaning assigned in Section 12.1(e).

 

“Approved Fund” means, with respect to Administrative Agent or any Lender, any
Person (other than a natural Person) that (a) is or will be engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business and (b) is advised
or managed by (i) Administrative Agent or such Lender, (ii) any Affiliate of
Administrative Agent or such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages Administrative Agent or such Lender.

 

“Approved Insurer” means any insurer (other than governmental programs including
Medicaid/Medicare/TRICARE/Veterans Health Administration) as may be approved by
Administrative Agent from time to time in its reasonable discretion.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption agreement duly
executed by the parties thereto in connection with the assignment of all or any
portion of the Loan in accordance with Section 11.3, to be in the form attached
hereto as Exhibit E attached hereto.

 

“Assignment of Hedge Agreement” means the Collateral Assignment of Interest Rate
Protection Agreement executed and delivered by Borrowers from time to time
during the term of the Loan and the counterparty under the Hedge Agreement to
Administrative Agent (on behalf of itself and the Lenders), as amended,
restated, supplemented, or otherwise modified from time to time.

 

“ASTM” means the American Society for Testing and Materials.

 

“Award” has the meaning assigned in Section 3.3.

 

“Bankruptcy Party” has the meaning assigned in Section 8.7.

 

“Bankruptcy Plan” has the meaning assigned in Section 11.3(i)(iv).

 

“Bank Secrecy Act” means the Bank Secrecy Act, 31 U.S.C. Section 5311, et seq.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate publicly announced by Administrative Agent as its “Prime Rate” in the
United States or if Administrative Agent ceases to quote such rate, the highest
per annum interest rate published by the Federal Reserve Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by Administrative Agent in its
reasonable discretion.

 

“Borrower” and “Borrowers” have the meaning assigned in the preamble to this
Agreement.

 

“Borrower Formation Documents” has the meaning assigned in Section 5.1(b).

 

“Borrower Party” means Borrowers and Guarantor.

 

“Borrowers’ Agent” has the meaning assigned in Section 6.7.

 

“Borrower’s Knowledge” means the knowledge of each of the Borrowers,
individually and collectively, after diligent inquiry including, without
limitation, review of existing reports (e.g., environmental and property
condition reports) regarding the Projects and inquiry of the current Operators.

 

“Business Associate Agreement” means the Business Associate Agreement dated as
of the Closing Date among Administrative Agent and Operators.

 

“Business Day” means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the States of Maryland and New York are not
open for general banking business.  If such day relates to the determination of
the Libor Rate, “Business Day” means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank Eurodollar
market.

 

“Cash Management Agreement” means any agreement existing as of the date hereof
or from time to time during the term of the Loan among Administrative Agent (on
behalf of itself and the Lenders), Borrowers and a bank approved by
Administrative Agent, in its reasonable discretion, regarding the establishment
and operation of a lockbox account, blocked account or similar account into
which rents and other revenue arising from the Projects are to be deposited, and
includes the Deposit Account Control Agreement, as amended, restated,
supplemented, or otherwise modified from time to time.

 

“Casualty” has the meaning assigned in Section 3.2.

 

“Census Report” means, with respect to a Project, a report which records the
number of licensed beds comprising the Residential Units for the Project, as
well as the number of patients and patient census days by Third Party Payor
source.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or

 

4

--------------------------------------------------------------------------------


 

indirectly, of thirty-five percent (35%) or more of the equity securities of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right) and the Borrower shall not have repaid all of the
outstanding Obligations in full in cash within forty-five (45) days after such
Person or Affiliated Group shall have acquired such percentage of such equity
securities; or

 

(b)                                 CCP SCC Holdings LLC ceases to be the sole
member of each Borrower; or

 

(c)                                  Care Capital Properties GP, LLC, a Delaware
limited liability company, ceases to be the general partner of Care Capital
Properties, LP, a Delaware limited partnership; or

 

(d)                                 the Parent ceases to own directly one
hundred percent (100%) of the Equity Interests of Care Capital Properties GP,
LLC or ceases to own, directly or indirectly, seventy-five percent (75%) or more
of the Equity Interests in Borrowers; or

 

(e)                                  during any period of 24 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Closing Date” means the date the Loan is funded by the Lenders.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means all real and personal property with respect to which Liens in
favor of Administrative Agent for the benefit of the Lenders are executed,
identified or purported to be granted pursuant to the Loan Documents and which
secure the Obligations described in the Loan Documents and the Secured Hedge
Agreement, and includes, without limitation, all of each Borrower’s right, title
and interest in, to and under all personal property, real property, and other
assets that arise from, are used in connection with, are related to or are
located at the Projects, whether now owned by or owing to, or hereafter acquired
by or arising in favor of any Borrower (including all personal property and
other assets owned or acquired under any trade names, styles or derivations
thereof), and whether owned or consigned by or to, or leased from or to, a
Borrower, and regardless of where located.

 

“Collateral Assignment” means the Subordination and Agreement Regarding
Management Agreement(s) executed by Operating Tenants, Property Manager and
Administrative Agent, as amended, restated, supplemented, or otherwise modified
from time to time.

 

“Commercial Lease” means all leases and subleases of the Projects or any  part
thereof now existing or hereafter executed, but excluding the (a) Residential
Leases, (b) Master Lease and (c) Operating Leases.

 

5

--------------------------------------------------------------------------------


 

“Competitor” means Ventas, Inc., Sabra Health Care REIT, Inc., Omega Healthcare
Investors, Inc. and any other healthcare REIT or similar Person in the
healthcare industry, and any Affiliate of any of the foregoing.

 

“Compliance Certificate” means the compliance certificate in the form of
Schedule 6.2 attached hereto.

 

“CON” means a certificate of need or similar certificate, license or approval
issued by the State Regulator for the requisite number of Residential Units in
each of the Projects.

 

“CONA” has the meaning assigned in the preamble to this Agreement.

 

“CONA Agency Lender” means Capital One Multifamily.

 

“Condemnation” has the meaning assigned in Section 3.3.

 

“Contest” has the meaning assigned in Section 12.1(b).

 

“Contract Rate” has the meaning assigned in Section 2.2.

 

“Control” or “controls” means, when used with respect to any specified Person,
the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract, by its position with such Person as general
partner or managing member, or otherwise; and the terms “Controlling” and
“Controlled” have the meanings correlative to the foregoing.

 

“Covenant Cure Deposit” has the meaning assigned in Section 7.13(c)(i).

 

“Covenant Cure Prepayment” has the meaning assigned in Section 7.13(c)(i).

 

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, (c) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests, (d) all indebtedness guaranteed by such
Person, directly or indirectly, (e) all obligations under leases that constitute
capital leases for which such Person or any of its assets is liable or subject,
and (f) all obligations of such Person under interest rate swaps, caps, floors,
collars and other interest hedge agreements, in each case whether such Person or
any of its assets is liable or subject contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations such Person otherwise
assures a creditor against loss.

 

“Debt Service” means, for any particular period, the aggregate interest, fixed
principal, and other payments due during such period under the Loan and under
any other permitted Debt relating to the Projects expressly approved by
Administrative Agent (but not including payments applied to escrows or reserves
required by Administrative Agent or the Lenders or any Partial Release Price
payments made pursuant to Section 2.17).  In the event that Debt Service for a
period of twelve (12) months (or other calculation period) is not available,
Administrative Agent shall annualize the Debt Service for such period of time as
is available.

 

6

--------------------------------------------------------------------------------


 

“Debt Service Coverage Ratio” means the ratio of (i) Adjusted Net Operating
Income for the Projects for a particular period, to (ii) Debt Service for such
period.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default Rate” means the lesser of (a) the maximum rate of interest allowed by
applicable law, or (b) five percent (5%) per annum in excess of the Contract
Rate.

 

“Defaulting Lender” means a Lender that (a) has given written notice to
Borrowers, Administrative Agent, or any other Lender that it will fail to fund
any amounts to be funded by such Lender after the Closing Date under this
Agreement or otherwise fails to fund such amount under this Agreement; (b) is in
default for failing to make payments under one or more syndicated credit
facilities (unless subject to a good faith dispute); (c) has declared (or the
holding company of such Lender has declared) bankruptcy or is otherwise involved
in a liquidation proceeding and Administrative Agent has determined such Lender
is reasonably likely to become a Defaulting Lender or (d) is the subject of a
receivership.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

“Deposit Account Bank” means each bank in which any Borrower maintains a Deposit
Account.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Administrative Agent and Borrowers, among
Administrative Agent, a Borrower and the Deposit Account Bank, which agreement
provides that (a) such bank shall comply with instructions originated by
Administrative Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such bank shall
agree that it shall have no Lien on, or right of setoff or recoupment against,
such Deposit Account or the contents thereof, other than in respect of
commercially reasonable fees and other items, in each such case expressly
consented to by Administrative Agent, and containing such other terms and
conditions as Administrative Agent may reasonably require, as amended, restated,
supplemented, or otherwise modified from time to time.  The initial Deposit
Account Control Agreement is the Deposit Account Control Agreement (with
Activation) of even date herewith among Borrowers, Bank of America, N.A. and
Administrative Agent.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any Sanction.

 

“Determination Date” has the meaning assigned in Section 7.13.

 

“Disqualified Institution” has the meaning specified in the definition of
“Eligible Assignee.”

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“DQ List” has the meaning assigned in Section 11.3(i)(v).

 

7

--------------------------------------------------------------------------------


 

“Electronic Transmission” means any process of communication that does not
directly involve the physical transfer of paper and that is capable of the
retention, retrieval and reproduction of information by the recipient.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.3(b)(iii), (iv), (v) and (vi) (subject to such
consents, if any, as may be required under Section 11.3(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (a) any
prospective assignee or successor administrative agent (other than a Lender or
an Affiliate of a Lender) which (1) is or has been an adverse party in
litigation or other legal proceedings with, or has threatened, litigation or
other legal proceedings against, any Borrower Party or (2) is a REIT investing
primarily in healthcare and/or seniors housing properties, (b) an Affiliate of
any of the foregoing entities listed in clause (a) hereof, (c) any Competitor,
(d) any tenant or any Affiliate of any tenant under a lease in which any
Borrower Party is the landlord, (e) any manager of a property owned or leased by
a Borrower Party or (f) any other Person designated by the Borrower as a
“Disqualified Institution” by written notice to Administrative Agent (for
distribution to the Lenders (including by posting such notice to the Platform))
(any such Person under any of the foregoing clauses (a) through (f) being a
“Disqualified Institution”); provided further that “Disqualified Institutions”
shall exclude any Person that any Borrower Party has designated as no longer
being a “Disqualified Institution” by written notice delivered to Administrative
Agent from time to time.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated of even date hereof in favor of Administrative Agent (for itself
and on behalf of the Lenders) executed by Borrowers and Guarantor with respect
to the Projects, as amended, restated, supplemented, or otherwise modified from
time to time.

 

“Environmental Laws” means any federal, state or local law (whether imposed by
statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing health, safety, industrial
hygiene, the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws (a) governing or regulating the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release, discharge of, or exposure to, Hazardous Materials,
(b) governing or regulating the transfer of property upon a negative declaration
or other approval of a Governmental Authority of the environmental condition of
such property, or (c) requiring notification or disclosure of releases of
Hazardous Materials or other environmental conditions whether or not in
connection with a transfer of title to or interest in property.

 

“Equity Interest” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules and regulations promulgated thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exit Fee” means either the Standard Exit Fee or the Reduced Exit Fee, as
applicable.

 

8

--------------------------------------------------------------------------------


 

“Exiting Project” means a Project which Borrowers have determined to remove from
the Collateral by paying the Lenders the Allocated Loan Amount attributable to
such Project under the terms of Section 3.2(c) hereof.

 

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect thereto and any legislation implementing an intergovernmental approach
thereto.

 

“Federal Bankruptcy Code” means Chapter 11 of Title II of the United States Code
(11 U.S.C. § 101, et seq.), as amended.

 

“Federal Flood Insurance” means, for any Project (including any personal
property Collateral located on such Project) located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance reasonably satisfactory to
Administrative Agent, in either case, that (a) meets the requirements of FEMA
and other applicable federal agencies, (b) includes a deductible not to exceed
$50,000 and (c) has a coverage amount equal to the lesser of (i) the insurable
value of the buildings and any personal property Collateral located on the
Project as determined by Administrative Agent or (ii) the maximum policy limits
set under the National Flood Insurance Program.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Financial Covenant Breach” has the meaning assigned in Section 7.13(b).

 

“Financial Covenants” has the meaning assigned in Section 7.13.

 

“Financial Institution” means a United States Financial Institution as defined
in 31 U.S.C. 5312, as amended from time to time.

 

“FIRREA” has the meaning assigned in Schedule 2.1.

 

“Forfeiture Rights” means the right of any Governmental Authority or other
Person to require the forfeiture of the property of a Person.

 

“GAAP” means general accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board that are applicable on the date so
indicated and consistently applied.

 

“Governmental Approvals” means, collectively, all consents, licenses and permits
and all other authorizations or approvals required from any Governmental
Authority to operate the Projects.

 

“Governmental Authority” means any federal, state, county or municipal
government or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body (including, without limitation, the State
Regulator), or any court, administrative tribunal, or public body.

 

“Guarantor” means individually and collectively, as the context may require,
Care Capital Properties, Inc., a Delaware corporation, and Care Capital
Properties, LP, a Delaware limited partnership.

 

9

--------------------------------------------------------------------------------


 

“Hazardous Materials” means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by-product thereof,
(b) asbestos or asbestos-containing materials, (c) polychlorinated biphenyls
(pcbs), (d) radon gas, (e) underground storage tanks, (f) any explosive or
radioactive substances, (g) lead or lead-based paint, (h) any other substance,
material, waste or mixture which is or shall be listed, defined, or otherwise
determined by any Governmental Authority to be hazardous, toxic, dangerous or
otherwise regulated, controlled or giving rise to liability under any
Environmental Laws, (i) any excessive moisture, mildews, mold or other fungi in
quantities and/or concentrations that could reasonably be expected to pose a
risk to human health or the environment, or negatively impact the value of the
Projects or (j) any elements, material, compounds, mixtures, chemicals, wastes,
pollutants, contaminants or substances known to cause cancer or reproductive
toxicity, that, because of its quantity, concentration or physical or chemical
characteristics, exposure is limited or regulated by any Governmental Authority
having jurisdiction over human health and safety, natural resources or the
environment, or which poses a significant present or potential hazard to human
health and safety, or to the environment, if released into the workplace or the
environment.

 

“Healthcare Investigations” means (a) any inquiries, investigations, probes,
audits or proceedings by any Governmental Authorities concerning the compliance
of the business affairs, practices, licensing or reimbursement entitlements of
any Borrower, Guarantor or any Operator with applicable Healthcare Laws
(including, without limitation, inquiries involving the Comprehensive Error Rate
Testing program and any inquiries, investigations, probes, audits or proceedings
initiated by a Fiscal Intermediary/Medicare Administrative  Contractor, Medicaid
Integrity Contractor, Recovery Audit Contractor, Program Safeguard Contractor,
Zone Program Integrity Contractor, state Attorney General, Office of Inspector
General, U.S. Department of Health and Human Services, Department of Justice or
similar governmental agencies or contractors for such agencies), (b) any
whistleblower suits, or suits brought by any third party or any patient,
employee or resident pursuant to federal or state “false claims acts” and
Medicaid, Medicare or state fraud and/or abuse laws and (c) any notice of
violation of Healthcare Laws at a level that under Healthcare Laws requires the
immediate or accelerated filing of a plan of correction with a Governmental
Authority.

 

“Healthcare Laws” means all applicable state and federal statutes, codes,
ordinances, orders, rules, and regulations  (i) relating to  protected health
information as defined at 45 C.F.R. 160.103 (“Protected Health Information”),
including HIPAA,  as amended by HITECH  and the respective rules and regulations
promulgated thereunder, and all other applicable state and federal laws
regarding the privacy and security of Protected Health Information ;
(ii) governing the establishment, construction, ownership, operation, licensure,
use or occupancy of  skilled nursing facilities, including applicable conditions
of participation for skilled nursing facilities pursuant to Medicare and/or
Medicaid certification; and (iii) 42 U.S.C. Section 1320a-7b(b) (Criminal
Penalties for Acts Involving Federal  Health Care Programs), commonly referred
to as the “Federal Anti-Kickback Statute,”  42 U.S.C. Section 1395nn (Limitation
on  Certain Physician Referrals), commonly referred to as the “Stark Statute”,
and 31 U.S.C. Section 3729-33, commonly referred to as the “False Claims Act”.

 

“Hedge Agreement” means, collectively, any and all interest rate swap
agreements, interest rate cap agreements, interest rate collar agreements or
other similar agreements designed to provide protection against fluctuations in
interest or currency exchange rates, now or hereafter entered into by or on
behalf of Borrowers pursuant to Section 2.9 of this Agreement, as the same may
be renewed, extended, amended or replaced from time to time.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

 

“HIPAA Compliance Plan” has the meaning assigned in Section 7.14(b).

 

10

--------------------------------------------------------------------------------


 

“HIPAA Compliance Date” has the meaning assigned in Section 7.14(b).

 

“HIPAA Compliant” has the meaning assigned in Section 7.14(b).

 

“HITECH” means the Health Information Technology for Economic and Clinical
Health Act of 2009.

 

“HUD” means The Department of Housing and Urban Development.

 

“HUD Loan Financing” means a permanent take-out loan for the full principal
amount of the Loan obtained from HUD and originated by either the CONA Agency
Lender or the Regions Agency Lender, and secured by all Projects.

 

“HUD Project Loan Financing” means a permanent take-out loan for the Allocated
Loan Amount for any particular Project obtained from HUD and originated by
either the CONA Agency Lender or the Regions Agency Lender, and secured by one
of the Projects.

 

“IEEPA” has the meaning assigned in Section 5.19(f).

 

“Improvements” means the buildings and other improvements located on the Land.

 

“Indebtedness” means all payment obligations of Borrowers or Guarantor to
Administrative Agent or to any Lender under the Loan or any of the Loan
Documents, including, without limitation, any and all interest, whether or not
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or similar proceeding, and whether or not a claim
for post-filing or post-petition interest is allowed in any such proceeding.

 

“Indemnified Person” has the meaning assigned in Section 11.5(a).

 

“Insurance Impound” has the meaning assigned in Section 3.4.

 

“Insurance Premiums” has the meaning assigned in Section 3.1(d).

 

“Land” means, collectively, the real property described in Exhibits A-l through
A-12 attached hereto.

 

“Lease Party” means the party to any Lease that grants to the other party the
right to use or occupy any portion of the Projects, whether it be a Borrower or
any Operator.

 

“Leases” means, collectively, the Residential Leases and Commercial Leases and
all amendments, modifications or supplements thereto.

 

“Lease Year” means the period beginning on February 1 of any calendar year and
ending on January 31 of the following calendar year.

 

“Lease Yield” means the ratio, as of any particular date, stated as a
percentage, of (i) the aggregate Minimum Rent (as defined in the Master Lease)
payments under the Master Lease allocated to the Projects as of such date to
(ii) the outstanding principal balance of the Loan as of such date.

 

“Lender” has the meaning assigned in the preamble to this Agreement.  In
addition to the foregoing, solely for the purpose of identifying the Persons
entitled to share in payments and collections from the Collateral and the
benefit of any guarantees of the Obligations as more fully set forth in this

 

11

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents, the term “Lender” shall include Secured
Hedge Providers.  For the avoidance of doubt, any Person to whom any Obligations
in respect of a Secured Hedge Agreement are owed and which does not hold any
Loans or commitments hereunder shall not be entitled to any other rights as a
“Lender” under this Agreement or the other Loan Documents.

 

“Lender Transferee” has the meaning assigned in Section 11.3(b).

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions,
documented costs, fees, taxes, commissions, charges, disbursements and expenses,
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

“Libor Breakage Amount” means an amount, as reasonably calculated by any Lender,
equal to the amount of any losses, expenses and liabilities (including, without
limitation, any loss, including interest paid, but exclusive of lost
profits) that such Lender or any of its Affiliates may sustain as a result of
any payment of the Loan (or any portion thereof) on any day that is not the last
day of the Libor Interest Period applicable thereto (regardless of the source of
such prepayment and whether voluntary, by acceleration or otherwise).

 

“Libor Interest Period” means each period commencing on the first day of a
calendar month and ending on the last day of the month; provided, any Libor
Interest Period that would otherwise extend beyond the Maturity Date of the Loan
shall end on the Maturity Date.

 

“Libor Rate” means, with respect to each Libor Interest Period, the rate for a
Libor Reset Date which will be (a) the rate determined by Administrative Agent
to be the offered rate for deposits in Dollars for the applicable Libor Interest
Period appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m. (London
time) two (2) Business Days preceding that Libor Reset Date.  In the event that
such rate does not appear on the Reuters Screen LIBOR01 page at such time, the
“Libor Rate” shall be determined by reference to such other comparable publicly
available service for displaying the offered rate for deposit in Dollars in the
London interbank market as may be selected by Administrative Agent and, in the
absence of availability, such other method to determine such offered rate as may
be selected by Administrative Agent in a manner consistent with other similarly
situated customers of Administrative Agent.

 

“Libor Reset Date” means the first day of each Libor Interest Period.

 

“Lien” means any interest, or claim thereof, in the Projects securing an
obligation owed to, or a claim by, any Person other than the owner of the
Projects, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes.  The term
“Lien” shall include reservations, exceptions, encroachments, easements, rights
of way, covenants, conditions, restrictions, leases and other title exceptions
and encumbrances affecting the Projects.

 

“Loan” means the loan made by the Lenders to Borrowers under this Agreement,
together with all other amounts evidenced or secured by the Loan Documents.

 

12

--------------------------------------------------------------------------------


 

“Loan Commitment” means, with respect to each Lender, the commitment of such
Lender to make its Pro Rata Share of the Loan to Borrowers, which commitment is
in the amount set forth opposite such Lender’s name on Exhibit C under the
caption “Lender’s Loan Commitment.”

 

“Loan Documents” means: (a) this Agreement, (b) the Notes, (c) the Mortgage,
(d) the UCC financing statements, (e) the Collateral Assignment, (f) the
Business Associate Agreement, (g) the Payment Guaranty, (h) the Security
Agreement, (i) the Cash Management Agreement, (j) the Secured Hedge Agreements,
(k) the Negative Pledge Agreement, (l) the Working Capital Loan Intercreditor
Agreement, (m) all other documents executed by any Borrower Party and
evidencing, securing, governing or otherwise pertaining to the Loan, (n) any
letter of credit provided to Administrative Agent (for itself and on behalf of
the Lenders) in connection with the Loan, and (o) all amendments, modifications,
renewals, substitutions and replacements of any of the foregoing; provided
however, in no event shall the term “Loan Documents” include the Environmental
Indemnity Agreement.

 

“Loan to Value Ratio” means a ratio, stated as a percentage, of (i) the then
outstanding principal amount of the Loan, to (ii) the most recent as is
appraised values of the Projects as approved by Administrative Agent.

 

“Loan Year” means the period between the Closing Date and July 24, 2017 for the
first Loan Year and the period between each succeeding July 25th and July 24th
until the Maturity Date.

 

“Management Agreements” means, collectively, those certain agreements between
Operating Tenants and Property Manager for the management of the Projects, each
dated as of February 1, 2015.

 

“Master Lease” means, collectively, (a) that certain Master Lease dated
January 30, 2015 between Borrowers, as landlord, and Master Tenant, as tenant,
and covering the Projects, as amended by the Master Lease Omnibus Amendment and
(b) the Master Lease Guaranty, as the same may be otherwise amended from time to
time as approved by Administrative Agent pursuant to the terms hereof.

 

“Master Lease Guaranty” means that certain Amended and Restated Guaranty of
Leases dated as of September 1, 2015 made by Senior Care Centers, LLC, a
Delaware limited liability company, in favor of the entities identified as
“Landlord” therein.

 

“Master Lease Loan Documents” means the “Loan Documents” as defined in the
Master Lease Omnibus Amendment.

 

“Master Lease Omnibus Amendment” means that certain Amendment of Leases dated
April 1, 2015, and as further amended by that certain Amended and Restated
Amendment of Leases and Loan Documents dated as of September 1, 2015 among each
of the entities identified as “Landlord” on the signature pages thereto, each of
the entities identified as “Tenant” on the signature pages thereto, CCP Finance
I LLC, a Delaware limited liability company, Senior Rehab Solutions North
Louisiana LLC, a Texas limited liability company, and SCC Hospice Holdco LLC, a
Texas limited liability company.

 

“Master Lease Subordination Agreement” means that Subordination, Non-Disturbance
and Attornment Agreement dated of even date herewith, executed by Master Tenant,
Borrowers and Administrative Agent.

 

“Master Tenant” means Senior Care Centers, LLC, a Delaware limited liability
company.

 

“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have any Borrower or any other Borrower
Party be adjudicated bankrupt or

 

13

--------------------------------------------------------------------------------


 

insolvent, to institute proceedings under any applicable insolvency law, to seek
any relief under any law relating to relief from debts or the protection of
debtors, to consent to the filing or institution of bankruptcy or insolvency
proceedings against any Borrower Party, to file a petition seeking, or consent
to, reorganization or relief with respect to any Borrower Party under any
applicable federal or state law relating to bankruptcy or insolvency, to seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official of or for any Borrower Party or
a substantial part of its respective property, to make any assignment for the
benefit of creditors of any Borrower Party, the admission in writing by any
Borrower Party of such Person’s inability to pay its debts generally as they
become due, or to take written corporate action in furtherance of any of the
foregoing.

 

“Material Adverse Change” or “material adverse change” means, since December 31,
2015, the occurrence of any event or change that could reasonably be expected to
have a Material Adverse Effect.

 

“Material Adverse Effect” or “material adverse effect” means, in Administrative
Agent’s reasonable discretion, a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets or liabilities of
Borrowers taken as a whole, (ii) the ability of Borrowers, taken as a whole, to
perform any material obligation required of them under the Loan Documents,
(iii) the condition (financial or otherwise), operations, business, assets or
liabilities of Guarantor,  (iv) the ability of Guarantor to perform any material
obligation required of it under the Loan Documents to which it is a party or the
Environmental Indemnity Agreement, (v) the ability of Borrowers, taken as a
whole, to perform any material obligation required of them under the Loan
Documents or the Environmental Indemnity Agreement, (vi) the value of the
Collateral, (vii) the material rights and remedies of Administrative Agent and
the Lenders under the Loan Documents or the Environmental Indemnity Agreement,
(viii) the ability of Borrowers or the Operators to operate all or a material
portion of the Projects or (ix) the ability of Master Tenant to make the
required rental payments under the Master Lease.

 

“Maturity Date” means, as applicable, the earlier of (a) July 24, 2019, or
(b) the date on which the entire Loan is required to be paid in full, by
acceleration or otherwise, under this Agreement or any of the other Loan
Documents.

 

“Maximum Commitment Amount” means $135,000,000.00.

 

“Medicaid” means Title XIX of the Social Security Act, which was enacted in 1965
to provide a cooperative federal-state program for low income and medically
indigent persons, which is partially funded by the federal government and
administered by the states.

 

“Medicare” means Title XVIII of the Social Security Act, which was enacted in
1965 to provide a federally funded and administered health program for the aged
and certain disabled persons.

 

“Minimum Capital Expenditures” means the “Annual Capital Expenditure Spending
Requirement” as defined in Section 8.3 of the Master Lease.

 

“Mortgage” means, collectively (whether one or more), as applicable, the
Mortgage(s), Assignment of Leases and Rents, Security Agreement and Fixture
Filing, the Deed(s) of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, or the Deed(s) to Secure Debt, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, executed by Borrowers in favor of
Administrative Agent (for itself and on behalf of the Lenders), covering the
Projects, as amended, restated, supplemented, or otherwise modified from time to
time.

 

14

--------------------------------------------------------------------------------


 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, and as the same may be further amended, modified or
supplemented, and including the regulations issued thereunder, that, among other
things, mandates the purchase of flood insurance to cover real property
improvements and contents located in Special Flood Hazard Areas in participating
communities and may provide protection to property owners through a federal
insurance program.

 

“Negative Pledge Agreement” means the Negative Pledge Agreement executed by the
member(s) of the Borrowers, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

 

“Non-U.S. Lender Party” means each of Administrative Agent, the Lenders and each
participant, in each case that is not a U.S. Person.

 

“Note” and “Notes” means, respectively, (a) each promissory note executed at any
time by Borrowers and payable to the order of a Lender in evidence of the Loan
of such Lender and (b) all such promissory notes, together with all renewals,
modifications and extensions thereof and any replacement or additional notes
executed by Borrowers pursuant to the terms hereof.

 

“Obligations” means the Indebtedness and any and all existing and future debts,
liabilities and obligations of every kind or nature at any time owing by any
Borrower Party to Administrative Agent and Lenders, any Affiliate of a Lender or
any Secured Hedge Provider, whether under this Agreement or any other Loan
Document, whether joint or several, related or unrelated, primary or secondary,
matured or contingent, due or to become due (including debts, liabilities and
obligations obtained by assignment), and whether principal, interest, fees,
indemnification obligations hereunder or expenses (specifically including
interest accruing after the commencement of any bankruptcy, insolvency or
similar proceeding with respect to any Borrower Party, whether or not a claim
for such post-commencement interest is allowed), including, without limitation,
any extensions, modifications, substitutions, increases and renewals of the
Loan; the payment of all amounts advanced by Administrative Agent, any Lender,
any Affiliate of a Lender or any Secured Hedge Provider to preserve, protect and
enforce rights hereunder and in the Collateral; and all expenses incurred by
Administrative Agent, any Lender, any Affiliate of a Lender or any Secured Hedge
Provider to the extent required to be reimbursed by the Borrowers hereunder. 
Without limiting the generality of the foregoing, Obligations shall include any
other debts, liabilities or obligations owing to Administrative Agent, any
Lender or any Lender Affiliate in connection with any Secured Hedge Agreements;
provided, however, than any obligations with respect to Secured Hedge Agreements
that are owing to (i) a Lender or an Affiliate of a Lender other than
Administrative Agent or its Affiliates or (ii) a Secured Hedge Provider which is
not a Lender or an Affiliate of a Lender, shall only constitute “Obligations”
hereunder if the applicable Secured Hedge Agreement was entered into on or after
the Closing Date and the applicable Lender, Affiliate of a Lender or Secured
Hedge Provider gave written notice to Administrative Agent of the same within
ten (10) days thereafter.

 

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

 

“Operating Leases” means those certain Sublease Agreements dated as of
January 30, 2105, between Master Tenant, as landlord, and Operating Tenants, as
tenants, and covering the Projects.

 

“Operating Lease Subordination Agreements” means those certain Subordination,
Non-Disturbance and Attornment Agreements dated of even date herewith, executed
by Operating Tenants, Master Tenant and Administrative Agent (on behalf of the
Lenders).

 

15

--------------------------------------------------------------------------------


 

“Operating Tenants” means the parties listed on Exhibit D attached hereto and
any successor operating tenant of the Projects approved by Administrative Agent
or expressly permitted under this Agreement.

 

“Operator”, individually, and “Operators”, collectively, means the applicable
Property Manager, Master Tenant, Operating Tenant, and/or other Person under any
Operator Agreement, approved by Administrative Agent and any successor to such
Operator approved by Administrative Agent.  If there exists a Property Manager,
Operating Tenant and Master Tenant, or any combination thereof, with respect to
the Projects, then “Operator” shall refer to all such entities, collectively and
individually as applicable and as the context may require.  The terms “Operator”
and “Operators” shall in no event include Borrowers.

 

“Operator Agreements” means, collectively, the Master Lease, the Management
Agreements, the Operating Leases and/or other similar agreement regarding the
management and operation of the Projects between Borrowers and Master Tenant,
Master Tenant and Operating Tenants and Operating Tenants and Property Manager,
and “Operator Agreement” means any one of the Operator Agreements.

 

“Other Taxes” has the meaning assigned in Section 2.16(c).

 

“Overpaying Borrower” has the meaning assigned in Section 11.19(j).

 

“Overpayment Amount” has the meaning assigned in Section 11.19(j).

 

“Parent” means Capital Care Properties, Inc., a Delaware corporation.

 

“Partial Release” has the meaning assigned in Section 2.17(a).

 

“Partial Release Price” has the meaning assigned in Section 2.17(a).

 

“Partial Release Project” has the meaning assigned in Section 2.17(a).

 

“Participant Register” has the meaning assigned in Section 11.3(d).

 

“Patriot Act” means the USA Patriot Act of 2001, Pub. L. No. 107-56.

 

“Payment Date” means the first (1st) Business Day of each calendar month during
the term of the Loan.

 

“Payment Guaranty” means that certain Guaranty of Payment and Performance
executed by Guarantor in favor of Administrative Agent and the Lenders.

 

“Permitted Exceptions” means (i) the outstanding liens, easements, restrictions,
security interests and other exceptions to title contained in the Title Policy
insuring the liens created pursuant to the Mortgage and any other title matter
to which Administrative Agent consents in writing, (ii) the liens and security
interests in favor of Administrative Agent and the Lenders created by the Loan
Documents, (iii) customary easements entered into by Borrower after the Closing
Date in connection with the use and operation of the Mortgaged Property (as
defined in the Mortgage) and approved by Administrative Agent, provided that
Administrative Agent will not withhold its consent if such easement is required
under applicable Requirements of Law, (iv) the Operating Leases, (v) the Master
Lease, (vi) Leases existing as of the date hereof or otherwise entered into in
accordance with the terms of Article 4, (vii) Liens, if any,

 

16

--------------------------------------------------------------------------------


 

for taxes not yet due and payable or delinquent and (viii) any other matters
affecting title to the Projects expressly permitted by this Loan Agreement or
the other Loan Documents.

 

“Permitted Transfer” means (a) a Transfer expressly permitted under
Section 7.1(c) or (b) a Prohibited Transfer approved by Administrative Agent.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

 

“Platform” means any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Administrative Agent, any of their respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Post Closing Obligations” has the meaning assigned in Section 11.36.

 

“Potential Default” means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

“Primary Licenses” means, with respect to any Project or Person operating such
Project, as the case may be, the applicable state CON, permit or license to
operate as a skilled nursing facility, if any, and each applicable
Medicaid/Medicare/TRICARE provider agreement, if any.

 

“Prohibited Transfer” has the meaning assigned in Section 7.1(a).

 

“Projects” means the Land and Improvements now or hereafter located on the Land,
and all related buildings, amenities, fixtures, and personal property owned by
Borrowers now or hereafter located on the Land.

 

“Project Yield” means the ratio, as of any particular date, expressed as a
percentage, of (a) annualized Adjusted Net Operating Income from the Projects,
as determined by Administrative Agent as of such date, to (b) the outstanding
principal balance of the Loan as of such date.

 

“Property Condition Report” has the meaning assigned in Schedule 2.1.

 

“Property Manager” means Senior Care Center Management LLC, a Texas limited
liability company, the manager of the Projects and any successor property
manager approved by Administrative Agent pursuant to Section 7.3 hereof.

 

“Proposed Master Lease Amendment Terms” means the following modifications to
certain covenants in Section 10 of the Master Lease Guaranty:  (a) Minimum
Consolidated Adjusted EBITDAR  (as defined in the Master Lease Guaranty) (tested
quarterly through 3/31/2017), based on the trailing 12 months to be a minimum of
$138,000,000 for the four calendar quarters, commencing on the calendar quarter
ending on June 30, 2016; (b) Minimum Fixed Charge Coverage (as defined in the
Master Lease Guaranty) thresholds for each calendar quarter to be revised as
follows (testing to begin on the quarter ending 6/30/2017): (i) second quarter
of 2017 through the fourth quarter of 2017, minimum of 1.0x, (ii) first quarter
of 2018 through the third quarter of 2018, minimum of 1.1x, (iii) fourth quarter
of 2018 through the second quarter of 2019, minimum of 1.2x, (iv) third quarter
of 2019 and all calendar quarters thereafter, minimum of 1.25x; (c) Minimum
Liquidity (as defined in the Master Lease Guaranty):  (i) second quarter 2016
through the third quarter of 2016, minimum of $10,000,000 and (ii) fourth
quarter of

 

17

--------------------------------------------------------------------------------


 

2016 and all calendar quarters thereafter, minimum of $15,000,000; (d) Maximum
Leverage Test (defined as the ratio of (1) Net Debt (Debt less Cash) for such
period plus 8 times rent expense to (2) EBITDAR for such period: (i) Maximum of
8.5x from the date hereof through the quarter ending on March 30, 2017 and
(ii) the threshold to be renegotiated in the first quarter of 2017 with respect
to the calendar quarters thereafter; and (e) remove minimum Net Worth (as
defined in the Master Lease Guaranty) covenant.

 

“Pro Rata Outstandings” means, with respect to any Lender at any time, the
outstanding principal amount of the Loan owing to such Lender at such time.

 

“Pro Rata Share” means, with respect to any Lender at any time (a) on or prior
to the date of the making of the Loan contemplated herein, the percentage
obtained by dividing (i) the Loan Commitment of such Lender then in effect by
(ii) the sum of the Loan Commitments and (b) after the making of the Loan, the
percentage obtained by dividing (i) the Pro Rata Outstandings of such Lender by
(ii) the total outstanding principal amount of the Loan; provided, however,
that, if there are no Loan Commitments and no Pro Rata Outstandings, such
Lender’s Pro Rata Share shall be determined based on the Pro Rata Share most
recently in effect, after giving effect to any subsequent assignment and any
subsequent non-pro rata payments of any Lender pursuant to the terms of this
Agreement.

 

“Prorated Interest” has the meaning assigned in Section 2.4(b).

 

“Recipient” has the meaning assigned in Section 11.37.

 

“Reduced Exit Fee” has the meaning assigned in Section 2.11.

 

“Regions Agency Lender” means Regions Real Estate Capital Markets.

 

“Register” has the meaning specified in Section 2.12(b).

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

“Related Leases” means each of the “Property Leases” as defined in the Master
Lease Omnibus Amendment.

 

“Related Tenants” means the each of the entities identified as “Tenant” on the
signature pages to the Master Lease Omnibus Amendment.

 

“Related Persons” means, with respect to any Person, each of such Person’s
Affiliates, officers, directors, employees, agents, trustees, representatives,
attorneys, accountants, and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

 

“Replacement Escrow Fund” has the meaning assigned in Section 2.5.

 

“Replacement Treasury Yield” means the rate of interest equal to the yield to
maturity of the most recently issued U.S. Treasury security as quoted in the
Wall Street Journal on any prepayment date.  If the remaining term is less than
one year, the Replacement Treasury Yield will equal the yield for 1-Year
Treasury’s.  If the remaining term of the Loan is 1-Year, 2-Year, etc., then the
Replacement Treasury Yield will equal the yield for the Treasury’s with a
maturity equaling the remaining term.  If the remaining term of the Loan is
longer than one year but does not equal one of the maturities being quoted, then
the Replacement Treasury Yield will equal the yield for Treasury’s with a
maturity closest to but not exceeding the remaining term.  If the Wall Street
Journal (i) quotes more than one such rate, the highest

 

18

--------------------------------------------------------------------------------


 

of such quotes shall apply, or (ii) ceases to publish such quotes, the U.S.
Treasury security shall be determined from such financial reporting service or
source as Administrative Agent shall determine.

 

“Reports” has the meaning assigned in Section 11.37.

 

“Required Lenders” means, as to any consent, approval, authorization, direction
or determination required to be given or made by Lenders, (a) if there are not
more than two (2) Lenders, Lenders holding one hundred percent (100%) of the
aggregate outstanding principal amount of the Loan,  and (b) if there are more
than two (2) Lenders, Lenders holding fifty percent (50%) of the aggregate
outstanding principal amount of the Loan.

 

“Required Repairs” has the meaning assigned in Section 2.5.

 

“Requirements of Law” means, with respect to any Person or Project,
collectively, the common law and all federal, state, local, foreign,
multinational or international laws, statutes, codes, treaties, standards,
rules and regulations, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the
administration thereof by any Governmental Authority, in each case whether or
not having the force of law and that are applicable to or binding upon such
Person or Project or any other property or to which such Person or any of its
property is subject, as the same may be amended from time to time.

 

“Residential Leases” means, collectively, occupancy and admission agreements
(including all patient and resident care agreements and service agreements which
include an occupancy agreement) covering the Residential Units.

 

“Residential Units” means, collectively, each skilled nursing bed authorized
under the Primary Licenses for the skilled nursing facilities located at the
Projects.

 

“Restoration Threshold” means, as of any date, the greater of (a) five percent
(5.0%) of the Allocated Loan Amount applicable to the affected Project as of
such date, and (b) $500,000.00.

 

“Restricted Party” means (i) each Borrower, (ii) Capital Care Properties, LP and
its general partner and (iii) the Parent.

 

“Sanctions” means, with respect to any Person, any economic sanction
administered or enforced by the United States Government (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority, in each case
to the extent applicable to such Person.

 

“Secured Hedge Agreement” means any Hedge Agreement between Borrowers (or an
Affiliate of Borrowers) and a Secured Hedge Provider.

 

“Secured Hedge Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Hedge Agreement) who has entered into a Hedge Agreement with any
Borrower, or (ii) a Person with whom any Borrower has entered into a Hedge
Agreement provided or arranged by CONA or an Affiliate of CONA or for which CONA
or an Affiliate of CONA has provided credit enhancement through either an
assignment right or a letter of credit in favor of such Person, and any assignee
thereof.

 

“Secured Parties” means, collectively, the Lenders, Administrative Agent and
their respective Affiliates which are parties to the Loan Documents and any
Secured Hedge Provider.

 

19

--------------------------------------------------------------------------------


 

“Security” means all of the real and personal property securing the Obligations
described in the Loan Documents and the Secured Hedge Agreements.

 

“Security Agreement” means, collectively, the Security Agreement(s) executed by
Borrowers in favor of Administrative Agent (for itself and on behalf of the
Lenders) covering certain personal property described therein, as amended,
restated, supplemented, or otherwise modified from time to time.

 

“Security Deposits” means any and all security deposits from any tenant or
occupant of the Projects collected or held by Borrowers or any Operating Tenant.

 

“Single Purpose Entity” means a Person (other than an individual, a government
or any agency or political subdivision thereof), which exists solely for the
purpose of owning and leasing the Projects, observes corporate, company or
partnership formalities, as applicable, independent of any other entity, and
which otherwise complies with the covenants set forth in Section 5.17 hereof.

 

“Site Assessment” means an environmental engineering report for each Project
prepared at Borrowers’ expense by an engineer engaged by Borrowers, or by
Administrative Agent on behalf of Borrowers, and approved by Administrative
Agent, and in a manner reasonably satisfactory to Administrative Agent, based
upon an investigation relating to and making appropriate inquiries concerning
the existence of Hazardous Materials on or about each Project, and the past or
present discharge, disposal, release or escape of any such substances, all
consistent with ASTM Standard E1527-13 (or any successor thereto published by
ASTM) and good customary and commercial practice.

 

“Social Security Act” means 42 U.S.C. Chapter 7, as enacted in 1935, and
amended, restated or otherwise supplemented thereafter from time to time and all
rules and regulations promulgated thereunder.

 

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood hazards, the current standard for which is at least a
one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year as per the applicable flood maps.

 

“Special Partial Release” has the meaning assigned in Section 2.17(b).

 

“Special Partial Release Price” has the meaning assigned in Section 2.17(b).

 

“Special Partial Release Project” has the meaning assigned in Section 2.17(b).

 

“Specially Designated National and Blocked Persons” means those Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Administrative Agent.

 

“Standard Exit Fee” has the meaning assigned in Section 2.11.

 

“State Regulator” means the applicable state department of health or other
applicable state or local regulatory agency having jurisdiction over the skilled
nursing facility operation at the Projects.

 

20

--------------------------------------------------------------------------------


 

“Subaccount” means a subaccount, which may be a ledger or book entry account and
not an actual account.

 

“Substitute Lender” has the meaning assigned in Section 2.13(a).

 

“Survey” has the meaning assigned in Schedule 2.1.

 

“Tax Impound” has the meaning assigned to such term in Section 3.5.

 

“Taxes” has the meaning assigned in Section 7.2.

 

“Tenant” means any tenant or occupant of a Project under a Lease, but excluding
the Master Tenant and Operating Tenants.

 

“Term Sheet” means that certain letter agreement dated April 29, 2016 from
Administrative Agent and accepted by and on behalf of Borrowers on April 29,
2016.

 

“Third Party Payor” means the third party payor under a Third Party Payor
Program.

 

“Third Party Payor Programs” means any participation or provider agreements with
any third party payor, including Medicare, Medicaid, TRICARE and any Approved
Insurer, and any other private commercial insurance managed care and employee
assistance program, to which any Operator may be subject with respect to any
Project.

 

“Title Policy” has the meaning assigned in Schedule 2.1.

 

“Transfer” means any direct or indirect sale, transfer, conveyance, mortgage,
grant of lien or other interest, bargain, installment sale, master lease,
encumbrance, pledge, assignment, grant of any options with respect to, or any
other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) of all or any portion of the direct or indirect
legal or beneficial ownership of, or any interest in, (a) the Projects or any
part thereof or (b) any Restricted Party including any agreement to transfer or
cede to another Person any voting management or approved rights, or any other
rights, appurtenant to such legal or beneficial ownership or other interest.

 

“TWEA” has the meaning assigned in Section 5.19(f).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any Requirements of Law, any of the attachment,
perfection or priority of Administrative Agent’s or any other Lender’s security
interest in any Collateral is governed by the Uniform Commercial Code of a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

 

“U.S. Lender Party” means each of Administrative Agent, the Lenders, and each
participant of a Lender, in each case that is a U.S. Person.

 

“U.S. Person” means any United States citizen, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories.

 

21

--------------------------------------------------------------------------------


 

“Withholding Taxes” has the meaning assigned in Section 2.16.

 

“Working Capital Loan Intercreditor Agreement” means that certain Intercreditor
Agreement dated of even date herewith by and among The PrivateBank and Trust
Company and Administrative Agent and acknowledged and agreed to by Master Tenant
and Operating Tenants.

 

“Working Capital Loan Agreement” means that certain Loan and Security Agreement
dated of as of April 1, 2015 by and among The PrivateBank and Trust Company,
Master Tenant, Operating Tenants, and other parties named therein regarding the
loan (the “Working Capital Loan”) more fully described therein, as the same has
been and may be amended, restated, supplemented or modified from time to time.

 

“Zoning Report” has the meaning assigned in Schedule 2.1.

 

Section 1.2                                   Definitions.  All terms defined in
Section 1.1 above or otherwise in this Agreement shall, unless otherwise defined
therein, have the same meanings when used in any other Loan Document or
Environmental Indemnity Agreement, or any certificate or other document made or
delivered pursuant hereto.  The words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole.  The words “include” and “include(s)” when used in this
Agreement and the other Loan Documents or Environmental Indemnity Agreement
means “include(s), without limitation,” and the word “including” means
“including, but not limited to.”  The word “or” when used in this Agreement and
the other Loan Documents or Environmental Indemnity Agreement has the inclusive
meaning represented by the phrase “and/or”, unless the usage would clearly
indicate otherwise. Unless the context requires otherwise, (i) any definition of
or reference to any agreement, instrument or other document  shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, and (iv) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.

 

Section 1.3                                   Phrases.  When used in this
Agreement and the other Loan Documents or Environmental Indemnity Agreement, the
phrase “including” shall mean “including, but not limited to,” the phrases
“satisfactory to Administrative Agent,” “satisfactory to the Lenders,” and
“satisfactory to Required Lenders” shall mean “in form and substance reasonably
satisfactory to the applicable Person in all respects”, the phrases “with
Administrative Agent’s consent,” “with the Lenders’ consent,” and “with the
Required Lenders’ consent,” or “with Administrative Agent’s approval,” “with the
Lenders’ approval,” and “with the Required Lenders’ approval” shall mean such
consent or approval at such Person’s reasonable discretion, and the phrases
“acceptable to Administrative Agent,” “acceptable to the Lenders,” and
“acceptable to the Required Lenders” shall mean “reasonably acceptable to such
Person” unless otherwise specified in this Agreement.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 2
LOAN TERMS

 

Section 2.1                                   The Loan.

 

(a)                                 Initial Advance. Upon satisfaction of all
the terms and conditions of the Term Sheet and this Agreement (including the
items listed on and Schedule 2.1 attached hereto), each Lender severally, but
not jointly, agrees to make its Pro Rata Share of the Loan in Dollars to
Borrowers in the amount of such Lender’s Loan Commitment, which shall be funded
in one advance on the Closing Date and repaid in accordance with the terms of
this Agreement and the Notes.  Borrowers hereby agree to accept the Loan on the
Closing Date, subject to and upon the terms and conditions set forth herein. 
The aggregate amount of all advances of the Loan on a cumulative basis shall not
exceed the Maximum Commitment Amount.  The Loan is not a revolving credit loan,
and Borrowers are not entitled to any readvances of any portion of the Loan
which they may (or are otherwise required to) prepay pursuant to the provisions
of this Agreement.

 

(b)                                 Several Obligations.  The failure of any
Lender to make any advance of its Loan Commitment to be made by it on the date
specified therefor shall not relieve any other Lender of its obligation to make
the advance of its Loan Commitment, but neither any Lender nor Administrative
Agent shall be responsible for the failure of any other Lender to make the
advance to be made by such other Lender.

 

Section 2.2                                   Interest Rate; Late Charge.  The
outstanding principal balance of the Loan shall bear interest at a floating rate
of interest equal to one and eight-tenths percent (1.80%) per annum in excess of
the Libor Rate (the “Contract Rate”).  If Borrowers fail to pay any installment
of interest or principal within five (5) Business Days after the date on which
the same is due (excluding the final installment due on the Maturity Date),
Borrowers shall pay to Administrative Agent, for the account of the Lenders, a
late charge on such past due amount, as liquidated damages and not as a penalty,
equal to five percent (5%) of such amount, but not in excess of the maximum
amount of interest allowed by applicable law.  The foregoing late charge is
intended to compensate each Lender for the expenses incident to handling any
such delinquent payment and for the losses incurred by each Lender as a result
of such delinquent payment.  Borrowers and each Lender further agree that proof
of actual losses would be costly, inconvenient, impracticable and extremely
difficult to fix.  Acceptance of the late charge shall not constitute a waiver
of the Event of Default arising from the overdue installment, and shall not
prevent any Lender from exercising any other rights or remedies available to
such Lender with respect to such Event of Default.  While any Event of Default
exists, the Loan shall bear interest at the Default Rate.

 

Section 2.3                                   Terms of Payment.  The Loan shall
be payable as follows:

 

(a)                                 Interest.  On the Closing Date, Borrowers
shall pay to Administrative Agent for the account of the Lenders, a payment of
interest only representing interest accrued from the Closing Date hereof through
the last day of the month in which the Closing Date occurs, computed at the
Contract Rate.  Thereafter, commencing on September 1, 2016, and continuing on
each Payment Date thereafter through and including the Payment Date immediately
prior to the Maturity Date, Borrowers shall pay interest only computed at the
Contract Rate on the outstanding principal balance of the Loan.

 

Section 2.4                                   Prepayment.

 

(a)                                 Lock-Out Period.  The Loan may be prepaid in
whole and in part pursuant to Section 2.17, provided Borrowers pay with such
prepayment all accrued interest and all other outstanding

 

23

--------------------------------------------------------------------------------


 

amounts then due and unpaid under the Loan Documents, including without
limitation Prorated Interest and the Exit Fee, if applicable, and any Libor
Breakage Amount.

 

(b)                                 Prepayment Not Made on a Payment Date.  If
for any reason the Loan or any portion thereof is prepaid on a day other than a
scheduled monthly Payment Date, Borrowers shall pay interest prorated through
the date of prepayment (the “Prorated Interest”), in addition to the amounts
required to be paid under Section 2.4(a) above.

 

(c)                                  Prepayment Due to Casualty or
Condemnation.  In the event of a prepayment of the Loan resulting from the
application of insurance or condemnation proceeds pursuant to Article 3 hereof
and not covered by Section 2.4(d) below, no Exit Fee shall be imposed.

 

(d)                                 Prepayment Following a Casualty or with
respect to Exiting Project.  Following the occurrence of a Casualty at a
Project, if Borrowers elect to prepay the Allocated Loan Amount in respect of
such Project in accordance with the terms of Section 3.2(c), Borrowers shall
(i) provide not less than five (5) Business Days’ notice to Administrative Agent
of such prepayment and (ii) pay with such prepayment all accrued interest,
including Prorated Interest, on the amount being prepaid, but without payment of
any Exit Fee.  Concurrently with the completion of the prepayment,
Administrative Agent and the Lenders shall (i) release and discharge the
applicable Project from the Loan Documents, and (ii) execute and deliver all
instruments reasonably required to effect such release and discharge.  Borrowers
shall also pay all reasonable documented out of pocket expenses incurred by
Administrative Agent and the Lenders in connection with the prepayment and the
release and discharge of the Project from the Loan Documents.

 

Section 2.5                                   Security; Required Repairs;
Establishment of Replacement Escrow Fund.

 

(a)                                 Security.  The Loan shall be secured by the
Mortgage creating a first lien on the Projects, the Assignment of Leases and
Rents and the other Loan Documents.

 

(b)                                 Required Repairs. Borrowers shall complete,
or Master Tenant or Operating Tenants shall complete, the required repairs set
forth on Schedule 2.5(b) annexed hereto  (the “Required Repairs”) on or before
the date(s) specified in Schedule 2.5(b).  Upon completion of the Required
Repairs, Borrowers shall (A) deliver notice of the same to Administrative Agent,
which notice will contain a representation of Borrowers that the Required
Repairs have been completed and (B) to the extent received from Operating
Tenants or Master Tenant, provide supporting documentation (other than lien
waivers with respect to liens securing obligations of $10,000 or less) or other
evidence reasonably satisfactory to Administrative Agent of the completion of
the Required Repairs, all of which shall be performed in a manner reasonably
satisfactory to Administrative Agent and in accordance with all applicable
Requirements of Law.

 

(c)                                  Establishment of Replacement Escrow Fund. 
In lieu of depositing with Administrative Agent any funds for replacements,
repairs and capital expenditures during the term of the Loan, Borrower shall
provide to Administrative Agent within sixty (60) days following the end of each
Lease Year, evidence satisfactory to Administrative Agent of the expenditure of
the Minimum Capital Expenditures for the prior year.  If Borrowers fail to
provide such evidence, Administrative Agent may require Borrowers to deposit
with Administrative Agent on each Payment Date thereafter, the product of
$29.17, multiplied by the number of Residential Units in the Projects, which
shall be held by Administrative Agent for replacements and repairs required to
be made to the Projects during the term of the Loan (the “Replacement Escrow
Fund”).

 

24

--------------------------------------------------------------------------------


 

Administrative Agent shall hold the Replacement Escrow Fund, and any and all
other impounds or reserves otherwise provided for in this Agreement, for the
benefit of all Lenders.

 

(d)                                 Pledge and Disbursement of Replacement
Escrow Fund.  Borrowers hereby pledge to Administrative Agent and the Lenders,
and grant a security interest in, any and all monies now or hereafter deposited
in the Replacement Escrow Fund as additional security for the payment of the
Loan.  Administrative Agent may reasonably reassess its estimate of the amount
necessary for the Replacement Escrow Fund from time to time and may adjust the
monthly amounts required to be deposited into the Replacement Escrow Fund upon
thirty (30) days’ notice to Borrowers.  Administrative Agent shall make
disbursements from the Replacement Escrow Fund as requested by Borrowers, and
approved by Administrative Agent in its reasonable discretion, on a monthly
basis in increments of no less than $10,000.00 upon delivery by Borrowers of
Administrative Agent’s standard form of draw request accompanied by copies of
paid invoices for the amounts requested and, if required by Administrative
Agent, lien waivers and releases from all parties furnishing materials and/or
services in connection with the requested payment.  Administrative Agent may
require an inspection of the Projects at Borrowers’ expense prior to making a
monthly disbursement in order to verify completion of replacements and repairs
for which reimbursement is sought.  The Lenders and Borrowers acknowledge and
agree that the Replacement Escrow Fund shall be held without interest in
Administrative Agent’s name or in the name of CONA as an Affiliate of
Administrative Agent and may be commingled with the general funds of
Administrative Agent, including without limitation, (i) with Administrative
Agent’s own funds at financial institutions selected by Administrative Agent in
its reasonable discretion or (ii) with Administrative Agent’s funds at CONA, to
be held in a Subaccount designated for Administrative Agent for such purpose. 
Upon the occurrence and continuance  of an Event of Default, Administrative
Agent may (and at the direction of the Required Lenders shall) apply any sums
then present in the Replacement Escrow Fund to the payment of the Loan in any
order as determined by Administration Agent in its reasonable discretion.  Until
expended or applied as above provided, the Replacement Escrow Fund shall
constitute additional security for the Loan.  Administrative Agent shall have no
obligation to release any of the Replacement Escrow Fund while any Event of
Default or Potential Default exists or any Material Adverse Change has occurred
with respect to any Borrower or Guarantor or any Project.  All documented costs
and expenses incurred by Administrative Agent in the disbursement of any of the
Replacement Escrow Fund shall be paid by Borrowers promptly upon demand or, at
Administrative Agent’s sole discretion, deducted from the Replacement Escrow
Fund.

 

Section 2.6                                   Application of Payments.

 

(a)                                 Waterfall.  Prior to the occurrence and
continuance of an Event of Default, all payments received by Administrative
Agent under the Loan Documents shall be applied, (i) first, to pay Obligations
in respect of any documented cost or expense reimbursements, fees or indemnities
then due to Administrative Agent pursuant to this Agreement, any Loan Document
or the Environmental Indemnity Agreement, (ii) second, to pay Default Rate
interest or late charges, (iii) third, to pay interest then due and payable
calculated at the Contract Rate, (iv) fourth, to principal payments due under
the Loan and to any Obligations under the Secured Hedge Agreements, (v) fifth,
to any reserves, escrows or other impounds required to be maintained pursuant to
the Loan Documents, (vi) sixth, to any Exit Fee then due, and (vii) seventh, to
the ratable payment of all other Obligations; provided, however, that any
prepayments made (A) with respect to an Exiting Project shall be applied to the
Allocated Loan Amount for the affected Project and accrued and unpaid interest
thereon and (B) to cure a Financial Covenant Breach shall be applied pro rata to
all of the Allocated Loan Amounts.  Upon the occurrence and continuance of an
Event of Default, all payments shall be applied in such order as Administrative
Agent shall determine in its sole discretion.  Notwithstanding anything herein
to the contrary, if at any time following an Event of Default or acceleration of
the Obligations or on or after the Maturity Date, Administrative Agent applies
any payments received or the proceeds of any Collateral to principal payments on
the Loan,

 

25

--------------------------------------------------------------------------------


 

Administrative Agent shall apply such payments or proceeds pro rata between such
principal payments on the Loan and the Obligations under the Secured Hedge
Agreements based on the outstanding principal balance of the Loan and the
Obligations under Secured Hedge Agreements.

 

(b)                                 Application of Payments Generally.  Any
priority level set forth in this Section 2.6 that includes interest shall
include all such interest, whether or not accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
similar proceeding, and whether or not a claim for post-filing or post-petition
interest is allowed in any such proceeding.  All prepayments of principal, if
permitted or accepted, shall be applied to amounts owing in the inverse order of
maturity.

 

(c)                                  Payments and Computations.  Borrowers shall
make each payment under any Loan Document not later than 2:00 p.m. (Eastern
Standard or Daylight Savings time) on the day when due to Administrative Agent
by wire transfer or Automated Clearing House (“ACH”) transfer to be initiated by
Administrative Agent (which shall be the exclusive means of payment
hereunder) to the following account (or at such other account or by such other
means to such other address as Administrative Agent shall have notified
Borrowers in writing within a reasonable time prior to such payment) in
immediately available Dollars and without setoff or counterclaim:

 

Bank:

Capital One Bank N.A.

ABA No.:

065000090

Account Number:

38395 - 100032131

Account Name:

Agency Clearing

Referenced Loan Name:

CCP Texas Portfolio

 

(d)                                 Administrative Agent shall cause to be
distributed immediately available funds relating to the payment of principal,
interest or fees to the Lenders, in accordance with the application of payments
set forth in Section 2.6(a), promptly after receipt or deemed receipt, but not
later than one Business Day following receipt (or deemed receipt) by
Administrative Agent. Administrative Agent shall have no obligation to make any
payments to a Lender except out of amounts received or applied by Administrative
Agent with respect to the Loan, and only if and to the extent payable in
accordance with said Section 2.6(a). Payments received by Administrative Agent
after 2:00 p.m. (Eastern Standard or Daylight Savings time) shall be deemed to
be received on the next Business Day.

 

(e)                                  Computations of Interests and Fees.  All
computations of interest and of fees shall be made by Administrative Agent on
the basis of a fraction, the denominator of which is three hundred sixty (360),
and the numerator of which is the actual number of days elapsed from the date of
the initial disbursement under the Loan or the date of the preceding Payment
Date, as the case may be, to the date of the next Payment Date or the Maturity
Date.  Each determination of an interest rate or the amount of a fee hereunder
shall be made by Administrative Agent and shall be conclusive, binding and final
for all purposes, absent manifest error.

 

(f)                                   Payment Dates.  Whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day
without any increase in such payment as a result of additional interest or fees.

 

(g)                                  Advancing Payments.  Unless Administrative
Agent shall have received notice from Borrowers prior to the date on which any
payment is due hereunder that Borrowers will not make such payment in full,
Administrative Agent may assume that Borrowers have made such payment in full to
Administrative Agent on such date and Administrative Agent may, in reliance upon
such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such

 

26

--------------------------------------------------------------------------------


 

Lender.  If and to the extent that Borrowers shall not have made such payment in
full to Administrative Agent, each Lender shall repay to Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the current rate of the Loans) for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to
Administrative Agent.

 

Section 2.7                                   Sources and Uses.  The sources and
uses of funds for the contemplated transaction are as described on Schedule 2.7
attached hereto.

 

Section 2.8                                   Capital Adequacy; Increased Costs;
Illegality or Unavailability.

 

(a)                                 If any Lender determines that any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy, reserve requirements or similar requirements
or compliance by such Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender, pay to such Lender,
additional amounts sufficient to compensate such Lender for such reduction.  A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by the affected Lender to Borrowers shall, absent
manifest error, be final, conclusive and binding for all purposes.  Each Lender
agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
such Lender shall, to the extent not inconsistent with such Lender’s internal
policies of general application, use reasonable commercial efforts to minimize
costs and expenses incurred by it and payable to it by Borrowers pursuant to
this Section 2.8(a).

 

(b)                                 If, due to either (i) the introduction of or
any change in any law or regulation (or any change in the interpretation
thereof) or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in each case adopted after the Closing Date, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining the
Loan, then Borrowers shall from time to time, upon demand by such Lender, pay to
such Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to Borrowers by such Lender, shall be conclusive and binding on
Borrowers for all purposes, absent manifest error.  Each Lender agrees that, as
promptly as practicable after it becomes aware of any circumstances referred to
above which would result in any such increased cost, such Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrowers pursuant to this Section 2.8(b).

 

(c)                                  Notwithstanding anything to the contrary
contained herein, if after the Closing Date (i) the introduction of or any
change in any law or regulation (or any change in the interpretation
thereof) shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender to agree to make or
to make or to continue to fund or maintain any Loan bearing interest computed by
reference to the Libor Rate, or (ii) the Libor Rate is  discontinued or is
otherwise no longer available, then (A) with respect to the occurrence described
in subsection (i) above, unless such Lender is able to make or to continue to
fund or to maintain the Loan at another office of such Lender without, in such
Lender’s opinion, adversely affecting it or its Loan or the income obtained
therefrom, on notice thereof and demand therefor by such Lender to Borrowers,
(1) the obligation of such Lender to agree to make or to make or to continue to
fund or maintain the Loan shall terminate and (2) Borrowers

 

27

--------------------------------------------------------------------------------


 

shall prepay in full such Lender’s Pro Rata Share of the Loan, together with
interest accrued thereon, but without payment of any Exit Fee, within thirty
(30) days following such Lender’s demand for payment, unless such Lender elects
to use the Base Rate as a replacement index, plus an applicable spread to
approximate the Contract Rate before such change in law or regulation and
(B) with respect to the occurrence described in subsection (ii) above,
Administrative Agent will use the Base Rate as a replacement index, plus an
applicable spread to approximate the Contract Rate.  If any Lender elects to use
the Base Rate as contemplated by subsection (A) above or if subsection (B) above
is applicable, Administrative Agent will notify Borrowers of the Base Rate and
spread to be used and the same shall be applied to the Loan effective as of the
date such Lender or Administrative Agent determined that the Libor Rate was no
longer available, as applicable.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a change in any Requirements of Law under
subsection (b) above and/or a change in capital adequacy requirements under
subsection (a) above, as applicable, regardless of the date enacted, adopted or
issued.

 

(e)                                  Notwithstanding anything else to the
contrary in this Section 2.8, Borrowers shall not be under any obligation to
compensate any Lender under this Section 2.8 with respect to increased costs or
reductions where the Lender is not demanding such compensation from all of its
customers similarly situated.

 

(f)                                   In the event a Lender becomes entitled to
claim increased costs or reduced return pursuant to Sections 2.8(a) or 2.8(b),
such Lender shall provide Borrowers with written notice specifying in reasonable
detail the event or circumstance by reason of which Lender has become so
entitled and the additional amount required to fully compensate Lender for such
increased costs.  Upon receipt of such notice, if the additional amount would
exceed $10,000 in the aggregate in any single Loan Year, then Borrowers shall
have the right to prepay in full such Lender’s Pro-Rata Share of the Loan`,
together with accrued but unpaid interest thereon, without payment of any Exit
Fee provided such prepayment is made within forty-five (45) days of Borrowers’
receipt of such Lender’s notice. Notwithstanding the foregoing, no Borrower
shall be required to compensate a Lender pursuant to the foregoing provisions of
this clause (f) for any increased costs incurred or reductions suffered more
than three months prior to the date that such Lender notifies the Borrower of
the change in law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the change in
law giving rise to such increased costs or reductions is retroactive, then the
three month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 2.9                                   Interest Rate Protection. 
Borrowers may, at their sole cost and expense, obtain and maintain an interest
rate cap for the benefit of Borrowers pursuant to a Hedge Agreement reasonably
satisfactory to Administrative Agent, the Borrowers’ rights under which Hedge
Agreement shall, at Administrative Agent’s request, be collaterally assigned to
Administrative Agent (for the benefit of the Lenders).  Any such Hedge Agreement
shall be provided by Administrative Agent or any Lender (or an Affiliate of such
Person) or a bank or other financial institution whose long-term debt rating is
equal to or greater than “A”.  Upon repayment of the Loan in full,
Administrative Agent shall assign the Hedge Agreements back to Borrowers or an
Affiliate of Borrowers.  Except in connection with a Secured Hedge Agreement,
the Project shall not be pledged or encumbered in any manner to secure any
obligation under the Hedge Agreement.  Borrowers shall not enter into any
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement or other similar agreement pertaining to fluctuations in interest
rates, or any swaps, caps or collar agreements or similar arrangements providing
for protection against fluctuations in currency exchange rates, either generally
or under specific contingencies, other than the Hedge Agreement contemplated by
this Section 2.9, and not for speculative purposes.

 

28

--------------------------------------------------------------------------------


 

Section 2.10                            Libor Breakage Amount.  Upon any payment
of the Loan (or any portion thereof) on any day that is not the last day of the
Libor Interest Period applicable thereto (regardless of the source of such
prepayment and whether voluntary, by acceleration or otherwise), Borrowers shall
pay to Administrative Agent, for the account of the Lenders, the Libor Breakage
Amount.

 

Section 2.11                            Exit Fee.

 

(a)                                 Exit Fee.  Subject to the provisions of
Sections 2.4(c) and (d) and clause (b) below, when the Loan is repaid, in whole
or in part, for any reason and at any time (whether by voluntary prepayment by
Borrowers, by reason of the occurrence of an Event of Default, upon the maturity
of the Loan or otherwise), Borrowers shall pay to Administrative Agent, for the
account of the Lenders who are signatories to this Agreement as of the Closing
Date, as compensation for the cost of such Lenders’ making funds available to
Borrowers under this Agreement, an exit fee in an amount equal to (i) three
percent (3%) of the principal amount of the Loan being repaid (the “Standard
Exit Fee”) or (ii) one and one-half percent (1.5%) of the principal amount of
the Loan being repaid (the “Reduced Exit Fee”), as applicable.

 

(b)                                 Waiver of Exit Fee.  Notwithstanding the
foregoing, Administrative Agent agrees to waive the Exit Fee if (i) the Loan is
repaid as a result of a refinancing of the Loan pursuant to a HUD Loan Financing
or if a portion of the Loan is repaid as a result of a HUD Project Loan
Financing, (ii) the Lenders fail to exercise their right to represent Borrowers
in the application to HUD for an FHA mortgage insurance commitment as set forth
in Section 11.40, or (iii) the Lenders are not legally qualified under HUD
requirements to represent the Borrowers in connection with obtaining such a
mortgage insurance commitment.

 

Section 2.12                            Evidence of Debt.

 

(a)                                 Records of Lenders.  Each Lender shall
maintain in accordance with its usual practice accounts evidencing the
Indebtedness of Borrowers to each Lender resulting from the Pro Rata Share of
the Loan of such Lender from time to time outstanding, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.  In addition, with respect to each Lender having sold a
participation interest in any of the Obligations owing to it, such Lender,
acting as agent of Borrowers solely for this purpose and solely for tax
purposes, shall establish and maintain at its address referred to in
Section 11.1 (or at such other address as Administrative Agent shall notify
Borrowers) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each such participant (and each change
thereto, whether by assignment or otherwise) and (B) the rights, interest or
obligation of each such participant in any Obligation owing to such Lender, in
any Loan Commitment or any portion of the Loan and in any right of such Lender
to receive any payment hereunder.

 

(b)                                 Records of Administrative Agent. 
Administrative Agent, acting as agent of Borrowers solely for tax purposes and
solely with respect to the actions described in this Section 2.12, shall
establish and maintain at its address referred to in Section 11.1 (or at such
other address as Administrative Agent may notify Borrowers) (i) a record of
ownership (the “Register”) in which Administrative Agent agrees to register by
book entry the interests (including any rights to receive payment hereunder) of
each Lender in the Loans and the Pro Rata Outstandings, and any assignment of
any such interest, obligation or right and (ii) accounts in the Register in
accordance with its usual practice in which it shall record (A) the names and
addresses of the Lenders (and each change thereto pursuant to Section 2.13
(Substitution of Lenders) and Section 11.3 (Assignments and Participations;
Binding Effect)), (B) the Loan Commitments of each Lender, (C) the amount of
each of the Pro Rata Outstandings and any assignment of a Lender’s Pro Rata
Share of the Loan, (D) the amount of any principal or interest

 

29

--------------------------------------------------------------------------------


 

due and payable or paid, and (E) any other payment received by Administrative
Agent from Borrowers and its application to the Obligations.

 

(c)                                  Registered Obligations.  Notwithstanding
anything to the contrary contained in this Agreement, the Loan (including any
Notes evidencing the Loan) shall constitute a registered obligation, the right,
title and interest of the Lenders and their assignees in and to the Loan shall
be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Section 2.12
and Section 11.3 shall be construed so that the Loan is at all times maintained
in “registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code and any related regulations (and any successor
provisions).

 

(d)                                 Prima Facie Evidence.  The entries made in
the Register and in the accounts maintained pursuant to clauses (a) and (b) of
this Section 2.12 shall, to the extent permitted by applicable Requirements of
Law, be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided, however, that no error in such account and no
failure of any Lender or Administrative Agent to maintain any such account shall
affect the obligations of any Borrower or Guarantor to repay the Loan in
accordance with its terms.  In addition, Borrowers, Administrative Agent, and
the Lenders shall treat each Person whose name is recorded in the Register as a
Lender for all purposes of this Agreement.  Information contained in the
Register with respect to any Lender shall be available for access by Borrowers,
Administrative Agent and such Lender at any reasonable time and from time to
time upon reasonable prior notice.  No Lender shall have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by
Administrative Agent.

 

Section 2.13                            Substitution of Lenders.

 

(a)                                 In the event that any Lender that is not an
Affiliate of Administrative Agent (an “Affected Lender”), (i) makes a claim
under Section 2.8 or notifies Borrowers and Administrative Agent pursuant to
Section 2.8 or Section 2.16 that it becomes illegal for such Lender to continue
to fund or maintain its Pro Rata Share of the Loan using the Libor Rate or
(ii) does not consent to any amendment, waiver or consent to any Loan Document
or the Environmental Indemnity Agreement for which the consent of the Required
Lenders is obtained but that requires the consent of other Lenders, Borrowers
may either pay in full such Affected Lender with respect to amounts due with the
consent of Administrative Agent or substitute for such Affected Lender any
Lender or any Affiliate or Approved Fund of any Lender or any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
Administrative Agent (in each case, a “Substitute Lender”).

 

(b)                                 To substitute such Affected Lender or pay in
full the Obligations owed to such Affected Lender, Borrowers shall deliver a
notice to Administrative Agent and such Affected Lender.  The effectiveness of
such payment or substitution shall be subject to the delivery to Administrative
Agent by Borrowers (or, as may be applicable in the case of a substitution, by
the Substitute Lender) of (i) payment for the account of such Affected Lender,
of, to the extent accrued through, and outstanding on, the effective date for
such payment or substitution, all Obligations owing to such Affected Lender, and
(ii) in the case of a substitution, (A) payment by the Substitute Lender of the
assignment fee set forth in Section 11.3 (unless otherwise waived) and (B) an
Assignment and Assumption.

 

(c)                                  Upon satisfaction of the conditions set
forth in clause (b) above, Administrative Agent shall record such substitution
or payment in the Register, whereupon (i) in the case of any payment in full,
such Affected Lender’s Loan Commitment shall be terminated and (ii) in the case
of any substitution, (A) the Affected Lender shall sell and be relieved of, and
the Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the Loan Documents with

 

30

--------------------------------------------------------------------------------


 

respect to the Loan, except that the Affected Lender shall retain such rights
expressly providing that they survive the repayment of the Obligations and the
termination of the Loan Commitments, (B) the Substitute Lender shall become a
“Lender” hereunder having a Loan Commitment in the amount of such Affected
Lender’s Loan Commitment and (C) the Affected Lender and the applicable
Substitute Lender shall execute and deliver to Administrative Agent an
Assignment and Assumption to evidence such substitution and deliver any Note in
its possession; provided, however, that the failure of any Affected Lender to
execute any such Assignment and Assumption or deliver any such Note shall not
render such sale and purchase (or the corresponding assignment) invalid.

 

Section 2.14                            Pro Rata Treatment; Sharing of Payments.

 

(a)                                 Pro Rata Treatment.  (i) Each advance of the
Loan from the Lenders under Section 2.1 shall be made by the Lenders, and any
termination of the obligation to make an advance of the Loan shall be applied to
the respective Loan Commitments of the Lenders, based on their Pro Rata Share;
(ii) each payment or prepayment of principal of the Loan by Borrowers shall be
made for account of the Lenders based on their Pro Rata Share; and (iii) each
payment of interest on the Loan by Borrowers shall be made for account of the
Lenders pro rata in accordance with the amounts of Interest on such Loans then
due and payable to the respective Lenders.

 

(b)                                 Sharing of Payments, Etc.

 

(i)                                     If any Lender shall obtain from any
Borrower payment of any principal of or interest on the Loan owing or payment of
any other amount under this Agreement or any other Loan Document through the
exercise of any right of set off, banker’s lien or counterclaim or similar right
or otherwise (other than from Administrative Agent as provided herein), and, as
a result of such payment, such Lender shall have received a greater percentage
of the principal of or interest on the Loan or such other amounts then due
hereunder or thereunder by Borrowers to such Lender than the percentage received
by any other Lender, it shall promptly purchase from such other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loan or such other amounts, respectively, owing to such other
Lenders (or in interest due thereon, as the case may be) in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such excess payment (net of any
expenses that may be incurred by such Lender in obtaining or preserving such
excess payment) pro rata in accordance with the unpaid principal of and/or
interest on the Loans or such other amounts, respectively, owing to each of the
Lenders.  To such end all the Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored.

 

(ii)                                  Borrowers agree that any Lender so
purchasing such a participation (or direct interest) may exercise all rights of
set off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of the Loan or
other amounts (as the case may be) owing to such Lender in the amount of such
participation.

 

(iii)                               Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of Borrowers.  If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set off to which this Section 2.14(b)(iii) applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
Section 2.14(b)(iii) to share in the benefits of any recovery on such secured
claim.

 

31

--------------------------------------------------------------------------------


 

Section 2.15                            Intentionally Deleted.

 

Section 2.16                            Withholding Taxes.

 

(a)                                 Payments Free and Clear of Withholding
Taxes.  Except as otherwise provided in this Section 2.16, each payment by
Borrowers under any Loan Document or the Environmental Indemnity Agreement shall
be made free and clear of all present or future taxes, levies, imposts,
deductions, charges or withholdings and all liabilities with respect thereto
(and without deduction for any of them) (collectively, but excluding the taxes
set forth in clauses (i) through (iv) below, the “Withholding Taxes”) other than
for (i) taxes measured by net income (including branch profits taxes) and
franchise taxes imposed in lieu of net income taxes, in each case imposed on any
Lender as a result of a connection between such Lender and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document or the Environmental
Indemnity Agreement), (ii) Withholding Taxes to the extent that the obligation
to withhold amounts existed on the date that such Lender became a “Lender” under
this Agreement in the capacity under which such Lender makes a claim under this
clause (b), except in each case to the extent such Lender is a direct or
indirect assignee (other than pursuant to Section 2.13 (Substitution of
Lenders)) of any other Lender that was entitled, at the time the assignment of
such other Lender became effective, to receive additional amounts under
Section 2.16(b), (iii) taxes that are directly attributable to the failure
(other than as a result of a change in any Requirements of Law) by any Lender to
deliver the documentation required to be delivered pursuant to clause (f) below
and (iv) any withholding Taxes imposed under FATCA (the taxes described in
subsections (i) through (iv) herein called “Excluded Taxes”).

 

(b)                                 Gross-Up.  If any Taxes shall be required by
any Requirements of Law to be deducted from or in respect of any amount payable
under any Loan Document or the Environmental Indemnity Agreement to any Lender
and such Taxes are Withholding Taxes, (i) such amount payable shall be increased
as necessary to ensure that, after all required deductions for Withholding Taxes
are made (including deductions applicable to any increases to any amount under
this Section 2.16), such Lender receives the amount it would have received had
no such deductions been made, (ii) the relevant Borrower Party shall make such
deductions, (iii) the relevant Borrower Party shall timely pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, Borrowers shall deliver to Administrative Agent an original or certified
copy of a receipt evidencing such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

 

(c)                                  Other Taxes.  In addition, Borrowers agree
to pay, and authorize Administrative Agent to pay in their name, any stamp,
documentary, excise or property tax, charges or similar levies imposed by any
applicable Requirements of Law or Governmental Authority and all Liabilities
with respect thereto (including by reason of any delay in payment thereof), in
each case arising from the execution, delivery or registration of, or otherwise
with respect to, any Loan Document, the Environmental Indemnity Agreement or any
transaction contemplated therein (collectively, “Other Taxes”).  Within thirty
(30) days after the date of any payment of Withholding Taxes or Other Taxes by
any Borrower or Guarantor, Borrowers shall furnish to Administrative Agent, at
its address referred to in Section 11.1, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of such payment reasonably
satisfactory to Administrative Agent.

 

(d)                                 Indemnification.  Borrowers shall reimburse
and indemnify, within forty-five (45) days after receipt of demand therefor
(with copy to Administrative Agent), each Lender for all Withholding Taxes and
Other Taxes (including any Withholding Taxes and Other Taxes imposed by any

 

32

--------------------------------------------------------------------------------


 

jurisdiction on amounts payable under this Section 2.16) paid by such Lender and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Withholding Taxes or Other Taxes were
correctly or legally asserted.  A certificate of the Lender (or of
Administrative Agent on behalf of such Lender) claiming any compensation under
this clause (d), setting forth the amounts to be paid thereunder and delivered
to Borrowers with copy to Administrative Agent, shall be conclusive, binding and
final for all purposes, absent manifest error.  In determining such amount,
Administrative Agent and such Lender may use any reasonable averaging and
attribution methods.

 

(e)                                  Mitigation.  Any Lender claiming any
additional amounts payable pursuant to this Section 2.16 shall use its
reasonable efforts (consistent with its internal policies and Requirements of
Law) to change the jurisdiction of its lending office if such a change would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.

 

(f)                                   Tax Forms.

 

(i)                                     Each Non-U.S. Lender Party that, at any
of the following times, is entitled to an exemption from United States
withholding Tax or, after a change in any Requirements of Law, is subject to
such withholding Tax at a reduced rate under an applicable Tax treaty, shall
(w) on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S.
Lender Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by
Borrowers’ Agent or Administrative Agent (or, in the case of a participant or
SPV, the relevant Lender), provide Administrative Agent and Borrowers’ Agent
(or, in the case of a participant or SPV, the relevant Lender) with two
completed originals of each of the following, as applicable:  (A) Forms W-8ECI
(claiming exemption from U.S. withholding tax because the income is effectively
connected with a U.S. trade or business), W-8BEN or W-8BEN-E  (claiming
exemption from, or a reduction of, U.S. withholding tax under an income tax
treaty) and/or W-8IMY (together with appropriate forms, certifications and
supporting statements) or any successor forms, (B) in the case of a Non-U.S.
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN or W-8BEN-E (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance reasonably acceptable to Administrative Agent that such Non-U.S.
Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of Borrowers within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents.  Unless Borrowers’ Agent and Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Borrower Parties and Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.

 

(ii)                                  Each U.S. Lender Party shall (A) on or
prior to the date such U.S. Lender Party becomes a “U.S. Lender Party”
hereunder, (B) on or prior to the date on which any such form or certification
expires or becomes obsolete, (C) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this clause

 

33

--------------------------------------------------------------------------------


 

(ii) and (D) from time to time if requested by Borrowers or Administrative Agent
(or, in the case of a participant, the relevant Lender), provide Administrative
Agent and Borrowers (or, in the case of a participant, the relevant Lender) with
two completed originals of Form W-9 (certifying that such U.S. Lender Party is
entitled to an exemption from U.S. backup withholding tax) or any successor
form.

 

(iii)                               Each Lender having sold a participation in
any of its Obligations shall collect from such participant the documents
described in this clause (f) and provide them to Administrative Agent.

 

(iv)                              Each Lender shall deliver to Administrative
Agent and the Borrowers’ Agent at the time or times prescribed by Requirements
of Law and at such time or times reasonably requested by the Borrowers’ Agent or
Administrative Agent such documentation prescribed by Requirements of Law or
reasonably requested by Administrative Agent or the Borrowers’ Agent sufficient
for Administrative Agent and the Borrowers to comply with their obligations
under FATCA and to determine whether payments to such Lender are subject to
withholding tax under FATCA.  Solely for the purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)                                  Refunds.  If a Lender has received a refund
of (or tax credit with respect to) any Withholding Taxes or Other Taxes as to
which it has been indemnified by Borrowers or with respect to which Borrowers
have paid additional amounts pursuant to this Section 2.16, it shall pay over
such refund (or the benefit realized as a result of such tax credit) to
Borrowers (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrowers under this Section 2.16 with respect to the
Withholding Taxes or Other Taxes giving rise to such refund), net of all out of
pocket expenses of the Lender (including any Withholding Taxes imposed with
respect to such refund) as is determined by the Lender in good faith, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that Borrowers, upon the
request of the Lender, agree to repay as soon as reasonably practicable the
amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Lender in the event the
Lender is required to repay such refund to such Governmental Authority.  This
Section 2.16 shall not be construed to require the Lender to make available its
tax returns (or any other information relating to its Withholding Taxes or Other
Taxes which it deems in good faith to be confidential) to Borrowers or any other
person.

 

Section 2.17                            Partial Releases.

 

(a)                                 Partial Release Provisions in Connection
with HUD Project Loan Financing.  Notwithstanding anything contained in this
Agreement, the Notes, the Mortgage or any of the other Loan Documents to the
contrary, upon the request of Borrowers in connection with any HUD Project Loan
Financing, Administrative Agent agrees to release any such Project (each, a
“Partial Release Project”) from the lien of the related Mortgage and the other
Loan Documents, provided that all of the following terms and conditions are
satisfied (such release herein called a “Partial Release”):

 

(i)                                     There shall exist no Event of Default at
the time the Partial Release request is made by Borrowers, and Borrowers shall
certify in writing to Administrative Agent that no Potential Default or Event of
Default shall exist immediately after giving effect to the applicable Partial
Release and the execution and delivery of all documents connected therewith,
which certification shall include a pro forma Compliance Certificate showing
that, on a pro forma basis, after giving effect to such Partial Release, the
Financial Covenants shall continue to be satisfied.

 

34

--------------------------------------------------------------------------------


 

(ii)                                  Borrowers shall provide written notice to
Administrative Agent of their desire to have the applicable Partial Release
Project released as security for the Loan, and provide Administrative Agent with
all information (including any purchase and sale agreement and proposed partial
release forms) and documents relating to such release at least thirty (30) days
prior to the closing of the sale or refinancing of the Partial Release Project
and such partial release forms must be reasonably satisfactory to Administrative
Agent in form and substance.

 

(iii)                               Such release will not affect the priority of
lien or liens on the remainder of the Security, or Administrative Agent’s or the
Lenders’ rights in and to the remainder of the Security.

 

(iv)                              Borrowers shall pay all reasonable documented
expenses of Administrative Agent, including reasonable documented attorneys’
fees and expenses, title insurance premiums, recording costs and similar costs
in connection with the Partial Release.

 

(v)                                 Borrowers shall pay to Administrative Agent,
for the account of the Lenders, an amount equal to the greatest of the following
amounts: (A) an amount that is sufficient to result in a Loan to Value Ratio of
not more than 69% after giving effect to the Partial Release, (B) an amount that
is sufficient to result in a Project Yield of at least 15% after giving effect
to the Partial Release or (C) 100% of the proceeds of the Refinancing (the
“Partial Release Price”), plus the pro rata portion of any applicable Exit Fee
(if any) required and calculated on the Partial Release Price.

 

(vi)                              The Partial Release Project will be removed
from the Master Lease in accordance with the terms of the Master Lease and
following such removal, the Lease Yield shall equal or exceed 13%.

 

(vii)                           Administrative Agent shall receive such title
insurance endorsements as it may require, including partial release
endorsements.

 

(viii)                        There shall exist no Material Adverse Change.

 

Upon receipt of the amounts required under Sections 2.17(a)(iv) and
2.17(a)(v) above and satisfaction of all of the other requirements contained in
this Section 2.17(a), in addition to releasing the applicable Project from the
lien of the applicable Mortgage, Assignment of Leases and Rents and other Loan
Documents specific to the Partial Release Project, Administrative Agent shall
also partially-release all obligations of Borrowers under all other Loan
Documents as, but only to the extent, they relate to the Partial Release Project
being released.

 

(b)                                 Special Partial Release Provisions.
Notwithstanding anything contained in this Agreement, the Notes, the Mortgage or
any of the other Loan Documents to the contrary, upon the request of Borrowers
in connection with (1) any HUD Project Loan Financing for which the application
has been submitted in good faith by the Borrowers and rejected or declined by
HUD/FHA (or any other applicable authority approving such financing application)
or (2) any sale or refinancing of a Project for which no application for HUD/FHA
financing was submitted by Borrowers, Administrative Agent agrees to release any
such Project (each, a “Special Partial Release Project”) from the lien of the
related Mortgage and the other Loan Documents, provided that all of the
following terms and conditions are satisfied (such release herein called a
“Special Partial Release”):

 

(i)                                     There shall exist no Event of Default at
the time the Special Partial Release request is made by Borrowers, and Borrowers
shall certify in writing to Administrative

 

35

--------------------------------------------------------------------------------


 

Agent that no Potential Default or Event of Default shall exist immediately
after giving effect to the applicable Special Partial Release and the execution
and delivery of all documents connected therewith, which certification shall
include a pro forma Compliance Certificate showing that, on a pro forma basis,
after giving effect to such Special Partial Release, the Financial Covenants
shall continue to be satisfied.

 

(ii)                                  Borrowers shall provide written notice to
Administrative Agent of their desire to have the applicable Special Partial
Release Project released as security for the Loan, and provide Administrative
Agent with all information (including any purchase and sale agreement and
proposed partial release forms) and documents relating to such release at least
thirty (30) days prior to the closing of the sale or refinancing of the Special
Partial Release Project and such partial release forms must be reasonably
satisfactory to Administrative Agent in form and substance.

 

(iii)                               Such release will not affect the priority of
lien or liens on the remainder of the Security, or Administrative Agent’s or the
Lenders’ rights in and to the remainder of the Security.

 

(iv)                              Borrowers shall pay all reasonable documented
expenses of Administrative Agent, including reasonable documented attorneys’
fees and expenses, title insurance premiums, recording costs and similar costs
in connection with the Special Partial Release.

 

(v)                                 Borrowers shall pay to Administrative Agent,
for the account of the Lenders, an amount equal to the greatest of the following
amounts: (A) an amount that is sufficient to result in a Loan to Value Ratio of
not more than 69% after giving effect to the Partial Release, or (B) an amount
that is sufficient to result in a Project Yield, after giving effect to the
Special Partial Release, of the greater of (1) at least 15% or (2) the Project
Yield as of the Determination Date immediately preceding the date of Special
Partial Release (the “Special Release Price”).

 

(vi)                              In addition to the Special Partial Release
Price, the Borrowers shall pay to Administrative Agent, for the account of the
Lenders (A) the Reduced Exit Fee calculated on the Partial Release Price in
connection with a Special Partial Release described in Section 2.17(b)(1) above
and (B) the Standard Exit Fee calculated on the Partial Release Price in
connection with a Special Partial Release described in Section 2.17(b)(2) above.

 

(vii)                           The Special Partial Release Project will be
removed from the Master Lease in accordance with the terms of the Master Lease
and following such removal, the Lease Yield shall equal or exceed 13%.

 

(viii)                        Administrative Agent shall receive such title
insurance endorsements as it may require, including partial release
endorsements.

 

(ix)                              There shall exist no Material Adverse Change.

 

Upon receipt of the amounts required under Sections 2.17(b)(iv), (v) and
(vi) above and satisfaction of all of the other requirements contained in this
Section 2.17(b), in addition to releasing the applicable Project from the lien
of the applicable Mortgage, Assignment of Leases and Rents and other Loan
Documents specific to the Special Partial Release Project, Administrative Agent
shall also partially-

 

36

--------------------------------------------------------------------------------


 

release all obligations of Borrowers under all other Loan Documents as, but only
to the extent, they relate to the Special Partial Release Project being
released.

 

Section 2.18                            Defaulting Lenders.

 

(a)                                 Cure of Defaulting Lender Status.  A
Defaulting Lender may regain its status as a non-defaulting Lender hereunder
upon satisfaction of each of the following conditions, as applicable: 
(i) payment by such Defaulting Lender of all amounts owing hereunder (whether to
Administrative Agent for indemnity purposes or otherwise); (ii) receipt by
Administrative Agent of (A) a written revocation by Defaulting Lender of any
written notice by Defaulting Lender to Borrower, Administrative Agent, or any
other Lender that such Defaulting Lender will fail to fund under this Agreement,
or (B) evidence satisfactory to Administrative Agent (in consultation with the
Required Lenders) that such Defaulting Lender has publicly revoked any public
announcement of the same; (iii) evidence satisfactory to Administrative Agent
(in consultation with the Required Lenders) that such Defaulting Lender is no
long in default for failing to make payments under one or more syndicated credit
facilities; and (iv) evidence satisfactory to Administrative Agent (in
consultation with the Required Lenders) that such Defaulting Lender (or the
holding company of such Defaulting Lender) is no longer the subject of a
bankruptcy proceeding and is not otherwise involved in any liquidation
proceeding, and Administrative Agent has determined such Defaulting Lender is
able to meet its obligations hereunder.

 

(b)                                 Cash Collateral.  Administrative Agent may,
in its reasonable discretion, hold any payment made by Borrowers toward the
Loans that is owing to a Defaulting Lender in a non-interest bearing account. 
Administrative Agent may use such amount to set-off any unfunded reimbursement
obligations of such Defaulting Lender until the earliest to occur of (i) such
Lender’s no longer being a Defaulting Lender hereunder, (ii) such Defaulting
Lender being replaced pursuant to Section 2.18(c) and (iii) indefeasible payment
in full by the Borrowers of all amounts owing hereunder and performance by
Borrowers of all Obligations.

 

(c)                                  Replacement of Defaulting Lender.  If any
Lender is a Defaulting Lender, Administrative Agent may, upon written notice to
such Lender and the Borrowers, replace such Lender by causing such Lender to
assign its Loan (with the related assignment fee to be paid by such Defaulting
Lender) pursuant to Section 11.3 to one or more Persons eligible under such
Section procured by Administrative Agent.  The Borrowers shall pay in full all
principal, interest, fees and other amounts owing to such Defaulting Lender
through the date of replacement.  Any Defaulting Lender being replaced under
this Section 2.14(c) shall execute and deliver an Assignment and Assumption with
respect to such Lender’s Loans.

 

Section 2.19                            Payment of Rents Under Master Lease.

 

(a)                                 Commencing on the Closing Date and
continuing so long as the Loan is outstanding, Borrowers shall direct Master
Tenant to make all payments of rent and all other amounts due under the Master
Lease (such net amount herein called the “(Master Lease Payments”) to the
Deposit Account Bank for deposit in the account subject to the Deposit Account
Control Agreement.  So long as no Event of Default is continuing, Deposit
Account Bank shall be authorized to transfer on a daily basis the funds in the
account to the operating account of Borrowers.

 

(b)                                 If an Event of Default exists,
Administrative Agent shall have the right in its sole discretion to direct the
Deposit Account Bank to disburse all amounts in the account held by the Deposit
Account Bank to Administrative Agent or as otherwise directed by Administrative
Agent, and to the extent disbursed to Administrative Agent, Administrative Agent
shall apply such amounts to the Obligations, in such order as Administrative
Agent, in its sole discretion, may elect.

 

37

--------------------------------------------------------------------------------


 

ARTICLE 3
INSURANCE, CONDEMNATION AND IMPOUNDS

 

Section 3.1                                   Insurance.  Borrowers, at its sole
cost and expense, shall obtain and maintain (or Operators shall obtain and
maintain) during the entire term of the Loan, insurance providing at least the
following coverages:

 

(a)                                 Property; Business Interruption.  Borrowers
shall (i) keep the Projects insured against damage by fire, acts of domestic and
foreign terrorism, any type of wind (including named storms) and such other
hazards covered by a special form or all-risk insurance policy (A) for the full
insurable value thereof on a replacement cost basis without any coinsurance
(B) with a deductible not to exceed $25,000, except for wind/named storms and
earthquake, which shall provide for a deductible of no more than five percent
(5%) of the total insurable value of the applicable Projects, (C) containing
Law & Ordinance coverage if any of the Improvements or the use of the Projects
shall at any time constitute legal non-conforming structures or uses, including
coverage for loss to the undamaged portion of the building (with a limit equal
to replacement cost), the cost of demolition and the increased costs of
construction (in a minimum amount  equal to ten percent (10%) of the value of
the Improvements) and (D) shall maintain boiler and machinery insurance and such
other property insurance as reasonably required by Administrative Agent. 
Administrative Agent reserves the right to require such other insurance from
time to time, including but not limited to earthquake and flood (in addition to
Federal Flood Insurance), each in amounts reasonably acceptable to
Administrative Agent.  The full insurable value shall be re-determined from time
to time (but not more frequently than once in any twelve (12) calendar months)
at the request of Administrative Agent by an appraiser or contractor designated
and paid by Borrowers and approved by Administrative Agent, or by an engineer or
appraiser in the regular employ of the insurer.  No omission on the part of
Administrative Agent to request any such ascertainment shall relieve Borrowers
of any of their obligations under this Subsection.  Further, if any portion of
the Improvements or personal property at the Project is located currently or at
any time in the future in Special Flood Hazard Area, Borrowers shall deliver to
Administrative Agent the following: (1) evidence as to whether the community in
which such Project is located is participating in the National Flood Insurance
Program, (2) the applicable Borrowers’ written acknowledgment of receipt of
written notification from Administrative Agent as to the fact that such Project
is located in a Special Flood Hazard Area and as to whether the community in
which such Real Estate is located is participating in the National Flood
Insurance Program and (3) copies of the application for a Federal Flood
Insurance policy, plus proof of premium payment, a declaration page confirming
that Federal Flood Insurance has been issued, or such other evidence of Federal
Flood Insurance satisfactory to Administrative Agent, in all cases naming
Administrative Agent as Mortgagee on behalf of the Lenders; and (ii) maintain
business interruption insurance, including rental income loss and extra expense,
(A) with loss payable to Administrative Agent, (B) covering all perils required
herein to be insured against, (C) covering a period of restoration of at least
twelve (12) months and containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the Project is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period and (D) in an amount equal to
one hundred percent (100%) of the projected gross revenue (less non-continuing
expenses) from the Project as determined by Administrative Agent for a period of
twelve (12) months.  The amount of such business interruption insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrowers’ reasonable estimate of the gross revenue (less non-continuing
expenses) from the Project for the succeeding twelve (12) month period.  All
business interruption proceeds shall be held by Administrative Agent and shall
be applied to the Obligations secured by the Loan Documents from time to time
due and payable hereunder and under the Note; provided, however, that nothing
herein contained shall be deemed to relieve Borrowers of their Obligations to
pay Debt Service on the Payment

 

38

--------------------------------------------------------------------------------


 

Dates set forth herein, except to the extent such amounts are actually paid out
of the proceeds of such business interruption insurance.

 

(b)                                 Liability.  Borrowers shall maintain
(i) commercial general liability insurance with respect to each Project for both
personal injury, bodily injury to or death of a person and for property damage
providing for limits of liability in the amount approved by Administrative Agent
but in no event less than $1,000,000 per occurrence and $3,000,000 in the
aggregate, (ii) umbrella liability coverage in the amount of $1,000,000, and
(iii) other liability insurance as reasonably required by Administrative Agent,
including but limited to auto liability.  In addition, Borrowers shall require
each Operator to, and each Operator shall, if applicable, maintain professional
liability insurance.  In no event shall Borrowers consent to any decrease in the
amount or scope of coverage or increase the deductibles from those previously
approved by Administrative Agent.

 

(c)                                  Construction, Repairs, Alterations.  At all
times during which structural construction, repairs or alterations are being
made with respect to the Improvements, and only if the property or liability
coverage forms do not otherwise apply, (A) commercial general liability and
umbrella liability insurance covering claims related to the construction,
repairs or alterations being made which are not covered by or under the terms or
provisions of the commercial general liability and umbrella liability insurance
policy required in Section 3.1(b); and (B) the insurance provided for in
Section 3.1(a) written in a so-called builder’s risk completed value form (1) on
a non-reporting basis, (2) against all risks insured against pursuant to
Section 3.1(a), and (3) including permission to occupy the Property.

 

(d)                                 Form and Quality.  All insurance policies
shall be obtained under valid and enforceable policies and shall be subject to
the approval of Administrative Agent as to form and substance, including
insurance companies, amounts, deductibles, loss payees and insureds. Such
policies shall be endorsed in form and substance reasonably acceptable to
Administrative Agent to name Administrative Agent (on behalf of the
Lenders) thereunder as an additional insured, as its interest may appear, on
liability insurance policies and as mortgagee/lender’s loss payable, as its
interest may appear, on all property insurance policies, including but not
limited to special form/all-risk, business interruption, boiler and machinery,
terrorism, windstorm, flood and earthquake insurance, with all loss payable to
Administrative Agent, without contribution, under a standard non-contributory
mortgagee clause.  Administrative Agent shall act on behalf of the Lenders in
respect of insurance matters.  The proceeds of insurance paid on account of any
damage or destruction to any Project shall be paid to Administrative Agent, on
behalf of the Lenders, to be applied as provided in Section 3.2.  In the event
any Borrower or Operating Tenant receives any insurance proceeds (without the
same having been disbursed to Administrative Agent), Borrowers will or, if
received by Operating Tenants, Operating Tenants will, immediately return such
proceeds to Administrative Agent for application in accordance with the
provisions of Section 3.2.  All such insurance policies and endorsements shall
be fully paid for and contain such provisions and expiration dates and be in
such form reasonably acceptable to Administrative Agent and issued by such
insurance companies authorized to do business in the state in which the
applicable Project is located, with a rating of “A-X” or better as established
by Best’s Rating Guide or “A-” or better by Standard & Poor’s Ratings Group. 
Each property insurance policy shall provide that such policy may not be
canceled except upon thirty (30) days’ prior written notice (except ten
(10) days’ prior notice for non-renewal or cancellation due to non-payment of
premium) to Administrative Agent and that no act or negligence of Borrowers, or
any other insured under the policy, or failure to comply with the provisions of
any Policy which might otherwise result in a forfeiture of the insurance or any
part thereof, or commencement of foreclosure or similar action, shall in any way
affect the validity or enforceability of the insurance insofar as Lender is
concerned.  If available using commercially reasonable efforts, each liability
insurance policy shall provide that such policy may not be canceled except upon
thirty (30) days’ prior written notice (except ten (10) days’ prior notice for
non-renewal or

 

39

--------------------------------------------------------------------------------


 

cancellation due to non-payment of premium) to Administrative Agent (provided
that, if the insurer will not or cannot provide the required notice, Borrowers
shall be obligated to provide such notice).  Blanket policies shall be permitted
only if (i) any such policy shall in all other respects comply with the
requirements of this Section and (ii) such policy is approved in advance in
writing by Administrative Agent and such policy includes changes to the
coverages and requirements set forth herein as may be required by Administrative
Agent (including, without limitation, increases to the amount of coverages
required herein).  Notwithstanding Administrative Agent’s approval of any
blanket policy hereunder, Administrative Agent reserves the right, in its
reasonable discretion, to require Borrowers to obtain a separate policy in
compliance with this Section 3.1.  Borrowers authorize Administrative Agent to
pay the premiums for such policies (the “Insurance Premiums”) from the Insurance
Impound as the same become due and payable annually in advance.  If Borrowers
fail to deposit funds into the Insurance Impound sufficient to permit
Administrative Agent to pay the Insurance Premiums when due, Administrative
Agent may obtain such insurance and pay the premium therefor and Borrowers
shall, on demand, reimburse Administrative Agent for all documented expenses
incurred in connection therewith.  Borrowers shall not maintain any separate or
additional insurance which is contributing in the event of loss unless it is
properly endorsed and otherwise reasonably satisfactory to Administrative Agent
in all respects.

 

(e)                                  Assignment; Delivery of Certificates and
Policies.  Borrowers shall assign the policies and all proceeds payable
thereunder or proofs of insurance to Administrative Agent (for the benefit of
the Lenders), in such manner and form that Administrative Agent and its
successors and assigns shall at all times have and hold the same as security for
the payment of the Loan.  In the event of a foreclosure of the Security
Instrument or other transfer of title to the Property in extinguishment in whole
or in part of the Debt, all right, title and interest of Borrowers in and to the
Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest exclusively in Administrative Agent or the
purchaser at such foreclosure or other transferee in the event of such other
transfer of title.  Unless otherwise approved by Administrative Agent, with
respect to the property insurance required under this Section 3.1, Borrowers
shall provide (i) on or before the Closing Date, an ACORD 27 or 28 along with a
policy binder which is valid for at least 60 days following the Effective Date
or a complete copy of the policy, (ii) endorsements required by Lender within
thirty (30) days following the Closing Date if not provided on or before the
Closing Date and (iii) a copy of the full policy within sixty (60) days
following the Closing Date or prior to expiration of the binder.  Unless
otherwise approved by Administrative Agent, with respect to the liability
insurance required under this Section 3.1, Borrowers shall provide (i) on or
before the Closing Date, an ACORD 25 along with evidence of 30-day notice of
cancellation of coverage (except ten (10) days’ prior notice for non-renewal or
cancellation due to non-payment of premium) along with a policy binder which is
valid for at least 60 days following the Effective Date or a complete copy of
the policy, (ii) endorsements required by Lender within thirty (30) days
following the Closing Date if not provided on or before the Closing Date and
(iii) a copy of the full policy within sixty (60) days following the Closing
Date. If Borrowers elect to obtain any insurance which is not required under
this Agreement, all related insurance policies shall be endorsed in compliance
with Section 3.1(d), and such additional insurance shall not be canceled without
prior notice to Administrative Agent.  From time to time upon Administrative
Agent’s request, Borrowers shall identify to Administrative Agent all insurance
maintained by Borrowers with respect to the Projects.  The proceeds of insurance
policies coming into the possession of Administrative Agent shall not be deemed
trust funds, and Administrative Agent shall be entitled to apply such proceeds
as herein provided.

 

(f)                                   Adjustments.  Borrowers shall give written
notice of any loss to the insurance carrier and to Administrative Agent promptly
after a Borrower obtains knowledge thereof.  Borrowers hereby irrevocably
authorize and empower Administrative Agent, as attorney in fact for Borrowers
coupled with an interest, to (i) notify any of Borrowers’ insurance carriers to
add Administrative Agent (for itself and the benefit of the Lenders) as a loss
payee, mortgagee insured or additional insured, as the

 

40

--------------------------------------------------------------------------------


 

case may be, to any policy maintained by Borrowers (regardless of whether such
policy is required under this Agreement), (ii) if such loss exceeds the
Restoration Threshold, make proof of loss, to adjust and compromise any claim
under insurance policies, to appear in and prosecute any action arising from
such insurance policies and (iii) collect and receive insurance proceeds, and to
deduct therefrom Administrative Agent’s reasonable documented expenses incurred
in the collection of such proceeds.  Nothing contained in this Section 3.l(f),
however, shall require Administrative Agent to incur any expense or take any
action hereunder.

 

(g)                                  WARNING REGARDING RIGHT OF ADMINISTRATIVE
AGENT TO PURCHASE INSURANCE:  If Borrowers fail to provide Administrative Agent
with evidence of the insurance coverages required by this Agreement,
Administrative Agent shall have the right take such action deemed necessary to
protect the interest of Administrative Agent and the Lenders, including, without
limitation, the purchasing of insurance at Borrowers’ expense as Administrative
Agent in its sole discretion deems appropriate.  This insurance may, but need
not, also protect Borrowers’ interest.  If the Collateral becomes damaged, the
coverage Administrative Agent purchases may not pay any claim Borrowers make or
any claim made against Borrowers.  Borrowers are responsible for all expenses
incurred by Lender in connection with such action and the cost of any insurance
purchased pursuant to this provision and such cost is payable on demand; if
Borrowers fail to pay such cost, it may be added to the Indebtedness and bear
interest at the Default Rate.  The effective date of coverage may be the date
Borrowers’ prior coverage lapsed or the date Borrowers failed to provide proof
of coverage.  The coverage Administrative Agent purchases may be considerably
more expensive than insurance Borrowers can obtain and may not satisfy any need
for property damage coverage or any mandatory liability insurance imposed by
Requirements of Law. After receiving written consent from Administrative Agent.
Borrowers may later cancel this coverage by providing evidence that the required
property coverage was purchased elsewhere, and Administrative Agent shall remit
to Borrowers any refund obtained in connection with such cancellation.

 

(h)                                 Intentionally Deleted.

 

(i)                                     Non-Conforming Policy. As an alternative
to the policies required to be maintained pursuant to the preceding provisions
of this Section 3.1, Borrowers will not be in default under this Section 3.1 if
Borrowers maintain (or causes to be maintained) policies which (i) have
coverages, deductibles and/or other related provisions other than those
specified above and/or (ii) are provided by insurance companies not meeting the
credit ratings requirements set forth above (any such policy, a “Non-Conforming
Policy”), provided, that, prior to obtaining such Non-Conforming Policies (or
permitting such Non-Conforming Policies to be obtained), Borrowers shall have
received Administrative Agent’s prior written consent thereto.  Notwithstanding
the foregoing, Administrative Agent hereby reserves the right to deny its
consent to any Non-Conforming Policy regardless of whether or not Administrative
Agent has consented to the same on any prior occasion.

 

Section 3.2                                   Use and Application of Insurance
Proceeds.

 

(a)                                 Notice; Repair Obligation.  If any Project
shall be damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), Borrowers shall give prompt written notice thereof to
Administrative Agent.  Following the occurrence of a Casualty, Borrowers shall
proceed with the preparation of plans and specifications necessary to restore,
repair, replace or rebuild the applicable Project in accordance with
Requirements of Law and shall thereafter diligently pursue such restoration,
repair, replacement or rebuilding to completion,, such restored or rebuilt
Improvements to be of at least equal value and substantially the same character
as prior to such damage or destruction, provided that any insurance proceeds
relating to such damage or destruction have been released to Borrowers under the

 

41

--------------------------------------------------------------------------------


 

terms of this Agreement to effectuate such repairs or restoration, but
regardless of whether such insurance proceeds are sufficient for such repairs or
restoration are available or sufficient for the purpose.

 

(b)                                 Application of Insurance Proceeds. 
Administrative Agent shall make insurance proceeds available to Borrowers for
application to the costs of restoring the damaged Project or to the payment of
the Loan as follows:

 

(i)                                     if the loss is less than or equal to the
Restoration Threshold, Administrative Agent shall make the insurance proceeds
available to Borrowers, which proceeds shall be used by Borrowers to pay for the
restoration of the damaged Project provided (A) no Event of Default or Potential
Default exists, and (B) Borrowers promptly commence and are diligently pursuing
restoration of the damaged Project;

 

(ii)                                  if the loss exceeds the Restoration
Threshold but is no more than thirty-five percent (35%) of the replacement value
of the Improvements constructed on the affected Project, Administrative Agent
shall disburse the insurance proceeds to Borrowers, which proceeds shall be used
by Borrowers for the restoration of the damaged Project provided that at all
times during such restoration (A) no Event of Default or Potential Default
exists; (B) Administrative Agent determines in its reasonable discretion that
there are sufficient funds available to restore and repair the damaged Project
to be of at least equal value and substantially the same character as prior to
such Casualty (with any alterations approved by Administrative Agent in its
reasonable discretion) or, if Administrative Agent reasonably determines there
is any such insufficiency, Borrowers provide additional security to address such
insufficiency to Administrative Agent’s reasonable satisfaction; (C)  the
Adjusted Net Operating Income of the Projects (including the damaged
Project) during restoration, taking into account rent loss or business
interruption insurance, will be sufficient to pay Debt Service, as reasonably
determined by Administrative Agent; (D)  the ratio of the outstanding principal
balance of the Loan to appraised value of the Projects after restoration of the
damaged Project will not exceed the loan-to-value ratio that is the greater of
the (i) loan-to-value ratio that existed on the Closing Date and
(ii) loan-to-value ratio that existed immediately prior to the date of the
Casualty; (E)  that after restoration of the damaged Project as reasonably
determined by Administrative Agent, the Projects and Borrowers will comply with
the financial covenants in Section 7.13 subject to Borrower’s rights set forth
in Section 7.13; (F) Administrative Agent reasonably determines that restoration
and repair of the damaged Project to a condition approved by Administrative
Agent will be completed at least  ninety (90) days prior to the Maturity Date;
(G) Borrowers promptly commence and are diligently pursuing restoration of the
damaged Project; and (H) the Project after the restoration will be in material
compliance with and permitted under all Requirements of Law; and;

 

(iii)                               if the conditions set forth in (i) and
(ii) above are not satisfied or the loss exceeds the maximum amount specified in
Section 3.2(b)(ii) above, (A) if no Event of Default exists hereunder,
Administrative Agent may elect to apply any insurance proceeds Administrative
Agent receives as a prepayment of the Loan pursuant to Section 2.4(e), or allow
all or a portion of such proceeds to be used for the restoration of the damaged
Project and (B) if an Event of Default exists hereunder, Administrative Agent
shall apply any insurance proceeds Administrative Agent receives as a prepayment
of the Loan pursuant to Section 2.4(e).

 

(c)                                  Special Right to Repay Loan.
Notwithstanding anything in this Section 3.2 to the contrary, if pursuant to
Section 3.2(b)(iii) above, Administrative Agent elects to require that the
insurance proceeds be applied as a prepayment of the Loan, Borrowers shall have
the option to prepay the Allocated Loan Amount for the damaged Project within
ninety (90) days following Administrative Agent’s election

 

42

--------------------------------------------------------------------------------


 

and otherwise in accordance with Section 2.4(d), less any insurance proceeds
actually received by Administrative Agent at the time of such prepayment, if
any. If the insurance proceeds have not been received by Administrative Agent at
the time of such prepayment, Borrowers will be entitled to receive all insurance
proceeds after the prepayment of the Loan.

 

(d)                                 Disbursement of Insurance Proceeds. 
Insurance proceeds received by Administrative Agent and to be applied to
restoration pursuant to the terms of this Section 3.2, will be disbursed by
Administrative Agent to Borrowers on a monthly basis, commencing within ten
(10) Business Days following receipt by Administrative Agent of plans and
specifications, contracts and subcontracts, schedules, budgets, lien waivers and
architects’ certificates all in form reasonably satisfactory to Administrative
Agent, and otherwise in accordance with prudent commercial construction lending
practices for construction loan advances (including appropriate retainages to
ensure that all work is completed in a workmanlike manner).  Any insurance
proceeds remaining after payment of all restoration costs shall be remitted to
Borrowers unless there exists an Event of Default, in which event such excess
proceeds will be applied to the Obligations in such order as Administrative
Agent elects in its sole discretion.

 

Section 3.3                                   Condemnation Awards.  Borrowers
shall promptly notify Administrative Agent of the actual or threatened
commencement of any condemnation or eminent domain proceeding affecting any
Project (a “Condemnation”) and shall deliver to Administrative Agent copies of
any and all papers served in connection with such Condemnation.  Following the
occurrence of a Condemnation, Borrowers, regardless of whether any award or
compensation (an “Award”) is available, shall promptly commence and diligently
complete the preparation of plans and specifications for the restoration and
shall thereafter diligently pursue the restoration to completion to the extent
practicable to be of at least equal value and of substantially the same
character as prior to such Condemnation, all to be effected in accordance with
all Requirements of Law.  Borrowers shall diligently prosecute any such
proceeding and shall consult with Administrative Agent in connection therewith. 
Without limiting the foregoing, Administrative Agent may participate in any such
proceeding (for itself and on behalf of the Lenders) and Borrowers will deliver
to Administrative Agent all instruments reasonably necessary or required by
Administrative Agent to permit such participation.  Without Administrative
Agent’s prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), Borrowers shall not agree to any Award.  All Awards for
the taking or purchase in lieu of condemnation of any Project or any part
thereof are hereby assigned to and shall be paid to Administrative Agent to be
held and disbursed or applied as hereinafter provided.  Administrative Agent is
hereby irrevocably appointed as Borrowers’ attorney-in-fact, coupled with an
interest, with exclusive power to collect, receive and retain any Award, and to
give proper receipts and acquittances therefor, and in Administrative Agent’s
sole discretion (in consultation with the Required Lenders) to apply the same
toward the payment of the Loan, notwithstanding that the Loan may not then be
due and payable, or to the restoration of the applicable Project; provided,
however, if the Award is less than or equal to $250,000 and Borrowers request
that such proceeds be used for nonstructural site improvements (such as
landscape, driveway, walkway and parking area repairs) required to be made as a
result of such Condemnation, Administrative Agent will apply the Award to such
restoration in accordance with disbursement procedures applicable to insurance
proceeds provided there exists no Potential Default or Event of Default. 
Borrowers, upon written request by Administrative Agent, shall execute all
instruments reasonably requested to confirm the assignment of the Awards to
Administrative Agent, free and clear of all liens, charges or encumbrances
(except for Permitted Exceptions).  Anything herein to the contrary
notwithstanding, if an Event of Default or Potential Default exists,
Administrative Agent is authorized to adjust such Award without the consent of
Borrowers and to collect such Award in the name of Administrative Agent (on
behalf of itself and the Lenders) and Borrowers.

 

43

--------------------------------------------------------------------------------


 

Section 3.4                                   Insurance Impounds.

 

(a)                                 Borrowers shall deposit with Administrative
Agent, monthly on each Payment Date, a sum of money (the “Insurance
Impound”) equal to one-twelfth (l/12th) of the annual charges for the Insurance
Premiums.  At or before the initial advance of the Loan, Borrowers shall deposit
with Administrative Agent a sum of money which together with the monthly
installments will be sufficient to make each of such payments thirty (30) days
prior to the date any delinquency or penalty becomes due with respect to such
payments.  Deposits shall be made on the basis of Administrative Agent’s
estimate from time to time of the Insurance Premiums for the current year.  All
funds so deposited shall be held without interest in Administrative Agent’s name
or in the name of CONA as an Affiliate of Administrative Agent and shall not be
deemed to be held in trust for the benefit of Borrowers. All funds so deposited
may be commingled with the general funds of Administrative Agent, including
without limitation, (i) with Administrative Agent’s own funds at financial
institutions selected by Administrative Agent in its reasonable discretion or
(ii) with Administrative Agent’s funds at CONA, to be held in a Subaccount
designated for Administrative Agent for such purpose.  Borrowers hereby grant to
Administrative Agent (for its benefit and the benefit of the Lenders) a security
interest in all funds so deposited with Administrative Agent for the purpose of
securing the Loan.  Until an Event of Default exists, Administrative Agent shall
apply the funds deposited to pay Insurance Premiums as provided herein.  While
an Event of Default exists, the funds deposited may be applied in payment of the
Insurance Premiums for which such funds have been deposited, or to the payment
of the Loan or any other charges affecting the security of Administrative Agent,
as Administrative Agent may elect, but no such application shall be deemed to
have been made by operation of law or otherwise until actually made by
Administrative Agent.  Borrowers shall furnish Administrative Agent with bills
for the Insurance Premiums for which such deposits are required at least thirty
(30) days prior to the date on which the Insurance Premiums first become
payable.  If at any time the amount on deposit with Administrative Agent,
together with amounts to be deposited by Borrowers before such Insurance
Premiums are payable, is insufficient to pay such Insurance Premiums, Borrowers
shall deposit any deficiency with Administrative Agent immediately upon demand. 
Administrative Agent shall pay such Insurance Premiums when the amount on
deposit with Administrative Agent is sufficient to pay such Insurance Premiums
and Administrative Agent has received a bill for such Insurance Premiums.  On
the Maturity Date, the monies then remaining on deposit with Administrative
Agent under this Section 3.4 shall, at Administrative Agent’s option, be applied
against the Indebtedness or if no Event of Default exists hereunder, returned to
Borrowers.

 

(b)                                 Notwithstanding the provisions of subsection
(a) above, Administrative Agent will waive the requirement of Borrowers to
deposit the Insurance Impound (i) provided there exists no Event of Default and
(ii) Borrowers provide to Administrative Agent proof of payments of insurance
premiums not less than three (3) Business Days prior to the date the Insurance
Premiums are due under the insurance premium payment schedule approved by
Administrative Agent.

 

Section 3.5                                   Real Estate Tax Impounds. 
Borrowers shall deposit with Administrative Agent, monthly on each Payment Date,
a sum of money (the “Tax Impound”) equal to one-twelfth (1/12th) of the annual
Taxes.  At or before the initial advance of the Loan, Borrowers shall deposit
with Administrative Agent a sum of money which together with the monthly
installments will be sufficient to make each of such payments thirty (30) days
prior to the date any delinquency or penalty becomes due with respect to such
payments.  Deposits shall be made on the basis of Administrative Agent’s
estimate from time to time of the Taxes for the current year (after giving
effect to any reassessment or, at Administrative Agent’s election, on the basis
of the Taxes for the prior year, with adjustments when the Taxes are fixed for
the then current year).  All funds so deposited shall be held without interest
in Administrative Agent’s name or in the name of CONA as an Affiliate of
Administrative Agent and shall not be deemed to be held in trust for the benefit
of Borrowers. All funds so deposited may be commingled with the general funds of
Administrative Agent, including without limitation, (i) with Administrative
Agent’s own funds at financial institutions selected by Administrative Agent in
its reasonable discretion

 

44

--------------------------------------------------------------------------------


 

or (ii) with Administrative Agent’s funds at CONA, to be held in a Subaccount
designated for Administrative Agent for such purpose.  Borrowers hereby grant to
Administrative Agent (for its benefit and the benefit of the Lenders) a security
interest in all funds so deposited with Administrative Agent for the purpose of
securing the Loan.  Until an Event of Default exists, Administrative Agent shall
apply the funds deposited to pay the Taxes as provided herein.  While an Event
of Default exists, the funds deposited may be applied in payment of the charges
for which such funds have been deposited, or to the payment of the Loan or any
other charges affecting the security of Administrative Agent, as Administrative
Agent may elect, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Administrative Agent. 
Borrowers shall furnish Administrative Agent with bills for the Taxes for which
such deposits are required at least thirty (30) days prior to the date on which
the Taxes first become payable.  If at any time the amount on deposit with
Administrative Agent, together with amounts to be deposited by Borrowers before
such Taxes are payable, is insufficient to pay such Taxes, Borrowers shall
deposit any deficiency with Administrative Agent immediately upon demand. 
Administrative Agent shall pay such Taxes when the amount on deposit with
Administrative Agent is sufficient to pay such Taxes and Administrative Agent
has received a bill for such Taxes.  The obligation of Borrowers to pay the
Taxes, as set forth in the Loan Documents, is not affected or modified by the
provision of this paragraph; provided, however, that Borrowers shall not be in
default under the Loan for failure to pay Taxes if and to the extent there are
sufficient funds on deposit in the Tax Impound to timely pay such Taxes.  On the
Maturity Date, the monies then remaining on deposit with Administrative Agent
under this Section 3.5 shall, at Administrative Agent’s option, be applied
against the Indebtedness or if no Event of Default exists hereunder, returned to
Borrowers.

 

ARTICLE 4
LEASING MATTERS

 

Section 4.1                                   Representations and Warranties on
Leases.

 

(a)                                 Leases.  Borrowers represent and warrant to
Administrative Agent and the Lenders with respect to the Residential Leases,
(i) to Borrowers’ Knowledge, the rent roll or Census Report for each Project
delivered to Administrative Agent is true and correct in all material respects;
(ii) to Borrower’s Knowledge, such Residential Leases are valid and in and full
force and effect in all material respects; and (iii) the interests of the
landlord and the rents under the Residential Leases have not been assigned or
pledged except to Administrative Agent and the Lenders.  Borrowers represent and
warrant to Administrative Agent and the Lenders with respect to the Commercial
Leases, if any, (i) to Borrowers’ knowledge, the rent roll with respect to such
Commercial Leases delivered to Administrative Agent is true and correct in all
material respects; (ii) to Borrowers’ Knowledge, such Commercial Leases are in
full force and effect; (iii) the Commercial Leases (including amendments) are in
writing, and there are no oral agreements with respect thereto; (iv) the copies
of the Commercial Leases delivered to Administrative Agent are true and complete
in all material respects; (v) neither the landlord nor any tenant is in monetary
default or material non-monetary default under any of the Commercial Leases
beyond any applicable notice, grace and cure periods; (vi) Borrowers have no
knowledge of any notice of termination or default with respect to any Commercial
Lease; (vii) Borrowers have not assigned or pledged any of the Commercial
Leases, the rents or any interests therein except to Administrative Agent and
the Lenders; (viii) no Tenant under a Commercial Lease or other party has an
option to purchase all or any portion of any Project; (ix) except as set forth
in the Commercial Leases delivered to Administrative Agent, no Tenant has the
right to terminate its Commercial Lease prior to expiration of the stated term
of such Commercial Lease (unless due to casualty or condemnation of the
Projects); and (x) no Tenant under a Commercial Lease has prepaid more than one
month’s rent in advance (except for bona fide security deposits not in excess of
an amount equal to three months’ rent).

 

45

--------------------------------------------------------------------------------


 

(b)                                 Master Lease.  Borrowers represent and
warrant to Administrative Agent and the Lenders with respect to the Master Lease
that:  (i) the Master Lease is valid and in full force and effect; (ii) the
Master Lease (including amendments) is in writing, and there are no oral
agreements with respect thereto; (iii) the copy of the Master Lease delivered to
Administrative Agent is true and complete; (iv) none of Borrowers or to
Borrowers’ Knowledge, Master Tenant is, in monetary default or material
non-monetary default under the Master Lease beyond any applicable notice, grace
and cure periods; (v) neither any Borrower nor to Borrowers’ Knowledge, Master
Tenant, have any knowledge of any notice of termination or default with respect
to the Master Lease; (vi) no Borrower has assigned or pledged the Master Lease,
the rents or any interests therein, except to Administrative Agent and the
Lenders or except in connection with a Permitted Transfer; (vii) except as set
forth in the Master Lease, Master Tenant does not have an option to purchase all
or any portion of the Projects; (viii) except as set forth in the Master Lease,
Master Tenant does not have the right to terminate the Master Lease prior to
expiration of the stated term of the Master Lease (unless due to casualty or
condemnation of the Projects); and (ix) Master Tenant has not prepaid more than
one month’s rent in advance (exclusive of any Security Deposit).

 

(c)                                  Operating Leases. Borrowers represent and
warrant to Administrative Agent and the Lenders with respect to each Operating
Lease that to each Borrower’s Knowledge:  (i) each Operating Lease is valid and
in full force and effect; (ii) the copy of each Operating Lease delivered to
Administrative Agent is true and complete in all material respects; (iii) Master
Tenant has not assigned or pledged any Operating Lease, the rents or any
interests therein except to Administrative Agent and the Lenders and pursuant to
the terms of the Working Capital Loan Agreement; and (iv) Operating Tenant does
not have an option to purchase all or any portion of the Projects.

 

Section 4.2                                   Standard Lease Form; Approval
Rights.  All Residential Leases entered into on or after the Closing Date shall
be written substantially in accordance with the standard form of the same
approved by Administrative Agent on or before the Closing Date, subject to any
variations from the provisions of such standard form which (taken as whole) do
not have a material adverse effect on the operation of the Projects (other than
in the ordinary course of business or as required by Requirements of Law or as
otherwise approved by Administrative Agent, which approval will not be
unreasonably withheld or delayed).  Borrowers shall hold, in trust, all tenant
security deposits in a segregated account, and, to the extent required by any
Requirements of Law, shall not commingle any such funds with any other funds of
Borrowers.  Within ten (10) days after Administrative Agent’s request, Borrowers
shall furnish to Administrative Agent a statement of all tenant security
deposits, and copies of all Leases not previously delivered to Administrative
Agent, certified by Borrowers as being true and correct in all material
respects.  Notwithstanding anything contained in the Loan Documents, Borrowers
shall have the right to enter into Commercial Leases (including any lease
extensions, amendments or other modification related thereto) without
Administrative Agent’s consent provided (i) the economic terms of the Lease
substantially conform to those of the market in the area in which the applicable
Project is located, (ii) the initial term is not longer than five (5) years,
(iii) the leased premises are not in excess of 500 square feet in the aggregate
in any one Project, and (iv) the Commercial Lease is in the form previously
approved by Administrative Agent without material modification

 

Section 4.3                                   Covenants.

 

(a)                                 Leases.  Borrowers shall (or use
commercially reasonable efforts to enforce the obligations of Operators
to) (i) perform the obligations which the landlord is required to perform under
the Leases; (ii) use commercially reasonable efforts to enforce the obligations
to be performed by the Tenants under the Leases; (iii) promptly furnish to
Administrative Agent any notice of default or termination received by any
Borrower from any Tenant under a Commercial Lease, and any notice of default or
termination given by any Borrower to any Tenant under a Commercial Lease;
(iv) not collect

 

46

--------------------------------------------------------------------------------


 

any rents for more than one month in advance of the time when the same shall
become due, except for bona fide Security Deposits not in excess of an amount
equal to three months’ rent; (v) not enter into any ground lease or master lease
of any part of the Projects other than the Master Lease; (vi) not further assign
or encumber any Lease; (vii) not, except with Administrative Agent’s prior
written consent (such consent not to be unreasonably withheld or delayed),
cancel or accept surrender or termination of any Commercial Lease; (viii) not,
except with Administrative Agent’s prior written consent, modify or amend any
Lease (except as permitted without Administrative Agent’s approval under
Section 4.2 above or for minor modifications and amendments entered into in the
ordinary course of business, consistent with prudent property management
practices, not affecting the economic terms of the Lease); and (ix) assign to
Administrative Agent any letter of credit evidencing a security deposit on such
terms as may be required by Administrative Agent and shall deliver the original
of such letter(s) of credit to Administrative Agent.  Any action in violation of
clauses (v), (vi), (vii), and (viii) of this Section 4.3(a) shall be void at the
election of Administrative Agent.

 

(b)                                 Master Lease.  Borrowers shall (i) perform
the obligations which Borrowers are required to perform under the Master Lease;
(ii) enforce the material obligations to be performed by the Master Tenant under
the Master Lease; (iii) promptly furnish to Administrative Agent any notice of
default or termination received by any Borrower from Master Tenant, and any
notice of default or termination given by any Borrower to Master Tenant under
the Master Lease; (iv) not collect any rents for more than one month in advance
of the time when the same shall become due under the Master Lease, except for
bona fide security deposits not in excess of an amount equal to three months’
rent; (v) not enter into any ground lease or master lease of any part of the
Projects other than the Master Lease; (vi) not further assign or encumber the
Master Lease; (vii) not, except with Administrative Agent’s prior written
consent, cancel or accept surrender or termination of the Master Lease except as
expressly permitted under the terms of the Master Lease; and (viii) not, except
with Administrative Agent’s prior written consent (which consent shall not be
unreasonably withheld or delayed), modify or amend the Master Lease, provided to
the extent that any amendment to the Master Lease affects only the Related
Leases or Related Tenants, Borrowers shall be required to provide prior notice
and a copy of any such amendment, but Administrative Agent’s consent will not be
required with respect to the same.  Any action in violation of clauses (v),
(vi), (vii), and (viii) of this Section 4.3(b) shall be void at the election of
Administrative Agent.  Borrowers will not suffer or permit any breach or default
to occur in any of any Borrower’s obligations under the Master Lease nor suffer
or permit the same to terminate by reason of any failure of any Borrower to meet
any requirement of the Master Lease.

 

(c)                                  Operating Leases.  Borrowers shall use
commercially reasonable efforts to enforce the obligations of Master Tenant to
(i) perform the obligations which Master Tenant is required to perform under the
Operating Leases; (ii) enforce the material obligations to be performed by the
Operating Tenants under the Operating Leases; (iii) not collect any rents for
more than one month in advance of the time when the same shall become due under
the Operating Leases, except for bona fide security deposits not in excess of an
amount equal to two months’ rent; (iv) not, except with Administrative Agent’s
prior written consent, cancel or accept surrender or termination of the
Operating Leases except as expressly permitted under the terms of the Operating
Leases; and (v) not, except with Administrative Agent’s prior written consent
(which consent shall not be unreasonably withheld or delayed), modify, amend or
terminate any of the Operating Leases, and any action in violation of clauses
(iv) and (v) of this Section 5.3(c) shall be void at the election of
Administrative Agent.  In addition to the foregoing, Borrowers shall promptly
furnish to Administrative Agent (A) any notice of default or termination
received by Borrowers from Master Tenant or Operating Tenants and (B) a copy of
any notice of default or termination given by Master Tenant to Operating Tenants
under the Operating Leases.

 

(d)                                 Proposed Amendment to Master Lease. 
Borrowers have informed Administrative Agent that they intend to enter into  an
omnibus amendment (i) contemplated by that

 

47

--------------------------------------------------------------------------------


 

certain letter of intent dated June 21, 2017 between Parent and Master Tenant,
which provides for, among other things, the investment by Borrowers and/or
Parent of certain capital to fund costs of capital improvements at the following
Projects:  Brodie Ranch Nursing and Rehab Center, The Pointe Nursing and Rehab
Center and Paramount Senior Care Center at Pasadena and (ii) that incorporates
the Proposed Master Lease Amendment Terms.  Administrative Agent hereby consents
to such proposed amendment and the capital improvements contemplated thereby,
subject to the following: (i) the amendment will reflect the terms set forth in
the letter of intent described above and the Proposed Master Lease Amendment
Terms in all material respects, (ii) Borrowers provide to Administrative Agent a
copy of the final, executed amendment promptly after the execution thereof,
(iii) the capital improvements contemplated by the letter of intent shall be
performed in a good and workmanlike manner, in accordance with all Requirements
of Law, free and clear of all Liens, charges or encumbrances (except for
Permitted Exceptions), and (iv) Borrowers will provide copies of any reports
provided by the Master Tenant or other Operators with respect to the progress of
the work and confirming that no mechanic’s or materialman’s liens have been
asserted against any Project.

 

Section 4.4                                   Tenant Estoppels.

 

(a)                                 Leases. Within thirty (30) days of
Administrative Agent’s written request (such request to be made not more than
one (1) time in any calendar year unless an Event of Default exists), Borrowers
shall use commercially reasonable efforts to obtain and furnish (or use
commercially reasonable efforts to cause Operators to obtain and furnish) to
Administrative Agent, written estoppels in form and substance reasonably
satisfactory to Administrative Agent, executed by Tenants under Commercial
Leases in excess of 500 square feet of any Project and confirming the term,
rent, and other provisions and matters relating to such Commercial Leases.

 

(b)                                 Master Lease.  Within thirty (30) days of
Administrative Agent’s written request (such request to be made not more than
one (1) time in any calendar year unless an Event of Default exists), Borrowers
shall obtain and furnish to Administrative Agent, a written estoppel in form and
substance reasonably satisfactory to Administrative Agent, executed by Master
Tenant and confirming the term, rent and other provisions and matters relating
to the Master Lease.

 

(c)                                  Operating Leases.  Within thirty (30) days
of Administrative Agent’s written request (such request to be made not more than
one (1) time in any calendar year unless an Event of Default exists), Borrowers
shall use commercially reasonable efforts to obtain and furnish to
Administrative Agent, a written estoppel in form and substance reasonably
satisfactory to Administrative Agent, executed by Operating Tenants and
confirming the term, rent and other provisions and matters relating to the
Operating Leases.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents, warrants and covenants to Administrative Agent and the
Lenders unless otherwise specified, as of the Closing Date that:

 

Section 5.1                                   Organization, Power and Authority;
Formation Documents.

 

(a)                                 Organization, etc.  Each Borrower and each
other Borrower Party is duly organized, validly existing and in good standing
under the laws of the state of its formation or existence and is in compliance
with all material legal requirements applicable to doing business in the state
in which the Projects are located.  No Borrower is a “foreign person” within the
meaning of §l445(f)(3) of the Code.  Each Borrower and each other Borrower Party
has only one state of incorporation or

 

48

--------------------------------------------------------------------------------


 

organization which is set forth in Schedule 5.1.  All other information
regarding each Borrower and each other Borrower Party contained in Schedule 5.1,
including the ownership structure of each Borrower and its constituent entities,
is true and correct as of the Closing Date.

 

(b)                                 Formation Documents.  A true and complete
copy of the formation documents creating each Borrower and each other Borrower
Party and any and all amendments thereto (collectively, the “Borrower Formation
Documents”) has been furnished to Administrative Agent.  The Borrower Formation
Documents constitute the entire agreement regarding each Borrower and each other
Borrower Party among the members of such Borrower or such other Borrower Party
and are binding upon and enforceable against each of the members in accordance
with their terms.  No breach exists under the Borrower Formation Documents and
no condition exists which, with the giving of notice or the passage of time,
would constitute a breach under the Borrower Formation Documents.

 

Section 5.2                                   Validity of Loan Documents.  The
execution, delivery and performance by each Borrower Party of the Loan Documents
and the Environmental Indemnity Agreement to which it is a party:  (a) are duly
authorized and do not require the consent or approval of any other party or
Governmental Authority which has not been obtained; and (b) will not violate any
law or result in the imposition of any Lien upon the assets of any such party,
except as contemplated by the Loan Documents and/or the Environmental Indemnity
Agreement.  The Loan Documents and/or the Environmental Indemnity Agreement
constitute the legal, valid and binding obligations of each Borrower Party who
is a party to such Loan Documents and/or the Environmental Indemnity Agreement,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors’ rights.

 

Section 5.3                                   Liabilities; Litigation.

 

(a)                                 Financial Statements. All financial
statements and other financial information furnished or to be furnished to
Administrative Agent that relate to the Borrower Parties and were not prepared
by or on behalf of Operating Tenants (a) fairly present in all material respects
the financial condition of the Parent and its consolidated Subsidiaries as of
the date thereof, and (b) were be prepared in accordance with generally accepted
accounting principles, consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein and subject to the absence
of footnotes and to normal year-end audit adjustments.  Since December 31, 2015
there has been no Material Adverse Change.

 

(b)                                 Contemplated Actions.  No Borrower Party is
contemplating either the filing of a petition by it under state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and no Borrower Party has knowledge of any Person
contemplating the filing of any such petition against it.

 

Section 5.4                                   Taxes and Assessments.  There are
no unpaid or outstanding real estate or other taxes or assessments on or against
the Projects or any part thereof, except general real estate taxes not due or
payable or such taxes which are being contested in good faith by appropriate
legal proceedings in accordance with Section 11.14 hereof.  Each Project is
comprised of one or more parcels, each of which constitutes a separate tax lot
and none of which constitutes a portion of any other tax lot.  There are no
pending or, to each Borrower’s Knowledge, proposed, special or other assessments
for public improvements or otherwise affecting any Project, nor are there any
contemplated improvements to any Project that may result in such special or
other assessments.

 

Section 5.5                                   Other Agreements Defaults.  No
Borrower Party is a party to any agreement or instrument or subject to any court
order, injunction, permit, or restriction which might affect any Project

 

49

--------------------------------------------------------------------------------


 

or the business, operations, or condition (financial or otherwise) of any
Borrower or Guarantor.  No Borrower Party is in violation of any agreement which
violation could reasonably be expected to have a Material Adverse Effect.

 

Section 5.6                                   Compliance with Laws.  Each
Borrower and/or to Borrower’s Knowledge, each Operator have all requisite
Governmental Approvals and Primary Licenses necessary to own, lease and operate
the Projects and carry on its business, and, except as disclosed in the Zoning
Reports or Property Condition Reports delivered to Administrative Agent prior to
the Closing Date, each Project is in compliance in all material respects with
all applicable Requirements of Law.  No Project constitutes, in whole or in
part, a legally non-conforming use under applicable Requirements of Law.

 

Section 5.7                                   Condemnation.  No condemnation has
been commenced or, to any Borrower’s Knowledge is contemplated with respect to
all or any portion of the Projects or for the relocation of roadways providing
access to any Project.

 

Section 5.8                                   Access.  All streets, easements,
utilities and related services necessary for the operation of the Projects for
their intended purpose are available to the Projects.

 

Section 5.9                                   Location of Borrowers.  Each
Borrower’s principal place of business and chief executive offices are located
at the address stated in Schedule 5.1 and, except as otherwise set forth in
Schedule 5.1, each Borrower at all times has maintained its principal place of
business and chief executive office at such location or at other locations
within the same state.

 

Section 5.10                            ERISA Employees.

 

(a)                                 As of the Closing Date hereof and throughout
the term of the Loan, (i) no Borrower is nor will be an “employee benefit plan”
as defined in Section 3(3) of ERISA, which is subject to Part 4 of Subtitle B of
Title I of ERISA, and (ii) the assets of Borrowers do not and will not
constitute “plan assets” of one or more such plans for purposes of Title I of
ERISA, as determined under Section 3(42) of ERISA.

 

(b)                                 As of the Closing Date hereof and throughout
the term of the Loan (i) no Borrower is or will be a “governmental plan” within
the meaning of Section 3(3) of ERISA and (ii) transactions by or with any
Borrower are not and will not violate state statutes applicable to any Borrower
regulating investments of and fiduciary obligations with respect to such
governmental plans.

 

(c)                                  No Borrower has any employees.

 

Section 5.11                            Use of Loan Proceeds.  The proceeds of
the Loan are intended and will be used for agricultural, business and/or
commercial purposes and are not intended and will not be used for personal,
family or household purposes.  No part of proceeds of the Loan will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

 

Section 5.12                            Forfeiture.  There has not been
committed by any Borrower Party or any Operator, any other person in occupancy
of or involved with the operation or use of the Projects any act or omission
affording the federal government or any state or local government the right of
forfeiture as against the Projects or any part thereof or any monies paid in
performance of Borrowers’ obligations under any of the Loan Documents or the
Environmental Indemnity Agreement (the “Forfeiture Rights”).

 

50

--------------------------------------------------------------------------------


 

Section 5.13                            Tax Filings.  Each of the Borrowers and
Guarantor has filed (or has obtained effective extensions for filing) all
federal and state tax returns and all other material tax returns required to be
filed and have paid or made adequate provision for the payment of all federal
and state income taxes and all other material taxes, charges and assessments
payable by each such Person, respectively, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves with respect thereto, to the extent required by GAAP,
are maintained on the books of the applicable Person, or where the failure to
take any of the foregoing actions could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Each of the
Borrowers and Guarantor believes that its respective tax returns properly
reflect the income and taxes of each such Person, for the periods covered
thereby, subject only to reasonable adjustments required by the Internal Revenue
Service or other applicable tax authority upon audit.

 

Section 5.14                            Solvency.  Immediately after giving
effect to the Loan made on the Closing Date, (a) the fair value of the assets of
the Borrowers and the Guarantor, taken as a whole, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrowers and the Guarantor, taken as a
whole, will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and mature; and
(c) neither any Borrower nor Guarantor will have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.

 

Section 5.15                            Full and Accurate Disclosure, No
Material Adverse Change.  No statement of fact made by or on behalf of any
Borrower Party in this Agreement, in any of the other Loan Documents or the
Environmental Indemnity Agreement (in each case, as modified or supplemented by
other information furnished to Administrative Agent or the Lenders) contains any
material misstatement of fact or omits to state any material fact necessary to
make statements contained herein or therein, in light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that actual results may differ materially from
projections).  There has not been any material adverse change in any condition,
fact, circumstance or event that would make the financial statements, rent
rolls, reports, certificates or other documents submitted in connection with the
Loan inaccurate, incomplete or otherwise misleading in any material respect 
There is no fact presently known to any Borrower which has not been disclosed to
Administrative Agent which could reasonably be expected to have a Material
Adverse Effect.  All information supplied by Borrowers regarding any other
Collateral is accurate and complete in all material respects.  All evidence of
each Borrower Party’s identity provided to Administrative Agent and the Lenders
is genuine, and all related information is accurate.

 

Section 5.16                            Flood Zone.  No portion of the
improvements comprising the Projects is located in an area identified by the
Secretary of Housing and Urban Development or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Act of 1994, as amended, or any successor law, or, if located within any such
area, Borrowers have obtained and will maintain the insurance prescribed in
Section 3.1 hereof.

 

Section 5.17                            Single Purpose Entity/Separateness. 
Each Borrower represents, warrants and covenants, from and after the Closing
Date for so long as any obligation under the Loan Documents remains outstanding,
as follows:

 

(a)                                 Limited Purpose.  The sole purpose conducted
or promoted by each Borrower is to engage in the following activities:

 

51

--------------------------------------------------------------------------------


 

(i)                                     to acquire, own, hold, lease, operate,
manage, maintain, develop and improve the Projects (or an undivided interest
therein) and to contract for the operation, maintenance, management and
development of the Projects;

 

(ii)                                  to enter into and perform its obligations
under the Loan Documents and Environmental Indemnity Agreement;

 

(iii)                               to sell, transfer, service, convey, dispose
of, pledge, assign, borrow money against, finance, refinance or otherwise deal
with the Projects to the extent permitted under the Loan Documents; and

 

(iv)                              to engage in any lawful act or activity and to
exercise any powers permitted to limited liability companies organized under the
laws of its jurisdiction of formation that are related or incidental to and
necessary, convenient or advisable for the accomplishment of the above mentioned
purposes.

 

(b)                                 Limitations on Debt, Actions. 
Notwithstanding anything to the contrary in the Loan Documents or in any other
document governing the formation, management or operation of each Borrower, each
Borrower shall not:

 

(i)                                     other than pursuant to the Loan
Documents, including with respect to the pledge of its assets to secure the debt
of the other Borrowers, guarantee any obligation of any Person, including any
Affiliate of any Borrower, or become obligated for the debts of any other Person
or hold out its credit as being available to pay the obligations of any other
Person;

 

(ii)                                  engage, directly or indirectly, in any
business other than as required or permitted to be performed under this
Section 5.17;

 

(iii)                               incur, create or assume any Debt other than
(A) the Loan and (B) unsecured trade payables incurred in the ordinary course of
its business that are related to the ownership and operation of the Projects and
which shall (1) not exceed five percent (5%) of the outstanding balance of the
Loan, (2) not be evidenced by a note, (3) be paid within sixty (60) days or such
longer period not in violation thereof, and (4) otherwise expressly be permitted
under the Loan Documents;

 

(iv)                              make or permit to remain outstanding any loan
or advance to, or own or acquire any stock or securities of, any Person, except
that Borrowers may invest in those investments permitted under the Loan
Documents and may make loans to the Operators to finance capital expenditures at
the Projects;

 

(v)                                 to the fullest extent permitted by law,
engage in any dissolution, liquidation, consolidation, merger, sale or other
transfer of any of its assets outside the ordinary course of each Borrower’s
business;

 

(vi)                              buy or hold evidence of indebtedness issued by
any other Person (other than cash or investment-grade securities or in
connection with financing capital expenditures at any Project);

 

(vii)                           form, acquire or hold any subsidiary (whether
corporate, partnership, limited liability company or other) or own any equity
interest in any other entity;

 

52

--------------------------------------------------------------------------------


 

(viii)                        own any asset or property other than the Leases or
Projects (or an undivided interest therein) and incidental personal property
necessary for the ownership or operation of the Leases and the Projects; or

 

(ix)                              take any Material Action without the unanimous
written approval of all members of each Borrower.

 

(c)                                  Separateness Covenants.  In order to
maintain its status as a separate entity and to avoid any confusion or potential
consolidation with any Affiliate of any Borrower, each Borrower represents and
warrants that in the conduct of its operations since its organization it has
observed, and covenants that it will continue to observe, the following
covenants:

 

(i)                                     maintain books and records and bank
accounts separate from those of any other Person;

 

(ii)                                  maintain its assets in such a manner that
it is not costly or difficult to segregate, identify or ascertain such assets;

 

(iii)                               comply with all organizational formalities
necessary to maintain its separate existence;

 

(iv)                              hold itself out to creditors and the public as
a legal entity separate and distinct from any other entity;

 

(v)                                 maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person; except that each Borrower’s assets may be included in a consolidated
financial statements of the Guarantor;

 

(vi)                              other than with respect to any consolidated
tax return of its Affiliates, prepare and file its own tax returns separate from
those of any Person to the extent required by Requirements of Law, and pay any
taxes required to be paid by Requirements of Law;

 

(vii)                           INTENTIONALLY DELETED;

 

(viii)                        not enter into any transaction with any Person
owned or controlled by an Affiliate of Borrowers except on an arm’s-length basis
on terms which are intrinsically fair and no less favorable than would be
available for unaffiliated third parties, and pursuant to written, enforceable
agreements;

 

(ix)                              conduct business in its own name;

 

(x)                                 not commingle its assets or funds with those
of any other Person other than as required or permitted by this Agreement;

 

(xi)                              not assume, guarantee or pay the debts or
obligations of any other Person other than with respect to the pledge of its
Project to secure the debt of the other Borrowers;

 

(xii)                           correct any known misunderstanding as to its
separate identity;

 

53

--------------------------------------------------------------------------------


 

(xiii)                        not permit any Affiliate of Borrowers to guarantee
or pay its obligations (other than limited guarantees and indemnities set forth
in the Loan Documents, in the Environmental Indemnity Agreement and the
cross-collateralization of the Mortgages);

 

(xiv)                       not make loans or advances to any other Person other
than to Operators for capital expenditures at the Projects;

 

(xv)                          pay its liabilities and expenses out of and to the
extent of its own funds or the funds of other Borrowers, other than overhead
costs and costs of centralized services that are not allocated to the Projects
or Borrowers and are billed to and/or paid by Guarantor;

 

(xvi)                       INTENTIONALLY DELETED;

 

(xvii)                    maintain adequate capital in light of its contemplated
business purpose, transactions and liabilities; provided, however, that the
foregoing shall not require any equity owner to make additional capital
contributions to any Borrower;

 

(xviii)                 cause the managers, officers, employees, agents and
other representatives of each Borrower to act at all times with respect to such
Borrower consistently and in furtherance of the foregoing and in the best
interests of such Borrower;

 

(xix)                       not have any obligation to, and will not, indemnify
its partners, officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Indebtedness and will not constitute a
claim against it in the event that cash flow in excess of the amount required to
pay the Indebtedness is insufficient to pay such obligation;

 

(xx)                          not pledge its assets for the benefit of any other
Person other than to Administrative Agent and the Lenders in connection with the
Loan; and

 

(xxi)                       observe all partnership, corporate or limited
liability company formalities, as applicable.

 

Failure of any Borrower to comply with any of the foregoing covenants or any
other covenants contained in this Agreement shall not affect the status of such
Borrower as a separate legal entity.

 

Section 5.18                            Compliance With International Trade
Control Laws and OFAC Regulations.

 

(a)                                 No Borrower Party shall use the proceeds of
the Loan, or lend, contribute or otherwise make available such proceeds of the
Loan to any Person, to fund any activities of or business with any Person, or in
any Designated Jurisdiction, that, at the time of such funding, is known by the
chief executive officer, chief financial officer or general counsel of the
Parent to be the subject of Sanctions, or in any other manner that will result
in a violation of Sanctions by the Parent, any Borrower Party or any Person who
owns a direct interest in any Borrower Party.

 

(b)                                 No Borrower Party shall knowingly engage in
any transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of prohibited offenses
designated in any law, regulation or other binding measure by the Organisation
for Economic Cooperation and Development’s Financial Action Task Force on Money
Laundering (solely to the extent such Organisation has jurisdiction over the
Borrower Parties or any Person who owns a direct interest in any Borrower Party,
and such law, regulation or other measure is applicable to, and binding on,

 

54

--------------------------------------------------------------------------------


 

the Borrower Parties or any Person who owns a direct interest in any Borrower
Party, ) or violate in any material respect these laws or any other applicable
anti-money laundering law or knowingly engage in these actions.

 

(c)                                  No Borrower Party or any Person who owns a
direct interest in any Borrower Party shall use the proceeds of the Loan for any
purpose which would breach in any material respect the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions to the extent applicable to,
and binding on, the Borrower Parties or any Person who owns a direct interest in
any Borrower Party.

 

Section 5.19                            Borrowers’ Funds.

 

(a)                                 It has taken, and shall continue to take
until after the Loan is fully repaid, such measures as are required by law to
verify that the funds invested in each Borrower are derived (i) from
transactions that do not violate U.S. law and, to the extent such funds
originate outside the United States, do not violate the laws of the jurisdiction
in which they originated; and (ii) from permissible sources under U.S. law and
to the extent such funds originate outside the United States, under the laws of
the jurisdiction in which they originated.

 

(b)                                 To each Borrower’s Knowledge, no Borrower
Party, nor any Person who owns a direct interest in any Borrower, nor any Person
providing funds to any Borrower (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti-Money Laundering Laws; (ii) has been assessed civil or criminal penalties
under any Anti-Money Laundering Laws; and (iii) has had any of its/his/her funds
seized or forfeited in any action under any Anti-Money Laundering Laws.

 

(c)                                  Borrowers shall make payments on the Loan
using funds invested in Borrowers, Adjusted Revenues or insurance proceeds
unless otherwise agreed to by Administrative Agent.

 

(d)                                 To each Borrower’s Knowledge, as of the
Closing Date and at all times during the term of the Loan, all revenues arising
from the Projects are and will be derived from lawful business activities of
Tenants of the Projects or other permissible sources under U.S. law.

 

(e)                                  On the Maturity Date, Borrowers will take
reasonable steps to verify that funds used to repay the Loan in full (whether in
connection with a refinancing, asset sale or otherwise) are from sources
permissible under U.S. law and to the extent such funds originate outside the
United States, permissible under the laws of the jurisdiction in which they
originated.

 

(f)                                   Each Borrower Party and each Person who
owns a direct interest in any Borrower Party, and, to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Parent, any
director, officer or employee thereof are in compliance in all material respects
with any applicable anti-money laundering law any other applicable law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organisation for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering.

 

(g)                                  Each Borrower Party and each Person who
owns a direct interest in any Borrower Party have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions to the extent applicable to,
and binding on, the Credit Parties and the

 

55

--------------------------------------------------------------------------------


 

Parent has instituted and maintains policies and procedures designed to promote
and achieve, in its reasonable judgment, compliance in all material respects
with such laws.

 

(h)                                 No Borrower Party and no Person who owns a
direct interest in any Borrower Party, nor, to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Parent, any
director, officer or employee thereof is an individual or entity that is
(a) currently the subject or target of any Sanctions, (b) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority to the extent applicable to, and binding
on, the Borrower Parties or (c) located, organized or resident in a Designated
Jurisdiction.

 

Section 5.20                            Operator Agreements.  A true, correct
and complete copy of each of the Operator Agreements, together with all
amendments thereto, have been delivered to Administrative Agent; and the
Operator Agreements and all amendments thereto are in full force and effect as
of the Closing Date.

 

Section 5.21                            Physical Condition.  Except as
specifically set forth in the Property Condition Reports, to each Borrower’s
Knowledge, (a) the Projects, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; subject to ordinary wear and tear and (b) there exists
no structural or other material defects or damages in any Project, whether
latent or otherwise.  No Borrower has received written notice from any insurance
company or bonding company of any defects or inadequacies in any Project, or any
part thereof, which would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

 

Section 5.22                            Healthcare Representations.  Each
Borrower represents and warrants to Administrative Agent and the Lenders that:

 

(a)                                 Each Project (i) is being operated by
Operating Tenant as a skilled nursing facility having the number of Residential
Units as set forth on Exhibits A-1 through A-12, attached hereto, and (ii) to
the Borrowers’ Knowledge, is in compliance in all material respects with all
applicable Healthcare Laws.

 

(b)                                 To Borrowers’ Knowledge, the Third Party
Payor Programs to which any  Operating Tenant is subject as of the Closing Date
with respect to any Project are listed in Part A of Schedule 5.22.  To the
Borrowers’ Knowledge, there is no threatened in writing, or existing revocation,
suspension, termination, probation, restriction, limitation, or nonrenewal
proceeding by any Third Party Payor Program involving Operators with respect to
the Projects, except as could not reasonably be expected to have a Material
Adverse Effect.  Except as could not reasonably be expected to have a Material
Adverse Effect, to the Borrowers’ Knowledge, with respect to the Projects, there
are no current, pending or outstanding Third-Party Payor Programs reimbursement
audits, appeals or recoupment efforts actually pending as of the Closing Date.

 

(c)                                  All Primary Licenses necessary for
operating the Projects as skilled nursing facilities are listed in Part B of
Schedule 5.22, and to Borrower’s Knowledge, (i) are either held by, or will be
held by the applicable Operator, as required under Healthcare Laws and (ii) are
in full force and effect as of the Closing Date.

 

56

--------------------------------------------------------------------------------


 

(d)                                 With respect to any Project, except as set
forth in Part C of Schedule 5.22, no Operator currently has outstanding any
violation, and no statement of charges or deficiencies has been made or penalty
enforcement action has been undertaken each that remain outstanding against any
Project, any Operator or against any officer, director, partner, member or
stockholder of any Operator, by any Governmental Authority, and there have been
no violations threatened against any Project’s, or any Operator’s certification
for participation in Medicare or Medicaid or the other Third-Party Payor
Programs that remain open or unanswered, and with respect to those matters
disclosed on Part C of Schedule 5.22, no such matter is expected to result in an
Event of Default under Section 8.20 or Section 8.21 hereof.

 

(e)                                  Intentionally Deleted.

 

(f)                                   With respect to any Project, (i) to
Borrowers’ Knowledge, substantially all of the executed patient care agreements
entered into on or after the Closing Date conform in all material respects with
the form patient care agreements that have been delivered to Administrative
Agent and (ii) to the Borrowers’ Knowledge, all such agreements are in
compliance with Healthcare Laws, except where such non-compliance could not
reasonably be expected to have a Material Adverse Effect.

 

(g)                                  To the Borrowers’ Knowledge, each
Operator’s Third Party Payor Programs’  accounts receivable with respect to the
skilled nursing facilities located at the Projects are free of any Liens and
neither Borrowers nor, to the Borrowers’ Knowledge, Operators, have pledged any
of their respective receivables as collateral security for any loan or
indebtedness, except pursuant to the Working Capital Loan Agreement.

 

(h)                                 No Borrowers or, to the Borrowers’
Knowledge, Operating Tenants are a party to any collective bargaining agreement
or other labor contract applicable to persons employed by either Borrower or
Operating Tenants at the Projects and, to the Borrowers’ Knowledge, there are no
threatened or pending labor disputes at the Projects except as could not
reasonably be expected to have a Material Adverse Effect.

 

(i)                                     To the Borrowers’ Knowledge, as of the
Closing Date no Projects are subject to any Healthcare Investigations other than
routine periodic clinical surveys undertaken by the State Regulator from time to
time.

 

(j)                                    No Borrower is a “covered entity” within
the meaning of HIPAA or submits claims or disbursement requests to Third Party
Payor Programs “electronically” (within the meaning of HIPAA).

 

ARTICLE 6
FINANCIAL REPORTING

 

Section 6.1                                   Financial Statements.  Borrowers
shall furnish to Administrative Agent and shall cause Guarantor to furnish to
Administrative Agent such financial statements and other financial information
required pursuant to this Article 6 and such other financial information as
Administrative Agent and the Lenders may reasonably request from time to time. 
All such financial statements shall accurately and fairly present the results of
operations and the financial condition of Borrowers at the dates and for the
period indicated, shall be in scope and detail reasonably satisfactory to
Administrative Agent and shall be otherwise sufficient to permit Administrative
Agent and the Lenders to calculate and/or verify Borrowers’ compliance with the
financial covenants in Section 7.13.  Administrative Agent shall make such
financial statements and other financial information available to the Lenders
promptly after receipt thereof by Administrative Agent.

 

57

--------------------------------------------------------------------------------


 

(a)                                 Financial Information.  In furtherance of
the foregoing, Borrowers will furnish to Administrative Agent (or cause to be
furnished to Administrative Agent) the following financial information and
reports, in each case in form and format and providing information satisfactory
to Administrative Agent in its reasonable discretion:

 

(i)                                     within forty (40) days after the end of
each calendar month, commencing with the calendar month ending June 30, 2016,
(A) internally prepared monthly financial statements (including income
statements, balance sheets and operating statements) prepared for each Project
by Operating Tenants which fairly present the financial condition of the
Projects (individually and collectively) for such period and year-to-date and
(B) a current Census Report for each Project;

 

(ii)                                  within fifty (50) days after the end of
each calendar quarter, commencing with the calendar quarter ending June 30,
2016, (A) on a consolidated and consolidating as well as a Project-by Project
basis, financial statements (including income statements, balance sheets and
operating statements) for the Projects (as prepared by Operators) (individually
and collectively) for such period and year-to-date and (B) on a consolidated
basis, financial statements (including income statements and balance sheets) for
the Borrowers for such period and year-to-date;

 

(iii)                               within one hundred twenty-five (125) days
after the end of each fiscal year, annual financial statements for the Projects
(on a consolidating as well as on a Project-by-Project basis) prepared by
Operators;

 

(iv)                              within one hundred fifty (150) days after the
end of each fiscal year, annual audited financial statements for the Master
Tenant, as required pursuant to the Master Lease and/or Master Lease Guaranty;

 

(v)                                 copies of state and local health inspection
and regulatory surveys (including complaint surveys) of skilled nursing
facilities located at the Projects, to be provided within twenty (20) days after
receipt by Borrowers of such survey results from any Operator or any other
source;

 

(vi)                              copies of any written notices of any
Governmental Authority regarding an actual, potential or suspected violation of
any Requirement of Law, including any Healthcare Laws within two (2) Business
Days after receipt by any Borrower from any Operator to the extent permitted by
applicable Requirements of Law; and

 

(vii)                           such additional information, reports or
statements regarding Borrowers, the Projects, Guarantor and Master Tenant as
Administrative Agent may from time to time reasonably request; provided that
with respect to Master Tenant, such information, reports or statements shall be
limited to those required to be provided by Master Tenant under the Master Lease
and only as they relate to the Projects or the Operators.

 

(b)                                 Certification of Financial Statements.  If
requested by Administrative Agent or if attached to the Compliance Certificate,
each financial statement provided hereunder with respect to any Borrower Party
shall be certified by an officer of Borrowers.  Borrowers will maintain a system
of accounting established and administered in accordance with sound business
practices to (i) permit preparation of financial statements on an accrual basis
consistent with industry standards and substantially in accordance with GAAP,
and (ii) provide the information required to be delivered to Administrative
Agent hereunder.

 

58

--------------------------------------------------------------------------------


 

(c)                                  Additional Reports.  Borrowers shall
deliver to Administrative Agent from time to time, if any Lender determines that
obtaining appraisals is necessary in order for such Lender to comply with
applicable Requirements of Law (including any appraisals required to comply with
FIRREA), Borrowers shall (i) consent to Administrative Agent obtaining appraisal
reports in form and substance and from appraisers reasonably satisfactory to
Administrative Agent stating the then current fair market value of each Project
and (ii) cooperate in connection with the preparation of such appraisals;
provided, however, that such report shall not be required more frequently than
once during the term of the Loan unless (A) an Event of Default exists, (B) any
Lender is required to obtain such report under Requirements of Law more
frequently than once during the term of the Loan or (C) a current appraisal is
needed to confirm entitlement to a Partial Release or to determine the required
Partial Release Price; and provided, further, that unless an Event of Default
has occurred and is continuing or such appraisal is needed in connection with a
Partial Release, Administrative Agent and/or the Lenders shall be responsible
for all costs and expenses incurred in connection with any such appraisals.

 

Section 6.2                                   Compliance Certificate.  Within
fifty (50) days after the end of each calendar quarter, commencing with the
calendar quarter ending June 30, 2016, Borrowers shall deliver and shall cause
Guarantor to deliver such financial reports and information as Administrative
Agent shall require evidencing compliance with the applicable financial
covenants, together with a fully completed Compliance Certificate executed by an
officer of Borrowers (or of their managing member or general partner), and, if
requested by Administrative Agent, back-up documentation as Administrative Agent
shall reasonably require evidencing compliance.

 

Section 6.3                                   Accounting Principles.  All
financial statements shall be prepared in accordance with GAAP (or such other
accounting basis reasonably acceptable to Administrative Agent). 
Notwithstanding the foregoing, all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof.

 

Section 6.4                                   Intentionally Deleted.

 

Section 6.5                                   Annual Budget.  Not later than
January 31 of each calendar year,  Borrowers will provide to Administrative
Agent the proposed annual operating and capital improvements budget for the
Projects prepared by Operators for such calendar year for review by
Administrative Agent.

 

Section 6.6                                   Books and Records/Audits. 
Borrowers shall, and to the extent required of Master Tenant under the Master
Lease, shall enforce the obligation of Master Tenant to, keep and maintain or
cause to be kept and maintained at all times at the Projects, or such other
place as Administrative Agent may approve in writing, complete and accurate
books of accounts and records adequate to reflect the results of the operation
of the Projects and to provide the financial statements required to be provided
to Administrative Agent pursuant to Section 6.1 above and copies of all written
contracts, material correspondence, and other material documents affecting the
Projects.  Administrative Agent and its designated agents shall have the right
to inspect and copy any of the foregoing, subject to compliance with Healthcare
Laws. Additionally, if a Potential Default or Event of Default exists or if
Administrative Agent or any Lender has a reasonable basis to believe that
Borrowers’ records are materially inaccurate, Administrative Agent and each
Lender may, subject to compliance with Healthcare Laws, conduct a joint audit
and determine, in such Person’s reasonable discretion, the accuracy of
Borrowers’ records and computations, such audit to be at Borrowers’ expense.

 

59

--------------------------------------------------------------------------------


 

Section 6.7                                   Agent for Borrowers.

 

(a)                                 Each of the entities comprising Borrowers
hereby irrevocably appoints and constitutes CCP Brodie 7515 LLC as its agent
(“Borrowers’ Agent”) to request and receive advances in respect of the Loan (and
to otherwise act on behalf of each such entity pursuant to this Agreement and
the other Loan Documents) in the name or on behalf of each such Borrower. 
Administrative Agent may disburse proceeds of the Loan to the bank account of
any one or more of such entities without notice to any of the other entities
comprising Borrowers or any other Person at any time obligated on or in respect
of the Obligations.

 

(b)                                 Each of the entities comprising Borrowers
hereby irrevocably appoints and constitutes Borrowers’ Agent as its agent to
receive statements of account and all other notices from Administrative Agent
with respect to the Obligations or otherwise under or in connection with this
Agreement and the other Loan Documents.

 

(c)                                  No purported termination of the appointment
of Borrowers’ Agent as agent for Borrowers shall be effective without the prior
written consent of Administrative Agent.

 

ARTICLE 7
COVENANTS

 

Each Borrower covenants and agrees with each Lender and Administrative Agent as
follows:

 

Section 7.1                                   Transfers or Encumbrance of
Property.

 

(a)                                 Borrowers shall not cause or permit a
Transfer (in each case, a “Prohibited Transfer”) without the prior written
consent of Administrative Agent, which consent shall not be unreasonably
withheld, conditioned or delayed, other than Transfers (i) pursuant to
Commercial Leases and Residential Leases of space in the improvements to Tenants
in accordance with the provisions of Article 4 or as otherwise approved by
Administrative Agent, (ii) as contemplated by Section 2.17, (iii) Permitted
Exceptions, (iv) pursuant to the Master Lease and the Operating Leases, and
(v) Transfers described in Section 7.1(b)(iii) through (vi) below which do not
result in a Change of Control, provided that with respect to any such Transfer
under this subsection (iv), (A) no Transfer shall be made to any Person not in
compliance with Section 5.18 and (B) Administrative Agent shall receive not less
than thirty (30) days prior written notice of such Transfer.

 

(b)                                 A Prohibited Transfer shall include, but not
be limited to, (i) an installment sale agreement wherein Borrowers agree to sell
the Projects or any part thereof for a price to be paid in installments; (ii) an
agreement by Borrowers leasing all or a substantial part of the Projects for
other than actual occupancy by a space tenant thereunder or a sale, assignment
or other transfer of, or the grant of a security interest in, any Borrower’s
right, title and interest in and to any Leases or any rents (other than pursuant
to the Master Lease, Operating Leases or the Loan Documents); (iii) if a
Restricted Party is a corporation, any merger, consolidation or Transfer of such
corporation’s stock or the creation or issuance of new stock in one or a series
of transactions; (iv) if a Restricted Party is a limited or general partnership
or joint venture, any merger or consolidation or the change, removal,
resignation or addition of a general partner or the Transfer of the partnership
interest of any general or limited partner or any profits or proceeds relating
to such partnership interests or the creation or issuance of new partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the
Transfer of the membership interest of any member or any profits or proceeds
relating to such membership interest; and (vi) if a Restricted Party is a trust
or nominee trust, any merger, consolidation or the Transfer of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests.

 

60

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the provisions of
Section 7.1(b), any of the following Transfers shall not be deemed to be a
Prohibited Transfer: (i) a transfer by devise or descent or by operation of law
upon the death of a member, partner or shareholder of a Restricted Party; or
(ii) any Transfer of the stock in any publicly traded company whose shares are
listed on the New York Stock Exchange or such other nationally recognized stock
exchange.

 

(d)                                 All reasonable documented expenses incurred
by Administrative Agent and the Lenders in connection with a Permitted Transfer
or a request for a consent to a Prohibited Transfer, whether or not the Required
Lenders consent to the Prohibited Transfer, shall be payable by Borrowers. 
Neither Administrative Agent nor any Lender shall be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Indebtedness immediately due and payable upon a Prohibited
Transfer made without the Required Lenders’ consent.  This provision shall apply
to each and every Prohibited Transfer, whether or not the Required Lenders have
consented to any previous Prohibited Transfer.

 

Section 7.2                                   Taxes.  Except to the extent sums
sufficient to pay all Taxes (defined herein) have been previously deposited with
Administrative Agent as part of the Tax Impound and subject to Borrowers’ right
to contest in accordance with Section 11.14 hereof, Borrowers shall pay before
any fine, penalty, interest or cost may be added thereto, and shall not enter
into any agreement to defer, any real estate taxes and assessments, franchise
taxes and charges, and other governmental charges (the “Taxes”) that may become
a Lien upon the Projects or become payable during the term of the Loan. 
Borrowers’ compliance with Section 3.4 of this Agreement relating to impounds
for Taxes shall, with respect to payment of such Taxes, be deemed compliance
with this Section 7.2.  Borrowers shall not suffer or permit the joint
assessment of any Project with any other real property constituting a separate
tax lot or with any other real or personal property.

 

Section 7.3                                   Management.

 

(a)                                 Borrowers acknowledge that the Lenders are
making the Loan, in part, based upon the operational expertise of the Property
Manager.  Borrowers shall not consent to the termination or modification in any
material respect of the Management Agreements, or permit Master Tenant or the
Operating Tenants to enter into any other agreement relating to the management
or operation of the Project with Property Manager or any other Person (except as
expressly permitted pursuant to the terms of the Master Lease or Operating
Leases, as applicable), or consent to the assignment by the Property Manager of
its interest under the Management Agreements, in each case without the express
written consent of Administrative Agent, which consent shall not be unreasonably
withheld, conditioned or delayed and shall be based upon Administrative Agent’s
evaluation of the proposed substitute manager’s and operator’s financial
condition, credit history and credit worthiness, experience in operating and
managing properties similar to the Projects, performance and compliance history
in connection with healthcare facilities/senior housing facilities, reputation
for honesty and integrity and prior experience with Administrative Agent and the
Lenders.  If at any time Administrative Agent consents to the appointment of a
new manager, such new manager shall, as a condition of Administrative Agent’s
consent, execute a Collateral Assignment in form and substance reasonably
similar to the Collateral Assignment executed by the Property Manager as of the
Closing Date.  Any change in majority ownership or control of the Property
Manager shall be cause for Administrative Agent to re-approve such Property
Manager and Management Agreement.  Each Property Manager shall hold and maintain
all necessary licenses, certifications and permits required by Law to manage the
Project for which it is providing management services.

 

(b)                                 Borrowers shall use commercially reasonable
efforts to ensure that Master Tenant enforces the obligations of Property
Manager to manage the Project in accordance with the

 

61

--------------------------------------------------------------------------------


 

Management Agreements and the Master Lease.  Borrowers shall use commercially
reasonable efforts to ensure that Operating Tenants and/or Master Tenant to
(i) diligently perform and observe, in all material respects, all of the terms,
covenants and conditions of the Management Agreement on the part of Borrowers
Operating Tenants and/or Master Tenant to be performed and observed,
(ii) promptly notify Administrative Agent of any notice received from Operating
Tenants and/or Master Tenant of any default by Master Tenant and/or Operating
Tenants in the performance or observance of any of the material terms, covenants
or conditions of the Management Agreement on the part of Operating Tenants
and/or Master Tenant, to be performed and observed, and (iii) promptly deliver
to Administrative Agent a copy of each financial statement, business plan,
capital expenditures plan, report and estimate received by it under the
Management Agreement.  The management fee payable under the Management Agreement
shall not exceed five percent (5%) of rental collections.

 

Section 7.4                                   Operation; Maintenance;
Inspection.  Borrowers shall observe and comply in all material respects with
all Requirements of Law applicable to the ownership, use and operation of the
Projects.  Borrowers shall maintain the Projects in good condition and promptly
repair any damage or casualty (subject to and in accordance with the provisions
of Article 3), normal wear and tear excepted.  Subject to (x) rights of
Operating Tenants, (y) applicable Healthcare Laws and safety laws, and
(z) except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable law, Borrowers shall
permit Administrative Agent and its agents, representatives and employees, upon
prior notice to Borrowers of at least three Business Days, during normal
business hours to inspect the Projects and conduct such environmental and
engineering studies as Administrative Agent may require in its reasonable
discretion, provided such inspections and studies do not materially interfere
with the use and operation of the Projects.

 

Section 7.5                                   Taxes on Security.  Borrowers
shall pay all taxes, charges, filing, registration and recording fees, excises
and levies payable with respect to the Note or the Liens created or secured by
the Loan Documents, other than income, franchise and doing business taxes
imposed on Administrative Agent or any Lender.  If there shall be enacted any
law (a) deducting the Loan from the value of any Project for the purpose of
taxation, or (b) changing existing laws of taxation of mortgages, deeds of
trust, security deeds, or debts secured by real property, or changing the manner
of collecting any such taxes, Borrowers shall promptly pay to Administrative
Agent, on demand, all taxes, costs and charges for which Administrative Agent or
any Lender is or may be liable as a result thereof; however, if such payment
would be prohibited by law or would render the Loan usurious, then instead of
collecting such payment, Administrative Agent may declare all amounts owing
under the Loan Documents to be due and payable within ninety (90) days following
receipt of such notice by Borrowers.

 

Section 7.6                                   Legal Existence, Name,
Etc.                                   Each Borrower shall preserve and keep in
full force and effect its existence as, and at all times operate as, a Single
Purpose Entity, and shall preserve and keep in full force and effect its entity
status, franchises, rights and privileges under the laws of the state of its
formation, and all qualifications required to allow it to own and lease the
Projects, and except in a transaction not prohibited by Section 7.1.  Neither
any Borrower nor any general partner or managing member of any Borrower shall
wind up, liquidate, dissolve, reorganize, merge, or consolidate with or into any
Person, or permit any subsidiary of any Borrower to do so.  Without limiting the
foregoing, no Borrower shall reincorporate or reorganize itself under the laws
of any jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the Closing Date.  Each Borrower and each general partner or
managing member in each Borrower shall conduct business only in its own name and
shall not change its name, identity, state of formation, or organizational
structure, or the location of its chief executive office or principal place of
business unless such Borrower (a) shall have provided Administrative Agent with
prior written notice of such change, and (b) shall have taken all actions
necessary or requested by Administrative Agent to file or amend any financing
statement or continuation

 

62

--------------------------------------------------------------------------------


 

statement to assure perfection and continuation of perfection of security
interests under the Loan Documents.

 

Section 7.7                                   Further Assurances.  Each Borrower
shall promptly (a) cure any defects in the execution and delivery of the Loan
Documents and the Environmental Indemnity Agreement, (b) provide, and cause each
other Borrower Party to provide, Administrative Agent such additional
information and documentation on each Borrower Party’s legal or beneficial
ownership, policies, procedures, and sources of funds as Administrative Agent
deems necessary or prudent to enable Administrative Agent and each Lender to
comply with Anti-Money Laundering Laws as now in existence or hereafter amended,
and (c) execute and deliver, or cause to be executed and delivered, all such
other documents, agreements and instruments as Administrative Agent may
reasonably request to further evidence and more fully describe the Collateral
for the Loan, to correct any omissions in the Loan Documents or the
Environmental Indemnity Agreement, to perfect, protect or preserve any liens
created under any of the Loan Documents and the Environmental Indemnity
Agreement, or to make any recordings, file any notices, or obtain any consents,
as may be necessary or appropriate in connection therewith.  From time to time
upon the written request of Administrative Agent, Borrowers shall deliver to
Administrative Agent a schedule of the name, legal domicile address and
jurisdiction of organization, if applicable, for each Borrower Party and each
holder of a legal interest in Borrowers.

 

Section 7.8                                   Estoppel Certificates Regarding
Loan.  Not more than two (2) times in any twelve (12)-month period or if
requested by an assignee of a Lender, Borrowers, within thirty (30) days after
request, shall furnish to Administrative Agent a written statement, duly
acknowledged, setting forth the amount due on the Loan, the terms of payment of
the Loan, the date to which interest has been paid, whether any offsets or
defenses exist against the Loan and, if any are alleged to exist, the nature
thereof in detail, and such other matters as Administrative Agent reasonably may
request.

 

Section 7.9                                   Notice of Certain Events. 
Borrowers shall promptly notify Administrative Agent of (a) any notice of
default received by Borrowers under material obligations relating to the
Projects or otherwise material to Borrowers’ business, including any notices of
violations of any laws, regulations, codes or ordinances, in each case, which
could reasonably be expected to have a Material Adverse Effect; (b) any
threatened or pending legal, judicial or regulatory proceedings, including any
dispute between Borrowers and any Governmental Authority; (c) a copy of each
notice of default or termination given or made to any Operating Tenant by
Borrowers or received by Borrowers from any Operating Tenant; (d) a copy of each
notice of default or termination under any Primary License or other permit
necessary for the operation or occupancy, respectively, of the Projects in the
manner required by this Agreement; and (e) any known threatened or actual ban on
admissions as to any Project; and in the case of clauses (a), (c), (d) or (e),
promptly provide Administrative Agent with copies of such notices referred to
therein.

 

Section 7.10                            Payment For Labor and Materials. 
Subject to Borrowers’ right to contest in accordance with Section 11.14 hereof,
Borrowers will promptly pay when due all bills and costs for labor, materials,
and specifically fabricated materials incurred in connection with the Projects
and never permit to exist beyond the due date thereof in respect of any Project
or any part thereof any Lien, even though inferior to the Liens hereof, and in
any event never permit to be created or exist in respect of any Project or any
part thereof any other or additional Lien other than the Liens hereof, except
for the Permitted Exceptions.

 

Section 7.11                            Use of Proceeds and Revenues.  No
portion of the proceeds of the Loan shall be used by Borrowers in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation D, Regulation T or Regulation X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the Securities Act of
1933 or the Securities Exchange Act of 1934.  Revenues and other proceeds from
the Projects received by Borrowers shall be applied to the Obligations due under
the Loan Documents, actual operating expenses relating to the Projects of the
type

 

63

--------------------------------------------------------------------------------


 

included in the definition of “Adjusted Expenses”, or other budgeted capital
improvements, repairs or replacements for the Projects before distribution by
Borrowers to members, partners or shareholders, as applicable, or to any other
Borrower Party.

 

Section 7.12                            Compliance with Laws and Contractual
Obligations.

 

(a)                                 Except as such non-compliance could not
reasonably be expected to have a Material Adverse Effect, Borrowers and
Operators will each comply with, to the extent applicable to each, (i) the
Requirements of Law (including all Healthcare Laws) as are now in effect and
which may be imposed upon Borrowers or Operators with respect to the ownership
and operation of the Projects and (ii) the obligations, covenants and conditions
contained in all other material contractual obligations of Borrowers as they
relate to the Projects.  Without limitation of the foregoing, each Borrower
shall cooperate with Administrative Agent in connection with compliance with
laws governing the National Flood Insurance Program, including by providing any
information reasonably required by Administrative Agent in order to confirm
compliance with such laws.

 

(b)                                 Borrowers and Operators will each obtain and
maintain, to the extent applicable to each, all Governmental Approvals now held
or hereafter required to be held by Borrowers or Operators, respectively, with
respect to the Projects or the skilled nursing facilities comprising the
Projects, as applicable, for which the loss, suspension, revocation or failure
to obtain or renew, could reasonably be expected to have a Material Adverse
Effect.

 

Section 7.13                            Operating and Financial Covenants.  The
Projects shall satisfy each of the following covenants (the “Financial
Covenants”) as of the end of each calendar quarter (the “Determination Date”):

 

(a)                                 Debt Service Coverage.  The Debt Service
Coverage Ratio as of each Determination Date shall be equal to or greater than
1.40 to 1.00 based upon the trailing twelve (12) full calendar months prior to
the Determination Date; provided, if on any Determination Date during the first
Loan Year, operating statements for the prior 12-month period are not available,
the operating statements covering any lesser period of time will be annualized
to determine compliance with this Section 7.13(b).

 

(b)                                 Project Yield.  The Project Yield as of each
Determination Date shall be equal to or greater than 13% based on the trailing
twelve (12) full calendar months prior to the Determination Date.

 

(c)                                  Special Right to Cure.   If Borrowers fail
to satisfy either of the Financial Covenants as of any Determination Date (each
such failure, a “Financial Covenant Breach”), Borrowers shall have the right to
cure such Financial Covenant Breach in accordance with and subject to the
following:

 

(i)                                     Borrowers shall either pay to
Administrative Agent (each, a “Covenant Cure Prepayment”) or deposit with
Administrative Agent (each, a “Covenant Cure Deposit”), in each case, an amount 
which would be sufficient to achieve compliance with the Financial
Covenant(s) giving rise to the Financial Covenant Breach as of such
Determination Date, after either (A) applying the Covenant Cure Prepayment to
the principal balance of the Loan or (B)  giving proforma effect to the Covenant
Cure Deposit as a reduction of the principal balance of the Loan;

 

(ii)                                  The Covenant Cure Prepayment or Covenant
Cure Deposit, as applicable, shall be delivered to Administrative Agent within
ten (10) days after the date the

 

64

--------------------------------------------------------------------------------


 

financial reports and/or Compliance Certificate required hereunder are delivered
(or are to be delivered) to Administrative Agent and which identify a Financial
Covenant Breach;

 

(iii)                               If Borrowers elect to make the Covenant Cure
Deposit, Administrative Agent will hold the Covenant Cure Deposit as additional
Collateral for the Loan and if an Event of Default occurs and is continuing,
Administrative Agent may apply the Covenant Cure Deposit to the Obligations in
such order or manner as determined by Administrative Agent in its sole
discretion.  Notwithstanding the foregoing, provided there exists no Event of
Default, at such time as the Projects satisfy the Adjusted Financial Covenants
for two (2) consecutive calendar quarters (without giving pro forma effect to
the Covenant Cure Deposit), Administrative Agent will release the Covenant Cure
Deposit to the Borrowers.

 

(iv)                              Borrowers shall be required to pay the Exit
Fee on the amount of the Covenant Cure Prepayment.

 

(v)                                 Borrowers may not exercise the right granted
under this Section 7.13(c) more than two (2) times in any twelve (12) month
period.

 

As used herein, “Adjusted Financial Covenants” means (a) a Debt Service Coverage
Ratio of equal to or greater than 1.65 to 1.00 and (b) a Project Yield of 13.25%
or more.

 

Section 7.14                            Healthcare Covenants.

 

(a)                                 Each Borrower shall be, and each Operator,
as applicable, together with their employees and contractors (other than
contracted agencies) in the exercise of their duties on behalf of Borrowers or
any Operator (with respect to its operation of the Projects) shall be, in
compliance with all applicable Healthcare Laws. Each Borrower and each Operator,
as applicable, shall maintain  all applicable records required to be maintained
by any Governmental Authority  under the Healthcare Laws except where failure to
maintain such records could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 If any Borrower any time becomes a “covered
entity” or subject to the “Administrative Simplification” provisions of HIPAA,
then such Persons (x) will promptly undertake all necessary surveys, audits,
inventories, reviews, analyses and/or assessments (including any necessary risk
assessments) of all areas of its business and operations required by HIPAA
and/or that could be adversely affected by the failure of such Person(s) to be
HIPAA Compliant (as defined below); (y) will promptly develop a detailed plan
and time line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and
(z) will implement those provisions of such HIPAA Compliance Plan in all
material respects necessary to ensure that such Person(s) are or become HIPAA
Compliant.  For purposes hereof, “HIPAA Compliant” shall mean that each Borrower
(A) is or will be in material compliance with each of the applicable
requirements of HIPAA on and as of each date that any party thereof, or any
final rule or regulation thereunder, becomes effective in accordance with its or
their terms, as the case may be (each such date, a “HIPAA Compliance Date”)  and
(B) is not and could not reasonably be expected to become, as of any date
following any such HIPAA Compliance Date, the subject of any civil or criminal
penalty, process, claim, action or proceeding, or any administrative or other
regulatory review, survey, process or proceeding (other than routine surveys or
reviews conducted by any government health plan or other accreditation
entity) that could result in any of the foregoing or that could reasonably be
expected to adversely affect any Borrower’s or any Operator’s business,
operations, assets, properties or condition (financial or otherwise), in
connection with any actual or potential violation by Borrowers or any Operator
of the then effective provisions of HIPAA.

 

65

--------------------------------------------------------------------------------


 

(c)                                  If and to the extent required under
applicable Healthcare Laws, each Borrower and each Operator shall, to the extent
applicable to each, maintain in full force and effect throughout the term of the
Loan (i) all Primary Licenses and any other Governmental Approvals necessary to
own and operate the Projects for the number of Residential Units licensed under
the Primary Licenses, free from restrictions or known conflicts, and such
Primary License shall not be provisional, probationary or restricted in any
manner.

 

(d)                                 Borrower shall not, and shall ensure that
each Operator shall not, without the prior written consent of Administrative
Agent, do (or suffer to be done) any of the following with respect to any
Project::

 

(i)                                     Transfer the Primary Licenses to any
location other than the Projects;

 

(ii)                                  Rescind, withdraw or revoke the Primary
Licenses, or otherwise amend the Primary Licenses in such a manner that results
in a Material Adverse Effect;

 

(iii)                               Amend or otherwise change any Project’s
authorized Residential Units  capacity permitted under the Primary Licenses or
otherwise approved by the State Regulator, if applicable;

 

(iv)                              Replace or transfer all or any part of any
Project’s Residential Units to another site or location other than to another
Project; or

 

(v)                                 Voluntarily transfer or encourage the
transfer of any resident of any Project to any other facility (other than to
another Project), unless such transfer is (A) at the request of the resident,
(B) for reasons relating to the health, required level of medical care or safety
of the resident to be transferred or the residents remaining at the facility or
(C) as a result of the disruptive behavior of the transferred resident that is
detrimental to the facility.

 

(e)                                  Except where such non-compliance or
non-conformance would not reasonably be expected to have a Material Adverse
Effect, if Operators participate in any Third-Party Payor Programs with respect
to the Projects, Operators will take all necessary action to ensure that the
Projects  remain in (i) compliance with all applicable requirements necessary
for participation in Medicare and Medicaid, including the Medicare and Medicaid
Patient Protection Act of 1987, as it may be amended, and such other applicable
Third-Party Payor Programs and (ii) conformance  with all applicable 
reimbursement and cost reporting requirements under Medicare and Medicaid.

 

(f)                                   If there occurs any Healthcare
Investigation involving the Projects after the Closing Date, Borrowers will
promptly provide to Administrative Agent the following information with respect
thereto: (i) number of records requested, (ii) dates of service, (iii) dollars
at risk, (iv) date records submitted, (v) determinations, findings, results and
denials (including number, percentage and dollar amount of claims denied),
(vi) additional remedies proposed or imposed, (vii) status update, including
appeals, and (viii) any other pertinent information related thereto.

 

Section 7.15                            Cooperation Regarding Licenses and
Permits.  From time to time, upon the request of Administrative Agent, if an
Event of Default exists hereunder, to the extent permitted by Requirements of
Law, Borrowers shall, and shall take reasonable action to ensure that Operators
which hold the Primary Licenses will complete, execute and deliver to
Administrative Agent any applications, notices, documentation, and other
information necessary, in Administrative Agent’s judgment, to permit
Administrative Agent or its designee (including a receiver) to obtain, maintain
or renew any one or more of the Primary Licenses for the Projects (or to become
the owner of the existing Primary Licenses for the

 

66

--------------------------------------------------------------------------------


 

Projects to the extent permitted by Requirements of Law) and, to the extent
permitted by applicable Requirements of Law, to obtain any other provider
agreements or Governmental Approvals then necessary or desirable for the
operation of the Projects by Administrative Agent or its designee for their
current use (including any applications for change of ownership of the existing
Primary Licenses or change of control of the owner of the existing Primary
Licenses).  To the extent permitted by applicable Requirements of Law,
(i) Administrative Agent is hereby authorized (without the consent of Borrowers
or Operators) to submit any such applications, notices, documentation or other
information which Borrowers caused to be delivered to Administrative Agent in
accordance with the above provisions to the applicable Governmental Authorities,
or to take such other steps as Administrative Agent may deem advisable to
obtain, maintain or renew any Primary License or other Governmental Approvals in
connection with the operation of the Projects for their current use, and
Borrowers agree to cooperate and to take reasonable action to ensure that
Operators cooperate with Administrative Agent in connection with the same and
(ii) Borrowers, upon demand by Administrative Agent, shall take any action and
take reasonable action to ensure that Operators will take any action necessary
or desirable, in Administrative Agent’s sole judgment, to permit Administrative
Agent or its designee (including a receiver) to use, operate and maintain the
Projects for its current use.  If Borrowers fail to comply with the provisions
of this Section 7.15 for any reason whatsoever, Borrowers hereby irrevocably
appoint Administrative Agent and its designee as Borrowers’ attorney-in-fact,
with full power of substitution, to take any action and execute any documents
and instruments necessary or desirable in Administrative Agent’s sole judgment
to permit Administrative Agent or its designee to undertake Borrowers’
obligations under this Section 7.15, including obtaining any Primary Licenses or
Governmental Approvals then required for the operation of the Projects by
Administrative Agent or its designee for their current uses.  The foregoing
power of attorney is coupled with an interest and is irrevocable and
Administrative Agent may exercise its rights thereunder in addition to any other
remedies which Administrative Agent may have against Borrowers or any other
Borrower Party as a result of Borrowers’ breach of the obligations contained in
this Section 7.15.

 

Section 7.16                            Transactions With Affiliates.  Without
the prior written consent of Administrative Agent, Borrowers shall not engage in
any transaction adversely affecting the Projects with an Affiliate of Borrowers,
except as expressly contemplated by this Agreement or otherwise on arm’s-length
market terms.

 

Section 7.17                            Alterations.  Without the prior consent
of Administrative Agent, Borrowers shall make no alteration to the Projects
(except tenant improvements under any Lease approved by Administrative Agent or
for which such approval is not required) (a) that affect the structural
components of the Projects, utilities, HVAC or the exterior of the Projects,
(b) that are reasonably likely to cause a Material Adverse Change or (c) the
cost of which (including any related alteration, improvement or replacement) is
reasonably anticipated to exceed the Restoration Threshold, which approval may
be granted or withheld in Administrative Agent’s reasonable discretion.

 

Section 7.18                            Business and Operations.  Borrowers will
continue to engage only in the businesses currently conducted by them on the
date hereof, as and to the extent the same are necessary for the ownership and
leasing of the Projects.  Borrowers shall at all times cause the Projects to be
maintained in accordance with the Projects’ use as skilled nursing facilities.

 

Section 7.19                            Severability of Covenants.  Any
representations, warranties or covenants made by Borrowers regarding such
entities or their Affiliates (as contrasted with the Projects) shall be deemed
to have been made solely on behalf of such entity, and no Borrower shall be
deemed to be making such representations or covenants or warranties regarding
any other entity.

 

67

--------------------------------------------------------------------------------


 

Section 7.20                            Forfeiture.  Borrowers hereby covenant
and agree not to commit, permit or suffer to exist any act or omission affording
any Person Forfeiture Rights with respect to the Property.

 

ARTICLE 8
EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default hereunder and under
the Loan:

 

Section 8.1                                   Payments.  Failure of Borrowers to
pay any regularly scheduled installment of principal, interest or other amount
due under the Loan Documents within five (5) days of (and including) the date
when due, or failure of Borrowers to pay the Loan at the Maturity Date, whether
by acceleration or otherwise.

 

Section 8.2                                   Insurance.  Borrowers’ failure to
maintain insurance as required under Section 3.1 of this Agreement.

 

Section 8.3                                   Prohibited Transfer.  A Prohibited
Transfer occurs in violation of Section 7.1 of this Agreement.

 

Section 8.4                                   Covenants.  Borrowers’ failure to
perform, observe or comply with any of the agreements, covenants or provisions
contained in this Agreement or in any of the other Loan Documents or
Environmental Indemnity Agreement (other than those agreements, covenants and
provisions referred to elsewhere in this Article 8), and the continuance of such
failure for thirty (30) days after notice by Administrative Agent to Borrowers;
however, subject to any shorter period for curing any failure by Borrowers as
specified in any of the other Loan Documents or Environmental Indemnity
Agreement, Borrowers shall have an additional sixty (60) days to cure such
failure if (a) such failure does not involve the failure to make payments on a
monetary obligation; (b) such failure cannot reasonably be cured within thirty
(30) days; and (c) Borrowers are diligently undertaking to cure such default. 
The notice and cure provisions of this Section 8.4 do not apply to the other
Events of Default described in this Article 8 or to Borrowers’ failure to
perform, observe or comply with any of the agreements, covenants or provisions
referenced elsewhere in this Article 8 (for which no notice and cure period
shall apply).

 

Section 8.5                                   Representations and Warranties. 
Any representation or warranty made in any Loan Document, the Environmental
Indemnity Agreement or the Compliance Certificate proves to be untrue in any
material respect when made or deemed made.

 

Section 8.6                                   Other Encumbrances.  Any default
by Borrowers under any document or instrument, other than the Loan Documents,
evidencing or creating a Lien on any Project or any part thereof, is not cured
within any applicable grace or cure period therein.

 

Section 8.7                                   Involuntary Bankruptcy or Other
Proceeding.  Commencement of an involuntary case or other proceeding against any
Borrower or any other Borrower Party (each, a “Bankruptcy Party”) which seeks
liquidation, reorganization or other relief with respect to it or its debts or
other liabilities under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeks the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any of its property, and such
involuntary case or other proceeding shall remain undismissed or unstayed for a
period of sixty (60) days; or an order for relief against a Bankruptcy Party
shall be entered in any such case under the Federal Bankruptcy Code.

 

Section 8.8                                   Voluntary Petitions, etc. 
Commencement by a Bankruptcy Party of a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its

 

68

--------------------------------------------------------------------------------


 

Debts or other liabilities under any bankruptcy, insolvency or other similar law
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official for it or any of its property, or consent by a Bankruptcy
Party to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or the making by a Bankruptcy Party of a general assignment for the benefit of
creditors, or the failure by a Bankruptcy Party, or the admission by a
Bankruptcy Party in writing of its inability, to pay its debts generally as they
become due, or any action by a Bankruptcy Party to authorize or effect any of
the foregoing.

 

Section 8.9                                   Default by Borrowers Under
Operator Agreement.  The occurrence of a material event of default by Borrowers
under any Operator Agreement, which remains uncured beyond any applicable grace
or cure periods.

 

Section 8.10                            Certain Covenants.  Any Borrower’s
failure to (i) maintain its status as a Single Purpose Entity; (ii) timely
deliver the Compliance Certificate; (iii) comply with the provisions of
Section 7.1; (iv) comply with the provisions of Section 7.13(a) or (b) that is
not cured pursuant to Section 7.13(c); and (v) provide Administrative Agent with
ten (10) days subsequent written notice of changes of the state of any
Borrower’s formation or any Borrower’s name.

 

Section 8.11                            Financial Information.  Borrowers’
failure to deliver financial statements and reports as required by Article 6 and
the continuance of such failure for thirty (30) days after the required delivery
date.

 

Section 8.12                            Default Under Guaranty.  The occurrence
of a material “Event of Default” (as defined in the Payment Guaranty) under the
Payment Guaranty and such Event of Default is not cured within any grace or cure
periods provided therein.

 

Section 8.13                            Criminal Act.  Any Borrower Party, or
any officer of a Borrower Party is indicted of a crime involving fraud,
embezzlement or other similar crime involving moral turpitude.

 

Section 8.14                            Default by Operators under Operator
Agreements.  The occurrence of a default by Operators under the Operator
Agreements which continues uncured beyond (a) any applicable notice and grace
period provided under the Operator Agreements with respect to any monetary
default or any default related to the insolvency or bankruptcy of the Operators
or (b) five (5) Business Days following any applicable notice and grace period
provided under the Operator Agreements for defaults other than those described
in subsection (a) above.

 

Section 8.15                            Intentionally Deleted.

 

Section 8.16                            Environmental Indemnity Agreement. 
There shall have occurred any material default under the Environmental Indemnity
Agreement which remains uncured beyond any applicable grace or cure periods
available under the Environmental Indemnity Agreement.

 

Section 8.17                            Required Repairs and Post Closing
Requirements.  The failure to complete the Required Repairs within the time
periods set forth on Schedule 2.5(b) or satisfy the Post Closing Obligations
within the time periods set forth on Schedule 11.36.

 

Section 8.18                            Secured Hedge Agreement.  The occurrence
of an event of default with respect to a Borrower under any Secured Hedge
Agreement which remains uncured beyond any applicable grace of cure periods
provided therein.

 

69

--------------------------------------------------------------------------------


 

Section 8.19                            Cash Management Agreement.  The
occurrence of a default under a Cash Management Agreement which remains uncured
beyond any applicable grace or cure periods provided therein.

 

Section 8.20                            Admissions Restrictions.  Any
Governmental Authority ceases to permit new patients to be admitted to any of
the skilled nursing facilities located at the Projects or causes any of the
Operators to discharge any patients from any of the Projects, which cessation of
permission or requirement of discharge remains in place for a period of thirty
(30) consecutive days or causes any of the Operators to discharge any residents
or tenants from any of the Projects, provided that such period shall be extended
for an additional thirty (30) days if such default has not been cured, but
either the Borrowers or the Operators are diligently undertaking to cure such
default, provided that the cure rights set forth above shall not be available to
Borrowers more than two (2) times in the aggregate during the term of the Loan
and if more than two (2) Projects are subject to a ban or restriction on
admissions or a requirement of discharge at any one time.

 

Section 8.21                            Healthcare Investigations.  The
occurrence of a Healthcare Investigation affecting any of the Projects that
results in a Material Adverse Effect.

 

Section 8.22                            Default Under Affiliate Credit
Facility.  The occurrence of an “Event of Default” as defined in that certain
Term Loan and Guaranty Agreement dated as of January 29, 2016 among Guarantor
and certain Affiliates of Guarantor, CONA, as administrative agent, and the
lender parties thereto.

 

ARTICLE 9
REMEDIES

 

Section 9.1                                   Remedies - Insolvency Events. 
Upon the occurrence of any Event of Default described in Sections 8.7 or 8.8,
all amounts due under the Loan Documents immediately shall become due and
payable, all without written notice and without presentment, demand, protest,
notice of protest or dishonor, notice of intent to accelerate the maturity
thereof, notice of acceleration of the maturity thereof, or any other notice of
default of any kind, all of which are hereby expressly waived by Borrowers;
however, if the Bankruptcy Party under Sections 8.7 or 8.8 is other than
Borrowers, then all amounts due under the Loan Documents shall become
immediately due and payable at Administrative Agent’s election, in
Administrative Agent’s sole discretion.

 

Section 9.2                                   Remedies - Other Events.  Except
as set forth in Section 9.1 above, while any Event of Default exists,
Administrative Agent may and at the direction of the Required Lenders shall
(a) by written notice to Borrowers, declare the entire Loan to be immediately
due and payable without presentment, demand, protest, notice of protest or
dishonor, notice of intent to accelerate the maturity thereof, notice of
acceleration of the maturity thereof, or other notice of default of any kind,
all of which are hereby expressly waived by Borrowers, and (b) exercise all
rights and remedies therefor under the Loan Documents and at law or in equity. 
Notwithstanding anything to the contrary contained in the Loan Documents or the
Environmental Indemnity Agreement, the enforcement of the obligations of
Borrowers and the other Borrower Parties under the Loan Documents and the
Environmental Indemnity Agreement and the exercise of rights and remedies
thereunder shall be undertaken solely by Administrative Agent in its capacity as
agent for the Lenders.

 

Section 9.3                                   Administrative Agent’s Right to
Perform the Obligations. If Borrowers shall fail, refuse or neglect to make any
payment or perform any act required by the Loan Documents or the Environmental
Indemnity Agreement, then while any Event of Default exists, and without notice
to or demand upon Borrowers and without waiving or releasing any other right,
remedy or recourse

 

70

--------------------------------------------------------------------------------


 

Administrative Agent may have because of such Event of Default, Administrative
Agent may (but shall not be obligated to) make such payment or perform such act
for the account of and at the expense of Borrowers, and shall have the right to
enter upon the Projects for such purpose and to take all such action thereon and
with respect to the Projects as it may deem necessary or appropriate.  If
Administrative Agent shall elect to pay any sum due with reference to the
Projects, Administrative Agent may do so in reliance on any bill, statement or
assessment procured from the appropriate Governmental Authority or other issuer
thereof without inquiring into the accuracy or validity thereof.  Similarly, in
making any payments to protect the security intended to be created by the Loan
Documents, Administrative Agent shall not be bound to inquire into the validity
of any apparent or threatened adverse title, lien, encumbrance, claim or charge
before making an advance for the purpose of preventing or removing the same. 
All sums expended by Administrative Agent to which it shall be entitled to be
indemnified, together with interest thereon at the Default Rate from the date of
such payment or expenditure until paid, shall constitute additions to the Loan,
shall be secured by the Loan Documents and shall be paid by Borrowers to
Administrative Agent upon demand.

 

Section 9.4                                   Special Right to Cure with Respect
to Operational Defaults.  Notwithstanding anything contained in Article 8, if an
Event of Default occurs under Section 8.14 as a result of any act or omission of
any Operator (and such act, omission or failure is outside Borrowers’ control
and not otherwise caused by Borrowers) (an “Operational Default”), such
Operational Default shall not constitute an “Event of Default” under
Sections 8.14 if (and only if) all of the following conditions are satisfied as
determined by Administrative Agent in its reasonable discretion:

 

(a)                                 There exists no other Event of Default
hereunder.

 

(b)                                 Borrowers send notice to Administrative
Agent describing in reasonable detail the Operational Default within ten
(10) days following the occurrence of such Operational Default.

 

(c)                                  All debt service payments and all other
amounts due under the Loan Documents are paid current at all times (regardless
of whether or not there is available revenue from the Projects or rent from the
Master Lease to make such payments).

 

(d)                                 Neither the value of the Security nor the
ability to operate the Projects is materially impaired as a result of the act or
omission that caused the Operational Default.

 

(e)                                  Borrowers diligently pursue their rights
and remedies available to Borrowers under the applicable Operator Agreement and
under Requirements of Law to terminate the applicable Operator Agreement and
install a new Operator to operate the applicable Project(s) (the “Replacement
Operator”) within sixty (60) days following the occurrence of such Operational
Default (such sixty (60) day period is referred to as the “Operating Lease
Forbearance Period”).  The Replacement Operator shall be acceptable to
Administrative Agent in its sole discretion; provided, however, that no such
approval shall be required for an Acceptable Replacement Operator.  Upon
approval by Administrative Agent, the Replacement Operator shall thereafter be
deemed to be one of the “Operators” for all purposes hereunder and under the
other Loan Documents.  If (A) the termination of the existing applicable
Operator Agreement and removal of the defaulting Operator results in the need to
obtain a new Primary License in order for the Replacement Operator to operate
the affected Project, (B) the Replacement Operator (or Borrowers) are able to
continue to operate the affected Project under the prior Primary License or
other temporary authority of the State Regulator and (C) Borrowers are
diligently pursuing (or causing the Replacement Operator to diligently
pursue) the satisfaction of all regulatory and licensing requirements necessary
to permit the Replacement Operator to operate the applicable Project, the
Operating Lease Forbearance Period shall be automatically extended for an
additional period as is

 

71

--------------------------------------------------------------------------------


 

deemed reasonably necessary by Administrative Agent to obtain the required
Primary License not to exceed an additional thirty (30) days.

 

(f)                                   Not later than the end of the Operating
Lease Forbearance Period, Borrowers cause such Replacement Operator to execute
an Operator Agreement (such agreement is referred to herein as the “Replacement
Operator Agreement”) in a form substantially similar to the applicable Operator
Agreement it is replacing and otherwise reasonably acceptable to the Lenders,
which Replacement Operator Agreement shall thereafter be deemed to be an
“Operator Agreement” with respect to the applicable Project(s) for all purposes
hereunder and under the other Loan Documents.

 

(g)                                  Concurrently with the execution of the
Replacement Operator Agreement, Borrowers cause Replacement Operator to execute
and deliver to Administrative Agent a subordination, non-disturbance and
attornment agreement substantially similar to the Operating Lease Subordination
Agreements and otherwise acceptable to Administrative Agent in its reasonable
discretion.

 

(h)                                 The Borrowers take commercially reasonable
steps to cause the Operating Tenants (or other Operators that hold the Primary
Licenses) to maintain the Primary Licenses required to operate the affected
Project as a skilled nursing facility, and the reimbursement agreements (if
any) with respect to the affected Project to remain in full force and effect
under Requirements of Law.

 

(i)                                     Borrowers pay all of Administrative
Agent’s reasonable documented costs and expenses (including, without limitation,
reasonable attorneys’ fees) in connection with the matters set forth in this
Section 9.4.

 

(j)                                    Every two (2) weeks during the pendency
of the Operator Agreement Forbearance Period, Borrowers furnish to
Administrative Agent a detailed written statement summarizing the then current
status of Borrowers’ attempts to remove the defaulting Operator and appoint a
Replacement Operator, and otherwise comply with the terms of this Section 9.4.

 

(k)                                 Borrowers at all times during the Operator
Agreement Forbearance Period take such additional action and/or execute such
additional documents (and/or causes Replacement Operator to take such additional
action and/or execute such additional documents, as applicable) as
Administrative Agent may reasonably require in connection with the matters set
forth in this Section 9.4.

 

Anything herein to the contrary notwithstanding, Administrative Agent and the
Lenders shall have no obligation to forbear from exercising remedies by reason
of an Operational Default of any type for which Borrowers elect to install a
Replacement Operator more than once during the term of the Loan.

 

For the avoidance of doubt, Administrative Agent and the Lenders shall have no
obligation to forbear from submitting any pleadings in any bankruptcy or other
proceeding of any Operator to the extent that a failure to do so could result in
any prejudice to the Lenders or a rejection or termination of the Master Lease
or the Operating Leases or could otherwise adversely affect the Collateral
securing the Loan.

 

Section 9.5                                   Severance of Projects from Master
Lease Cross-Default.  In addition to the remedies provided above in this
Article 9, upon the occurrence of an Event of Default, Borrowers shall (a) cause
the provisions of Section 3 of the Master Lease Omnibus Amendment to terminate
with respect to the Master Lease and Operating Leases such that from and after
any such Event of Default, an “Event of Default” as defined in and under all
Related Leases or the Master Lease CCP Loan Documents, as applicable, shall no
longer constitute an “Event of Default” under the Operating Leases or Master
Lease and (b) cause the provisions of Section 4 of the Master Lease Omnibus
Amendment to terminate with

 

72

--------------------------------------------------------------------------------


 

respect to the Master Lease and Operating Leases, such that from and after an
Event of Default hereunder, the second priority security interest granted in the
security deposit under the Master Lease and Operating Leases pursuant thereto
shall immediately terminate and shall no longer secure the obligations of the
Related Tenants under the Related Leases or the obligations under the Master
Lease CCP Loan Documents; provided that prior to the termination of the
provisions described in subsection (a) above, Borrowers may, at their option,
declare a default under the Related Leases. For avoidance of doubt, from and
after an Event of Default hereunder, the Master Lease and Operating Leases shall
no longer be deemed to be a “Property Lease” for purposes of the Master Lease
Omnibus Amendment, and Borrowers will take all action necessary to sever the
Operating Leases and Master Lease from the Master Lease Omnibus Amendment.

 

ARTICLE 10
ADMINISTRATIVE AGENT

 

Section 10.1                            Appointment and Duties.

 

(a)                                 Each Lender hereby appoints CONA (together
with any successor Administrative Agent pursuant to Section 10.9) as
Administrative Agent hereunder and authorizes Administrative Agent to
(i) execute and deliver the Loan Documents and the Environmental Indemnity
Agreement and accept delivery thereof on its behalf from any Borrower or any
other Borrower Party, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Administrative Agent under such Loan Documents and the Environmental Indemnity
Agreement, and (iii) exercise such powers as are reasonably incidental thereto.

 

(b)                                 Without limiting the generality of clause
(a) above, Administrative Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders with respect to
all payments and collections arising in connection with the Loan Documents and
the Environmental Indemnity Agreement (including in any proceeding described in
Section 8.7 or Section 8.8 or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document and the Environmental Indemnity Agreement to any Secured Party is
hereby authorized to make such payment to Administrative Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in Section 8.7 or Section 8.8 or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Secured Party), (iii) act as collateral agent for each Secured Party for
purposes of the perfection of all Liens created by such agreements and all other
purposes stated therein, (iv) manage, supervise and otherwise deal with the
Collateral, (v) take such other action as is necessary or desirable to maintain
the perfection and priority of the Liens created or purported to be created by
the Loan Documents, (vi) except as may be otherwise specified in any Loan
Document or the Environmental Indemnity Agreement, exercise all remedies given
to Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents or the Environmental Indemnity
Agreement, applicable law or otherwise, (vii) execute any amendment, consent or
waiver under the Loan Documents and the Environmental Indemnity Agreement on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Administrative Agent hereby appoints, authorizes
and directs each Lender to act as collateral sub-agent for Administrative Agent
and the Lenders for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by the Borrowers with, and
cash and cash equivalents held by, such Lender, and may further authorize and
direct the Lenders to take further actions as collateral sub-agents for purposes
of enforcing such Liens or otherwise to transfer the Collateral subject thereto
to Administrative Agent, and each Lender hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed and
(viii) provide each Lender within ten (10)

 

73

--------------------------------------------------------------------------------


 

Business Days following receipt, copies of the reports and financial information
received from Borrowers under Article 6 and notices of default delivered by or
received by Administrative Agent under this Agreement.

 

(c)                                  Under the Loan Documents and the
Environmental Indemnity Agreement, Administrative Agent (i) is acting solely on
behalf of the Lenders (except to the limited extent provided in
Section 2.12(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Administrative Agent”, the terms “agent”, “administrative agent” and
“collateral agent” and similar terms in any Loan Document and the Environmental
Indemnity Agreement to refer to Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
or the Environmental Indemnity Agreement other than as expressly set forth
therein or any role as agent, fiduciary or trustee of or for any Lender or any
other Secured Party and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document or the
Environmental Indemnity Agreement, and each Lender hereby waives and agrees not
to assert any claim against Administrative Agent based on the roles, duties and
legal relationships expressly disclaimed in clauses (i) through (iii) above.

 

Section 10.2                            Binding Effect.  Each Lender agrees that
(i) any action taken by Administrative Agent or the Required Lenders (or, if
expressly required hereby, a greater proportion of the Lenders) in accordance
with the provisions of the Loan Documents or the Environmental Indemnity
Agreement, (ii) any action taken by Administrative Agent in reliance upon the
instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

 

Section 10.3                            Use of Discretion.

 

(a)                                 Administrative Agent shall not be required
to exercise any discretion or take, or to omit to take, any action, including
with respect to enforcement or collection, except any action it is required to
take or omit to take (i) under any Loan Document or the Environmental Indemnity
Agreement, or (ii) pursuant to instructions from the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders).

 

(b)                                 Notwithstanding clause (a) of this
Section 10.3, Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and reasonably acceptable to Administrative Agent, any other Secured
Party) against all Liabilities that, by reason of such action or omission, may
be imposed on, incurred by or asserted against Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of Administrative Agent
or its counsel, contrary to any Loan Document or the Environmental Indemnity
Agreement or applicable Requirement of Law.

 

Section 10.4                            Delegation of Rights and Duties. 
Administrative Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document or the
Environmental Indemnity Agreement by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party).  Any such
Person shall benefit from this Article 11 to the extent provided by
Administrative Agent.

 

Section 10.5                            Liability.  None of Administrative Agent
and its Related Persons shall be liable for any action taken or omitted to be
taken by any of them under or in connection with any Loan

 

74

--------------------------------------------------------------------------------


 

Document or the Environmental Indemnity Agreement, and each Lender and Borrowers
(on their own behalf and on behalf of the other the Borrower Parties) hereby
waive and shall not assert any right, claim or cause of action based thereon,
except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of Administrative Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein.  Without limiting the foregoing, Administrative Agent:

 

(a)                                 shall have no duties or responsibilities
except those expressly set forth in this Agreement and in the other Loan
Documents, and shall not by reason of this Agreement or any other Loan Document
be a trustee for any Lender,

 

(b)                                 shall not be responsible or otherwise incur
liability for any action or omission taken in reliance upon the instructions of
the Required Lenders or for the actions or omissions of any of its Related
Persons selected with reasonable care (other than employees, officers and
directors of Administrative Agent, when acting on behalf of Administrative
Agent);

 

(c)                                  shall not be responsible to any Secured
Party for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document or the Environmental Indemnity Agreement;

 

(d)                                 makes no warranty or representation, and
shall not be responsible, to any Secured Party for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Related Person or any Borrower Party in connection with any Loan Document, the
Environmental Indemnity Agreement or any transaction contemplated therein or any
other document or information with respect to any Borrower Party, whether or not
transmitted or (except for documents expressly required under any Loan Document
or the Environmental Indemnity Agreement to be transmitted to the
Lenders) omitted to be transmitted by Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Administrative Agent in connection
with the Loan Documents; and

 

(e)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any provision of any Loan
Document or the Environmental Indemnity Agreement, whether any condition set
forth in any Loan Document or the Environmental Indemnity Agreement is satisfied
or waived, as to the financial condition of any Borrower Party or as to the
existence or continuation or possible occurrence or continuation of any
Potential Default or Event of Default and shall not be deemed to have notice or
knowledge of such occurrence or continuation unless it has received a notice
from Borrowers or any Lender describing such Potential Default or Event of
Default clearly labeled “notice of default” (in which case Administrative Agent
shall promptly give notice of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (a) through (e) above, each
Lender and Borrowers (on behalf of themselves and each of the other Borrower
Parties) hereby waive and agrees not to assert any right, claim or cause of
action it might have against Administrative Agent based thereon.

 

Section 10.6                            Administrative Agent Individually. 
Administrative Agent and its Affiliates may make loans and other extensions of
credit to, acquire stock and stock equivalents of, engage in any kind of
business with, any Borrower or any other Borrower Party or Affiliate thereof as
though it were not acting as Administrative Agent and may receive separate fees
and other payments therefor.  To the extent Administrative Agent or any of its
Affiliates makes any Loan or otherwise becomes a Lender hereunder, it shall have
and may exercise the same rights and powers hereunder and shall be subject to
the same

 

75

--------------------------------------------------------------------------------


 

obligations and liabilities as any other Lender and the terms “Lender,” and
“Required Lender,” and any similar terms shall, except where otherwise expressly
provided in any Loan Document or the Environmental Indemnity Agreement, include,
without limitation, Administrative Agent or such Affiliate, as the case may be,
in its individual capacity as Lender or as one of the Required Lenders,
respectively.

 

Section 10.7                            Lender Credit Decision.  Each Lender
acknowledges that it shall, independently and without reliance upon
Administrative Agent, any other Lender or any of their Related Persons or upon
any document solely or in part because such document was transmitted by
Administrative Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Borrower and each
other Borrower Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or the Environmental Indemnity Agreement or with respect to any
transaction contemplated in any Loan Document or the Environmental Indemnity
Agreement, in each case based on such documents and information as it shall deem
appropriate.  Except for documents expressly required by any Loan Document or
the Environmental Indemnity Agreement to be transmitted by Administrative Agent
to the Lenders, Administrative Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Borrower Party or any Affiliate of
any Borrower or any other Borrower Party that may come into the possession of
Administrative Agent or any of its Related Persons.

 

Section 10.8                            Resignation of Administrative Agent.

 

(a)                                 Administrative Agent may resign at any time
by delivering notice of such resignation to the Lenders and Borrowers, effective
on the date set forth in such notice or, if no such date is set forth therein,
upon the date such notice shall be effective.  If Administrative Agent delivers
any such notice, the Required Lenders shall have the right to appoint a
successor Administrative Agent.  If, within 30 days after the retiring
Administrative Agent having given notice of resignation, no successor
Administrative Agent has been appointed by the Required Lenders that has
accepted such appointment, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent from among the Lenders.

 

(b)                                 Effective immediately upon its resignation,
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents and the Environmental Indemnity Agreement,
(ii) the Lenders shall assume and perform all of the duties of Administrative
Agent until a successor Administrative Agent shall have accepted a valid
appointment hereunder, (iii) the retiring Administrative Agent and its Related
Persons shall no longer have the benefit of any provision of any Loan Document
or the Environmental Indemnity Agreement other than with respect to any actions
taken or omitted to be taken while such retiring Administrative Agent was, or
because such Administrative Agent had been, validly acting as Administrative
Agent under the Loan Documents and (iv) subject to its rights under Section 9.3,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents and the Environmental Indemnity
Agreement.  Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents and the Environmental
Indemnity Agreement.

 

(c)                                  Administrative Agent may be removed as
Administrative Agent upon the request of all Lenders (other than Affiliates of
Administrative Agent) upon the determination by a court of competent
jurisdiction that Administrative Agent has committed actions constituting gross
negligence or

 

76

--------------------------------------------------------------------------------


 

willful misconduct under this Agreement.  The provisions of subsection (b) above
shall apply upon such removal.

 

Section 10.9                            Additional Secured Parties.  The benefit
of the provisions of the Loan Documents and the Environmental Indemnity
Agreement directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender as
long as, by accepting such benefits, such Secured Party agrees, as among
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by Administrative Agent, shall confirm such
agreement in a writing in form and substance reasonably acceptable to
Administrative Agent) this Article 10, Section 11.7 (Right of Setoff),
Section 2.14(b) (Sharing of Payments, Etc.) and Section 11.35 (Non-Public
Information; Disclosure) and the decisions and actions of Administrative Agent
and the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders) to the same extent a Lender is
bound; provided, however, that, notwithstanding the foregoing, (a) except for
any such Secured Party which is a Secured Hedge Provider, such Secured Party
shall be bound by Section 10.12 only to the extent of Liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Pro Rata Share or
similar concept, (b) except as set forth specifically herein, each of
Administrative Agent and each Lender shall be entitled to act at its sole
discretion, without regard to the interest of such Secured Party, regardless of
whether any Obligation to such Secured Party thereafter remains outstanding, is
deprived of the benefit of the Collateral, becomes unsecured or is otherwise
affected or put in jeopardy thereby, and without any duty or liability to such
Secured Party or any such Obligation and (c) except as set forth specifically
herein, such Secured Party shall not have any right to be notified of, consent
to, direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document or the Environmental
Indemnity Agreement.

 

Section 10.10                     Reliance by Administrative Agent. 
Administrative Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, facsimile, telegram or
cable) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative Agent.  As to any matters not expressly provided for
by this Agreement or any other Loan Document, Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by the Required Lenders, and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders.

 

Section 10.11                     Rights as a Lender.  With respect to CONA’s
Loan Commitment and the advances of the Loan made by it, CONA (and any successor
acting as Administrative Agent) in its capacity as a Lender hereunder shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as though it were not acting as Administrative Agent, and the term “Lender”
or “Lenders” shall, unless the context otherwise indicates, include
Administrative Agent in its individual capacity.  CONA (and any successor acting
as Administrative Agent) and its Affiliates may (without having to account
therefor to any Lender) lend money to, make investments in and generally engage
in any kind of lending, trust or other business with Borrowers (and any of their
Affiliates) as if it were not acting as Administrative Agent, and CONA and its
Affiliates may accept fees and other consideration from Borrowers for services
in connection with this Agreement or otherwise without having to account for the
same to the Lenders.

 

Section 10.12                     Standard of Care; Indemnification.  In
performing its duties under the Loan Documents, Administrative Agent will
exercise the same degree of care as Administrative Agent normally exercises in
connection with similar loans held for its own account, but Administrative Agent

 

77

--------------------------------------------------------------------------------


 

shall have no further responsibility to any Lender except as expressly provided
herein and except for its own gross negligence or willful misconduct, and except
to such extent, Administrative Agent shall have no responsibility to any Lender
for the failure by Administrative Agent to comply with any of Administrative
Agent’s obligations to Borrowers under the Loan Documents or otherwise.  The
Lenders agree to indemnify Administrative Agent (to the extent not reimbursed
under Sections 11.5 or 11.11, but without limiting the obligations of Borrowers
under Sections 11.5 or 11.11) ratably in accordance with each Lender’s Pro Rata
Share, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against
Administrative Agent (including by any Lender) arising out of or by reason of
any investigation in or in any way relating to or arising out of this Agreement
or any other Loan Document or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby (including
the costs and expenses that Borrowers are obligated to pay under Section 11.11,
but excluding normal administrative costs and expenses incident to the
performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or thereof or of any such other documents, provided that no Lender
shall be liable for any of the foregoing to the extent they arise from
Administrative Agent’s breach of its standard of care set forth in the first
sentence of this Section.

 

Section 10.13                     Failure to Act.  Except for actions expressly
required of Administrative Agent hereunder, and under the other Loan Documents,
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 10.12 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.

 

Section 10.14                     No Other Duties, Etc. Anything herein to the
contrary notwithstanding, none of the Arrangers or the Syndication Agent listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

Section 10.15                     The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF ANY MATERIALS OR INFORMATION PROVIDED BY OR ON
BEHALF OF BORROWERS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM ANY MATERIALS OR INFORMATION PROVIDED
BY OR ON BEHALF OF BORROWERS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH ANY MATERIALS OR
INFORMATION PROVIDED BY OR ON BEHALF OF BORROWERS OR THE PLATFORM.  In no event
shall Administrative Agent or any of its Related Persons (collectively, the
“Agent Parties”) have any liability to Borrowers, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrowers’ or Administrative
Agent’s transmission of any materials or information provided by or on behalf of
Borrowers through the internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrowers, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

78

--------------------------------------------------------------------------------


 

ARTICLE 11
MISCELLANEOUS

 

Section 11.1                            Notices.

 

(a)                                 Notices Generally.  Any notice required or
permitted to be given under this Agreement shall be in writing and either shall
be mailed by certified mail, postage prepaid, return receipt requested, or sent
by overnight air courier service, or personally delivered to a representative of
the receiving party, or sent by facsimile (provided an identical notice is also
sent simultaneously by mail, overnight courier, or personal delivery as
otherwise provided in this Section 11.1).  All such communications shall be
mailed, sent or delivered, addressed to the party for whom it is intended at its
address set forth below.

 

If to Borrowers

 

c/o Care Capital Properties, Inc.

 

 

191 N. Wacker Drive, Suite 1200

 

 

Chicago, Illinois 60606

 

 

Attention: Chief Financial Officer

 

 

Facsimile: (312) 881-4799

 

 

 

with a copy to:

 

c/o Care Capital Properties, Inc.

 

 

191 N. Wacker Drive, Suite 1200

 

 

Chicago, Illinois 60606

 

 

Attention: General Counsel

 

 

Facsimile: (312) 881-4798

 

 

 

and:

 

Sidley Austin LLP

 

 

One South Dearborn

 

 

Chicago, Illinois  60603

 

 

Attention: Robert J. Lewis

 

 

Facsimile: 312-853-7036

 

 

 

If to Administrative Agent:

 

Capital One, National Association

 

 

Commercial & Specialty Finance

 

 

Loan Name: CCP Texas Portfolio

 

 

4445 Willard Avenue, 6th Floor

 

 

Chevy Chase, Maryland 20815

 

 

Attention: Portfolio Manager Healthcare Real Estate

 

 

Facsimile: (301) 280-0299

 

 

Attention: Scott Rossbach

 

 

Facsimile: (855) 717-8092

 

79

--------------------------------------------------------------------------------


 

with a copy to:

 

Capital One, National Association

 

 

Loan Name: CCP Texas Portfolio

 

 

500 West Monroe, 28th Floor

 

 

Chicago, Illinois 60601

 

 

Attention: Ted Tuerk

 

 

Facsimile: (855) 438-1132

 

 

 

with a copy to:

 

Capital One, National Association

 

 

Loan Name: CCP Texas Portfolio

 

 

5804 Trailridge Drive

 

 

Austin, Texas 78731

 

 

Attention: Diana Pennington, Chief Counsel

 

 

Capital One Healthcare Real Estate

 

 

Facsimile: (855) 438-1132

 

 

 

If to a Lender:

 

To the address set forth on Exhibit C attached hereto

 

Any notice or request so addressed and sent by United States registered or
certified mail or overnight courier shall be deemed to be given when received. 
Any notice or request so delivered in person shall be deemed to be given when
receipted for by, or actually received by Administrative Agent, a Lender, or
Borrowers, as the case may be.  Notices and other communications delivered
through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b) below.  If
given by facsimile, a notice or request shall be deemed given and received when
the facsimile is transmitted to the party’s facsimile number specified above and
confirmation of complete receipt is received by the transmitting party during
normal business hours or on the next Business Day if not confirmed during normal
business hours, and an identical notice is also sent simultaneously by mail,
overnight courier, or personal delivery as otherwise provided in this
Section 11.1. Any party may designate a change of address by written notice to
the other by giving at least ten (10) days prior written notice of such change
of address.

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender if such Lender has notified
Administrative Agent that it is incapable of receiving notices by electronic
communication. Administrative Agent or Borrowers may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

80

--------------------------------------------------------------------------------


 

Section 11.2                            Amendments and Waivers.

 

(a)                                 No amendment or waiver of any provision of
any Loan Document or the Environmental Indemnity Agreement and no consent to any
departure by any Borrower or Guarantor therefrom shall be effective unless the
same shall be in writing and signed (1) in the case of an amendment, consent or
waiver to cure any ambiguity, omission, defect or inconsistency or granting a
new Lien for the benefit of the Secured Parties or extending an existing Lien
over additional property, by Administrative Agent and Borrowers, (2) in the case
of any other waiver or consent, by the Required Lenders (or by Administrative
Agent with the consent of the Required Lenders) and (3) in the case of any other
amendment, by the Required Lenders (or by Administrative Agent with the consent
of the Required Lenders) and Borrowers; provided, however, that no amendment,
consent or waiver described in clause (2) or (3) above shall be effective,
unless in writing and signed by each Lender (or by Administrative Agent with the
consent of the Lenders), in addition to any other Person the signature of which
is otherwise required pursuant to any Loan Document, and such amendment, consent
or waiver does any of the following:

 

(i)                                     waives any condition precedent to the
effectiveness of this Agreement, except any condition referring to any other
provision of any Loan Document;

 

(ii)                                  increases the Loan Commitment of any
Lender or subjects any Lender to any additional obligation or otherwise
increases the principal amount of the Loan;

 

(iii)                               reduces (including through release,
forgiveness, assignment or otherwise) (A) the principal amount of, the interest
rate on, or any obligation of Borrowers to repay (whether or not on a fixed
date), any outstanding amount under the Loan owing to the Lenders or (B) any fee
or accrued interest payable to any Lender; provided, however, that this clause
(iii) does not apply to (x) any change to any provision increasing any interest
rate or fee during the continuance of an Event of Default or to any payment of
any such increase or (y) any modification to any financial covenant set forth in
Article 7 or the Payment Guaranty or in any definition set forth therein or
principally used therein;

 

(iv)                              waives or postpones any scheduled maturity
date or other scheduled date fixed for the payment, in whole or in part, of
principal of or interest on the Loan (including any agreement to forbear that
would have the same effect) or fee owing to such Lender or for the reduction of
such Lender’s Loan Commitment; provided, however, that this clause (iv) does not
apply to any change to mandatory prepayments, including those required under 
this Agreement, or to the application of any payment, including as set forth in
Section 2.6;

 

(v)                                 releases all or substantially all of the
Collateral or Guarantor from its guaranty of any Obligation of Borrowers;

 

(vi)                              reduces or increases the proportion of the
Lenders required for the Lenders (or any subset thereof) to take any action
hereunder or change the definition of the terms “Required Lenders,” “Pro Rata
Share,” or “Pro Rata Outstandings”; or

 

(vii)                           amends Section 2.14(b) (Sharing of Payments,
Etc.) or this Section 11.2;

 

(b)                                 Anything herein to the contrary
notwithstanding, (A) any waiver of any payment applied pursuant to Section 2.6
(Application of Payments) to, and any modification of the application of any
such payment to the Loans shall require the consent of the Required Lenders,
(B) without the written consent of Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties under

 

81

--------------------------------------------------------------------------------


 

any Loan Document or the Environmental Indemnity Agreement of, or any payment
to, Administrative Agent (or otherwise modify any provision of Article 10 or the
application thereof), and (C) (1) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(x) the Loan Commitment or of such Lender may not be increased or extended
without the consent of such Lender, (y) the outstanding balance of such Lender’s
Pro Rata Share of the Loan may not be forgiven without the consent of such
Lender, and (z) the interest rate on the Loan cannot be reduced unless the
Defaulting Lender is treated the same as all other Lenders; (2) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy or insolvency
reorganization plan that affects the Loan; (3) each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code supersedes the unanimous
consent provisions set forth herein; and (4) the Required Lenders may consent to
allow Borrowers to use cash collateral in the context of a bankruptcy or
insolvency proceeding.

 

(c)                                  Each waiver or consent under any Loan
Document (including the Payment Guaranty) or the Environmental Indemnity
Agreement shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Borrower or any
other Borrower Party shall entitle such Person to any notice or demand in the
same, similar or other circumstances.  No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  To the extent the consent of any Lender is required with respect to any
amendment or waiver of any Loan Document or the Environmental Indemnity
Agreement under the terms of this Section 11.2, each Lender will respond to any
such request in a commercially reasonable manner and timeframe.

 

(d)                                 This Agreement and the other Loan Documents
and the Environmental Indemnity Agreement shall not be executed, entered into,
altered, amended, or modified by electronic means.  Without limiting the
generality of the foregoing, Borrowers, Administrative Agent and each Lender
hereby agree that the transactions contemplated by this Agreement shall not be
conducted by electronic means, except as specifically set forth in Section 11.1
regarding notices.  Any reference to a Loan Document or the Environmental
Indemnity Agreement, whether in this Agreement or in any other Loan Document or
the Environmental Indemnity Agreement, shall be deemed to be a reference to such
Loan Document or the Environmental Indemnity Agreement as it may hereafter from
time to time be amended, modified, supplemented and restated in accordance with
the terms hereof.

 

(e)                                  Unless also consented to in writing by such
Secured Hedge Provider or, in the case of a Secured Hedge Agreement provided or
arranged by CONA or an Affiliate of CONA, CONA, no such amendment, waiver or
consent with respect to this Credit Agreement or any other Loan Document shall
(i) alter the ratable treatment of Obligations arising under Secured Hedge
Agreements such that such Obligations become junior in right of payment to
principal on the Loans or (ii) result in Obligations owing to any Secured Hedge
Provider becoming unsecured (other than releases of Liens applicable to all
Lenders and otherwise permitted in accordance with the terms hereof), in each
case in a manner adverse to such Secured Hedge Provider.

 

Section 11.3                            Assignments and Participations; Binding
Effect.

 

(a)                                 Binding Effect. Subject to the provisions of
this Section 11.3, this Agreement shall be binding upon and inure to the benefit
of Administrative Agent, the Lenders and Borrowers and their respective
successors and permitted assigns, provided that neither Borrowers nor any other
Borrower Party shall, without the prior written consent of Administrative Agent
and the Lenders, assign any of its rights, duties or obligations hereunder to
any other Person.

 

82

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees (each, a “Lender Transferee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Loan Commitment and the Pro Rata Outstandings at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)                                     Minimum Amounts. (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Loan
Commitment and the Pro Rata Outstandings owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in subsection
(b)(i)(A) of this Section 11.3, the aggregate amount of the Loan Commitment or,
if the applicable Loan Commitment is not then in effect, the Pro Rata
Outstandings of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$2,000,000 in the case of any assignment unless each of Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all of the
assigning Lender’s rights and obligations under this Agreement with respect to
such Lender’s Pro Rata Share of the Loan or the Loan Commitment assigned.

 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section 11.3 and, in addition:

 

(A)                               the consent of Borrowers (such consent not to
be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that Borrowers shall be deemed to have consented to any such
assignment unless Borrowers object thereto by written notice to Administrative
Agent within ten (10) Business Days after having received notice thereof; and

 

(B)                               the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)                              No Assignment to a Borrower Party. No such
assignment shall be made to a Borrower Party or any Affiliate of a Borrower
Party.

 

(v)                                 No Assignment to Natural Persons. No such
assignment shall be made to a natural person (or to a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).

 

(vi)                              No Assignment to Defaulting Lenders or
Disqualified Institutions. No such assignment shall be made to a Defaulting
Lender or any of its subsidiaries, or any Person

 

83

--------------------------------------------------------------------------------


 

who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (vi) or to a Disqualified Institution.

 

(c)                                  Assignment Procedures.  The parties to each
transfer or sale made in reliance on clause (b) above shall execute and deliver
to Administrative Agent an Assignment and Assumption via an electronic
settlement system designated by Administrative Agent (or if previously agreed
with Administrative Agent, via a manual execution and delivery of the Assignment
and Assumption) evidencing such transfer or sale, together with any existing
Note subject to such transfer or sale (or any affidavit of loss therefor
acceptable to Administrative Agent), any tax forms or other forms required to be
delivered by Administrative Agent, and payment of an assignment fee in the
amount of $3,500, provided that (1) if a transfer or sale by a Lender is made to
an Affiliate or an Approved Fund of such assigning Lender, then no assignment
fee shall be due in connection with such transfer or sale, and (2) if a transfer
or sale by a Lender is made to an assignee that is not an Affiliate or Approved
Fund of such assignor Lender, and concurrently to one or more Affiliates or
Approved Funds of such assignee, then only one assignment fee of $3,500 shall be
due in connection with such transfer or sale.  Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such assignment is made in
accordance with Section 11.3(b)(iii), upon Administrative Agent consenting to
such Assignment and Assumption, from and after the effective date specified in
such Assignment and Assumption, Administrative Agent shall record or cause to be
recorded in the Register the information contained in such Assignment and
Assumption.

 

(d)                                 Participations.  A Lender may sell or agree
to sell to one or more other Persons (each a “Participant”) a participation in
all or any part of the Pro Rata Share of the Loan held by it, or in its Loan
Commitment, provided that such Participant shall not have any rights or
obligations under this Agreement or any Note or any other Loan Document (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreements executed by such Lender and the applicable
Participant).  All amounts payable by Borrowers to any Lender under Section 2.6
in respect of its Pro Rata Share and its Loan Commitment shall be determined as
if such Lender had not sold or agreed to sell any participations in the Loan and
its Loan Commitment, and as if such Lender were funding its Pro Rata Share of
the Loan (if applicable) and its Loan Commitment in the same way that it is
funding its Pro Rata Share of the Loan and its Loan Commitment in which no
participations have been sold.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.2(a) that affects such Participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, Administrative

 

84

--------------------------------------------------------------------------------


 

Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)                                  Effect of Assignment.  Subject to the
recording of an Assignment and Assumption by Administrative Agent in the
Register pursuant to Section 2.12(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents and the Environmental Indemnity Agreement have been assigned to such
assignee pursuant to such Assignment and Assumption, shall have the rights and
obligations of a Lender, (ii) any applicable Note shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment and Assumption, relinquish its rights (except for
those surviving the termination of the Loan Commitments and the payment in full
of the Obligations) and be released from its obligations under the Loan
Documents and the Environmental Indemnity Agreement, other than those relating
to events or circumstances occurring prior to such assignment (and, in the case
of an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under the Loan Documents and the
Environmental Indemnity Agreement, such Lender shall cease to be a party hereto
except that each Lender agrees to remain bound by Article 10, Section 11.7
(Right of Setoff; Sharing of Payments) and Section 11.35 (Non-Public
Information; Confidentiality).

 

(f)                                   Certain Pledges.  In addition to the
assignments and participations permitted under the foregoing provisions of this
Section 11.3 (but without being subject thereto):

 

(i)                                     Any Lender may (without notice to
Borrowers, Administrative Agent or any other Lender and without payment of any
fee) assign and pledge all or any portion of its Pro Rata Share of the Loan and
its Note to any Federal Reserve Bank as collateral security pursuant to
Regulation A and any operating circular issued by such Federal Reserve Bank, and
such Pro Rata Share of the Loan and Note shall be fully transferable as provided
therein.  No such assignment shall release the assigning Lender from its
obligations hereunder.

 

(ii)                                  Any Lender may pledge its Pro Rata Share
of the Loan and its Note to any Person that is an Eligible Assignee and has
provided a credit facility or source of liquidity to such Lender.  No such
pledge shall release the assigning Lender from its obligations hereunder.  Any
subsequent assignment upon the exercise of pledge remedies shall be subject to
the terms of Section 11.3(b).

 

(g)                                  Provision of Information to Assignees and
Participants.  A Lender may furnish any information concerning Borrowers or any
of their Affiliates in the possession of such Lender from time to time to Lender
Transferees and Participants (including prospective Lender Transferees and
Participants) which agree to be bound by the provisions of Section 11.35.

 

(h)                                 No Assignments to Borrowers or Affiliates. 
Anything in this Section 11.3 to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to Borrowers
or any of their Affiliates without the prior written consent of each Lender.

 

(i)                                     Disqualified Institutions.

 

(i)                                     Neither Administrative Agent nor any
assigning Lender shall be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, neither Administrative Agent nor any assigning
Lender shall (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or

 

85

--------------------------------------------------------------------------------


 

prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.

 

(ii)                                  No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
in writing in its sole and absolute discretion, in which case such Person will
not be considered a Disqualified Institution for the purpose of such assignment
or participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”),
(x) such assignee shall not retroactively be disqualified from becoming a Lender
and (y) the execution by Borrowers of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (i)(ii) shall not be void, but the other provisions of this
clause (ii) shall apply.

 

(iii)                               If any assignment or participation is made
to any Disqualified Institution without Borrowers’ prior written consent in
violation of clause (ii) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, Borrowers may, at their sole
expense and effort, upon notice to the applicable Disqualified Institution and
Administrative Agent, (A) purchase or prepay all Pro Rata Outstandings held by
such Disqualified Institution by paying the lesser of the outstanding principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such Loans, in each case plus accrued interest, accrued fees (other than
any Exit Fee) and all other amounts (other than principal amounts) payable to it
hereunder and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.3), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lesser of (x) the outstanding principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees (other than any Exit Fee) and all other amounts (other
than principal amounts) payable to it hereunder.

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions (A) will not (x) have the
right to receive information, reports or other materials provided to the Lenders
by Borrowers, Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders or Administrative Agent, or
(x) access the Platform or any other electronic site established for the Lenders
or confidential communications from counsel to or financial advisors of
Administrative Agent or the Lenders and (B) (x) for purposes of any consent to
any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Bankruptcy Plan”), each Disqualified Institution party hereto hereby agrees
(1) not to vote on such Bankruptcy Plan, (2) if such Disqualified Institution
does vote on such Bankruptcy Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in

 

86

--------------------------------------------------------------------------------


 

determining whether the applicable class has accepted or rejected such
Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws) and (3) not to contest
any request by any party for a determination by the bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).

 

(v)                                 Administrative Agent shall have the right,
and Borrowers hereby expressly authorize Administrative Agent, to (A) post the
list of Disqualified Institutions provided by Borrowers and any updates thereto
from time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” the Lenders and/or
(B) provide the DQ List to each Lender requesting the same.

 

Section 11.4                            Renewal, Extension or Rearrangement. 
Subject to Section 11.9, all provisions of the Loan Documents shall apply with
equal effect to each and all promissory notes and amendments thereof hereinafter
executed which in whole or in part represent a renewal, extension, increase or
rearrangement of the Loans.

 

Section 11.5                            Indemnities.

 

(a)                                 Borrowers shall protect, defend, indemnify
and save harmless Administrative Agent and each Lender, their respective
shareholders, directors, officers, employees and agents (each, an “Indemnified
Person”) from and against all Liabilities, imposed upon or incurred by or
asserted against any Indemnified Person, whether brought by a third party or any
Borrower Party, by reason of (i) credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith; (ii) ownership of the Mortgage, the Projects or
any interest therein or receipt of any rents and the exercise of rights and
remedies thereunder; (iii) any accident, injury to or death of persons or loss
of or damage to property occurring in, on or about the Projects or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (iv) any use, nonuse or condition in, on or
about the Projects or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (v) performance of
any labor or services or the furnishing of any materials or other property in
respect of the Projects or any part thereof; (vi) the failure of any Person to
file timely with the Internal Revenue Service an accurate Form 1099-B, Statement
for Recipients of Proceeds from Real Estate, Broker and Barter Exchange
Transactions, which may be required in connection with this Agreement, or to
supply a copy thereof in a timely fashion to the recipient of the proceeds of
the transaction in connection with which this Agreement is made; (vii) any
securities filing of, or with respect to, any Borrower, any other Borrower Party
or the Projects; (viii) any commitment letter, proposal letter or term sheet
with any Person and any contractual obligation entered into in connection with
any E-Systems or other Electronic Transmissions; (ix) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnified Person or any of its Related Persons, any holders of securities
or creditors, whether or not any such Indemnitee, Related Person, holder or
creditor is a party thereto, and whether or not based on any securities or
commercial law or regulation or any other Requirements of Law or theory thereof,
including common law, equity, contract, tort or otherwise; (x) all sums paid by
Administrative Agent pursuant to Section 9.3, or (xi) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that Borrowers
shall have no liability under this Section 11.5 to any Indemnified Person with
respect to any Indemnified Matter to the extent such liability (x) has resulted
from the gross negligence or willful misconduct of such Indemnified Person, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order, (y) has resulted from a claim brought by a Borrower Party
against an Indemnified Person for breach in bad faith or a material breach of
such

 

87

--------------------------------------------------------------------------------


 

Indemnified Person’s obligations hereunder or under any other Loan Document, if
such Borrower Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction or (z) has
resulted from any litigation in which an Indemnified Person and one or more
Borrower Parties are adverse to each other, and in which the Borrower Parties
prevail on their claims and the Indemnified Person does not prevail on its
defenses or its counterclaims interposed in such litigation and such Borrower
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

 

(b)                                 Any indemnification provided to any
Indemnified Person pursuant to any Loan Document and the Environmental Indemnity
Agreement shall (i) survive the termination of the Loan Commitment and the
payment in full of other Obligations and (ii) inure to the benefit of any Person
that at any time held a right thereunder (as an Indemnitee or otherwise) and,
thereafter, its successors and permitted assigns.

 

(c)                                  In no event shall any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).  Each Borrower (on its own behalf and on behalf of the other Borrower
Parties) hereby waives, releases and agrees not to sue upon any such claim for
any special, indirect, consequential or punitive damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 

Section 11.6                            Debtor-Creditor Relationship.  The
relationship between the Lenders and Administrative Agent, on the one hand, and
Borrowers, on the other hand, is solely that of debtor and creditor.  No Secured
Party has any fiduciary relationship or duty to any Borrower Party arising out
of or in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Borrowers and any other of the
Borrower Parties by virtue of, any Loan Document, the Environmental Indemnity
Agreement or any transaction contemplated therein.

 

Section 11.7                            Right of Setoff; Sharing of Payments.

 

(a)                                 Each of Administrative Agent, each Lender,
and each Affiliate (including each branch office thereof) of any of them is
hereby authorized, without notice or demand (each of which is hereby waived by
Borrowers), unless required by this Agreement or any other Loan Document, at any
time and from time to time during the continuance of any Event of Default and to
the fullest extent permitted by applicable Requirements of Law, to set off and
apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other indebtedness, claims or other
obligations at any time owing by Administrative Agent, such Lender, or any of
their respective Affiliates to or for the credit or the account of Borrowers
against any Obligation of any Borrower Party now or hereafter existing, whether
or not any demand was made under any Loan Document or the Environmental
Indemnity Agreement with respect to such Obligation and even though such
Obligation may be unmatured.  Each of Administrative Agent and each Lender
agrees promptly to notify Borrowers and Administrative Agent after any such
setoff and application made by such Lender or its Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights under this Section 11.7 are in addition to
any other rights and remedies (including other rights of setoff) that
Administrative Agent, the Lenders, and their Affiliates and other Secured
Parties may have.

 

(b)                                 If any Lender, directly or through an
affiliate or branch office thereof, obtains any payment of any Obligation of any
Borrower or Guarantor (whether voluntary, involuntary or through the exercise of
any right of setoff or the receipt of any Collateral or “proceeds” (as defined
under the applicable UCC) of Collateral) other than pursuant to Sections 2.8
(Capital Adequacy; Increased Costs;

 

88

--------------------------------------------------------------------------------


 

Illegality), 2.9 (Interest Rate Protection), and 2.10 (Libor Breakage Amount)
and such payment exceeds the amount such Lender would have been entitled to
receive if all payments had gone to, and been distributed by, Administrative
Agent in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Secured Parties such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Secured Parties to ensure such payment is applied as though it had been received
by Administrative Agent and applied in accordance with this Agreement (or, if
such application would then be at the discretion of Borrowers, applied to repay
the Obligations in accordance herewith); provided, however, that (a) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation.

 

Section 11.8                            Marshaling; Payments Set Aside.  No
Secured Party shall be under any obligation to marshal any property in favor of
any Borrower or any other party or against or in payment of any Obligation.  To
the extent that any Secured Party receives a payment from any Borrower or
Guarantor, from the proceeds of the Collateral, from the exercise of its rights
of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied and all Liens, rights and remedies shall be
revived and continued in full force and effect as if such payment had not
occurred.

 

Section 11.9                            Limitation on Interest.  It is the
intention of the parties hereto to conform strictly to applicable usury laws. 
Accordingly, all agreements between Borrowers, Administrative Agent and the
Lenders with respect to the Loan are hereby expressly limited so that in no
event, whether by reason of acceleration of maturity or otherwise, shall the
amount paid or agreed to be paid to Administrative Agent and any Lender or
charged by Administrative Agent or any Lender for the use, forbearance or
detention of the money to be lent hereunder or otherwise, exceed the maximum
amount allowed by law.  If the Loan would be usurious under applicable law
(including the laws of the State of New York and the laws of the United States
of America), then, notwithstanding anything to the contrary in the Loan
Documents: (a) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received under the Loan Documents and the Environmental Indemnity Agreement
shall under no circumstances exceed the maximum amount of interest allowed by
applicable law, and any excess shall be credited on the Note by the holder
thereof (or, if the Note has been paid in full, refunded to Borrowers); and
(b) if maturity is accelerated by reason of an election by Administrative Agent,
or in the event of any prepayment, then any consideration which constitutes
interest may never include more than the maximum amount allowed by applicable
law.  In such case, excess interest, if any, provided for in the Loan Documents
and the Environmental Indemnity Agreement or otherwise, to the extent permitted
by applicable law, shall be amortized, prorated, allocated and spread from the
date of advance until payment in full so that the actual rate of interest is
uniform through the term hereof.  If such amortization, proration, allocation
and spreading is not permitted under applicable law, then such excess interest
shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the Note (or, if the
Note has been paid in full, refunded to Borrowers).  The terms and provisions of
this Section 11.9 shall control and supersede every other provision of the Loan
Documents.  The Loan Documents and the Environmental Indemnity Agreement are
contracts made under and shall be construed in accordance with and governed by
the laws of the State of New York, except that if at any time the laws of the
United States of America permit Administrative Agent or the Lenders to contract
for, take, reserve, charge or receive a higher rate of interest than is allowed
by the laws of the State of New York (whether such federal laws directly so

 

89

--------------------------------------------------------------------------------


 

provide or refer to the law of any state), then such federal laws shall to such
extent govern as to the rate of interest which Administrative Agent or the
Lenders may contract for, take, reserve, charge or receive under the Loan
Documents and the Environmental Indemnity Agreement.

 

Section 11.10                     Invalid Provisions.  If any provision of any
Loan Document or the Environmental Indemnity Agreement is held to be illegal,
invalid or unenforceable, such provision shall be fully severable; the
Environmental Indemnity Agreement and the Loan Documents shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part thereof; the remaining provisions thereof shall remain in full
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance therefrom; and in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as a part of such
Environmental Indemnity Agreement and/or such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.

 

Section 11.11                     Reimbursement of Expenses.

 

(a)                                 Any action taken by any Borrower Party under
or with respect to any Loan Document, the Environmental Indemnity Agreement,
even if required under any Loan Document or the Environmental Indemnity
Agreement or at the request of any Secured Party, shall be at the expense of
such Borrower Party, and no Secured Party shall be required under any Loan
Document or the Environmental Indemnity Agreement to reimburse any Borrower
Party therefor except as expressly provided therein.  In addition, Borrowers
jointly and severally agree to pay or reimburse upon written demand
(a) Administrative Agent for all reasonable documented direct out-of-pocket
costs and expenses incurred by it or any of its Related Persons in connection
with the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document or the Environmental Indemnity Agreement,
any commitment or proposal letter therefor, any other document prepared in
connection therewith or the consummation and administration of any transaction
contemplated therein, in each case including the reasonable documented fees,
charges and disbursements of legal counsel to Administrative Agent or such
Related Persons, documented fees, costs and expenses incurred in connection with
Intralinks® or any other E-System and allocated to the Loans by Administrative
Agent in its reasonable discretion and documented fees, charges and
disbursements of the auditors, appraisers, printers and other of Administrative
Agent’s Related Persons retained by or on behalf of any of them or any of their
Related Persons, (b) Administrative Agent for all reasonable documented costs
and expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, field examinations, financial investigation, and
Collateral examinations, including, without limitation, any tax service company;
provided, however, that absent a Potential Default or an Event of Default, the
Borrowers shall only be required to pay for one such review or examination in
any twelve (12) month period, (c) each of Administrative Agent, its Related
Persons, and each Lender for all documented costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy with respect to any Obligation, the
Collateral or under any Loan Document, the Environmental Indemnity Agreement, or
any other related right or remedy or (iii) the commencement, defense, conduct
of, intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Borrower Party, any Loan Document, the Environmental Indemnity Agreement, any
Obligation or related transaction (or the response to and preparation for any
subpoena or request for document production relating thereto), including
documented fees and disbursements of counsel (including allocated costs of
internal counsel), provided that reimbursement for fees, charges and
disbursements of additional counsel of the Lenders will be limited to one
additional counsel for all of the Lenders (and one additional counsel per
specialty area and one local counsel per applicable jurisdiction), plus
additional counsel as necessary in the event of an actual or

 

90

--------------------------------------------------------------------------------


 

potential conflict of interest among the Lenders), (d) documented costs incurred
in connection with settlement of condemnation and casualty awards, premiums for
title insurance and endorsements thereto, and (e) documented fees and costs for
Uniform Commercial Code and litigation searches and background checks.

 

(b)                                 Borrowers shall also pay to Administrative
Agent on each Payment Date during the term of the Loan, in addition to all other
amounts due under the Loan Documents, the sum of Seventy-Five and No/100 Dollars
($75.00) per Project, which Administrative Agent shall apply against the cost
and expenses incurred in connection with the annual on-site audit and inspection
of the Projects.

 

Section 11.12                     Approvals; Third Parties; Conditions.  All
approval rights retained or exercised by Administrative Agent or the Lenders
with respect to Leases, contracts, plans, studies and other matters are solely
to facilitate Administrative Agent’s and the Lenders’ credit underwriting, and
shall not be deemed or construed as a determination that Administrative Agent or
the Lenders have passed on the adequacy thereof for any other purpose and may
not be relied upon by Borrowers or any other Person.  This Agreement is for the
sole and exclusive use of Administrative Agent (and its successors and permitted
assigns), the Lenders (and their successors and permitted assigns and
participants), and Borrowers (and their permitted successors and assigns) and
may not be enforced, nor relied upon, by any Person other than Administrative
Agent (and its successors and permitted assigns), the Lenders (and their
successors and permitted assigns and participants), and Borrowers.  All
conditions of the obligations of Administrative Agent and the Lenders hereunder,
including the obligation to make advances, are imposed solely and exclusively
for the benefit of Administrative Agent and the Lenders, their successors and
assigns, and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that any Lender will refuse to make advances
in the absence of strict compliance with any or all of such conditions, and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by any Lender at any time in such Lender’s reasonable discretion.

 

Section 11.13                     Administrative Agent and Lenders Not in
Control; No Partnership.  None of the covenants or other provisions contained in
this Agreement shall, or shall be deemed to, give Administrative Agent or the
Lenders the right or power to exercise control over the affairs or management of
Borrowers, the power of Administrative Agent and the Lenders being limited to
the rights to exercise the remedies referred to in the Environmental Indemnity
Agreement or the Loan Documents.  No covenant or provision of the Environmental
Indemnity Agreement or the Loan Documents is intended, nor shall it be deemed or
construed to and Administrative Agent, the Lenders and Borrowers disclaim any
intention to, create a partnership, joint venture, agency or common interest in
profits or income among Administrative Agent and the Lenders or any of them, on
the one hand, and Borrowers, on the other hand, or to create an equity interest
in the Projects in Administrative Agent or any Lender.  None of Administrative
Agent nor any Lender undertakes or assumes any responsibility or duty to
Borrowers or to any other Person with respect to the Projects or the Loan,
except as expressly provided in the Environmental Indemnity Agreement and the
Loan Documents; and notwithstanding any other provision of the Environmental
Indemnity Agreement or the Loan Documents:  (a) none of Administrative Agent or
any Lender are, and shall not be construed as, a partner, joint venturer, alter
ego, manager, controlling person or other business associate or participant of
any kind of Borrowers or any Borrower’s stockholders, members, or partners and
Administrative Agent and the Lenders do not intend to ever assume such status;
(b) Administrative Agent and the Lenders shall in no event be liable for any
Debts, expenses or losses incurred or sustained by Borrowers; and
(c) Administrative Agent and the Lenders shall not be deemed responsible for or
a participant in any acts, omissions or decisions of Borrowers or any Borrower’s
stockholders, members, or partners.

 

91

--------------------------------------------------------------------------------


 

Section 11.14                     Contest of Certain Claims.  Borrowers may
contest the validity of Taxes or any mechanic’s or materialman’s lien asserted
against any Project so long as (a) Borrowers notify Administrative Agent that
they intend to contest such Taxes or liens, as applicable, (b) Borrowers provide
Administrative Agent with an indemnity, bond or other security reasonably
satisfactory to Administrative Agent assuring the discharge of Borrowers’
obligations for such Taxes or liens, as applicable, including interest and
penalties, (c) Borrowers are diligently contesting the same by appropriate legal
proceedings in good faith and at their own expense and conclude such contest
prior to the tenth (10th) day preceding the earlier to occur of the Maturity
Date or the date on which any Project is scheduled to be sold for non-payment
and (d) Borrowers promptly upon final determination thereof pay the amount of
any such Taxes or liens, as applicable, together with all costs, interest and
penalties which may be payable in connection therewith.  Notwithstanding the
foregoing, Borrowers shall immediately upon request of Administrative Agent pay
any such Taxes or liens, as applicable, notwithstanding such contest if, in the
opinion of Administrative Agent, any Project or any part thereof or interest
therein may be in danger of being sold, forfeited, foreclosed, terminated,
canceled or lost.

 

Section 11.15                     Time of the Essence.  Time is of the essence
with respect to this Agreement.

 

Section 11.16                     Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of Administrative Agent, the Lenders,
and Borrowers and their respective successors and assigns, provided that neither
any Borrower nor any other Borrower Party shall, without the prior written
consent of the Lenders, assign any of its rights, duties or obligations
hereunder.

 

Section 11.17                     Waivers.

 

(a)                                 No course of dealing on the part of
Administrative Agent or the Lenders or their respective officers, employees,
consultants or agents, nor any failure or delay by Administrative Agent or any
Lender with respect to exercising any right, power or privilege of
Administrative Agent or the Lenders under the Environmental Indemnity Agreement
and any of the Loan Documents, shall operate as a waiver thereof.

 

(b)                                 Each Borrower hereby waives any right under
the UCC or any other applicable law to receive notice and/or copies of any filed
or recorded financing statements, amendments thereto, continuations thereof or
termination statements and releases and excuses Administrative Agent and each
Lender from any obligation under the UCC or any other applicable law to provide
notice or a copy of any such filed or recorded documents.

 

Section 11.18                     Cumulative Rights.  Rights and remedies of
Administrative Agent (on behalf of the Lenders) under the Environmental
Indemnity Agreement and the Loan Documents shall be cumulative, and the exercise
or partial exercise of any such right or remedy shall not preclude the exercise
of any other right or remedy.

 

Section 11.19                     Joint and Several Liability of Borrowers.

 

(a)                                 Each of the Borrowers is accepting joint and
several liability hereunder in consideration of the financial accommodation to
be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each of the Borrowers and in consideration of the
undertakings of each of the Borrowers to accept joint and several liability for
the obligations of each of them.

 

(b)                                 Each Borrower hereby agrees such Borrower
is, and each such Borrower’s successors and assigns are, jointly and severally
liable for, and hereby absolutely and unconditionally

 

92

--------------------------------------------------------------------------------


 

guarantees to Administrative Agent and the Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all of the Indebtedness and
all other Obligations of Borrowers, it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each of
Borrowers without preferences or distinction among them.  Each Borrower agrees
that its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 11.19
shall not be discharged until payment and performance, in full, of the
Obligations has occurred, and that its obligations under this Section 11.19
shall be absolute and unconditional.

 

(c)                                  If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations hereunder
as and when due or to perform any of such Obligations in accordance with the
terms thereof, then in each such event, the other Borrowers will make such
payment with respect to, or perform, such Obligation.

 

(d)                                 The guaranty obligations of each Borrower
under the provisions of this Section 11.19 constitute full recourse obligations
of such Borrower, enforceable against it to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever, including the following:

 

(i)                                     the genuineness, validity, regularity,
enforceability or any future amendment of, or change in, this Agreement, any
other Loan Document, the Environmental Indemnity Agreement, or any other
agreement, document or instrument to which any other Borrower is or may become a
party;

 

(ii)                                  the absence of any action to enforce this
Agreement (including this Section 11.19) or any other Loan Document or the
waiver or consent by Administrative Agent and the Lenders with respect to any of
the provisions thereof;

 

(iii)                               the existence, value or condition of, or
failure to perfect any lien or any security for the Obligations or any action,
or the absence of any action, by Administrative Agent and the Lenders in respect
thereof (including the release of any such security);

 

(iv)                              the insolvency of any other Borrower;

 

(v)                                 the institution of any proceeding under the
Federal Bankruptcy Code, or any similar proceeding, by or against a Borrower or
Administrative Agent’s election in any such proceeding of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code;

 

(vi)                              any borrowing or grant of a security interest
by any Borrower as debtor-in-possession, under Section 364 of the Federal
Bankruptcy Code;

 

(vii)                           the disallowance, under Section 502 of the
Federal Bankruptcy Code, of all or any portion of Administrative Agent’s
claim(s) for repayment of any of the Obligations; or

 

(viii)                        any other action or circumstances that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor other than the payment and performance, in full, of the Obligations.

 

(e)                                  Each Borrower shall be regarded, and shall
be in the same position, as principal debtor with respect to the Obligations
guaranteed hereunder.

 

93

--------------------------------------------------------------------------------


 

(f)                                   Except as otherwise expressly provided
herein, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of occurrence of any Potential Default or Event of
Default (except to the extent notice is expressly required to be given pursuant
to the terms of this Agreement), or of any demand for any payment under this
Agreement (except to the extent demand is expressly required to be given
pursuant to the terms of this Agreement), notice of any action at any time taken
or omitted by Administrative Agent or any Lender under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement.  Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Administrative Agent or the Lenders in respect of any
of the Obligations hereunder, and the taking, addition, substitution or release,
in whole or in part, at any time or times, of any security for any of such
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower.  Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or any failure to act on the part
of Administrative Agent or any Lender, including any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
Requirements of Laws or regulations thereunder which might, but for the
provisions of this Section 11.19, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 11.19, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 11.19 shall not be discharged except by performance
and then only to the extent of such performance.  The obligations of each
Borrower under this Section 11.19 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower,
Administrative Agent or any Lender.  The joint and several liability of
Borrowers shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower, Administrative
Agent or any Lender.

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document or the Environmental Indemnity
Agreement, and except as set forth in Section 11.19(j), each Borrower hereby
expressly and irrevocably subordinates to payment of the Obligations any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Obligations are
indefeasibly paid in full in cash.  Each Borrower acknowledges and agrees that
this subordination is intended to benefit Administrative Agent and the Lenders
and shall not limit or otherwise affect such Borrower’s liability hereunder or
the enforceability of this Section 11.19, and that Administrative Agent, the
Lenders and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 11.19.

 

(h)                                 If Administrative Agent or any Lender may,
under Requirements of Law, proceed to realize its benefits under any of the Loan
Documents or the Environmental Indemnity Agreement giving Administrative Agent
or such Lender a lien upon any Collateral, whether owned by any Borrower or by
any other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Administrative Agent or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Section 11.19.  If, in the exercise of any of
its rights and remedies, Administrative Agent or any Lender shall forfeit any of
its rights or remedies, including its right to enter a deficiency judgment
against any Borrower or any other Person, whether because of any applicable
Requirements of Law pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by Administrative Agent or such Lender
and

 

94

--------------------------------------------------------------------------------


 

waives any claim based upon such action, even if such action by Administrative
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Administrative Agent or such Lender.  Any election of remedies that results in
the denial or impairment of the right of Administrative Agent or any Lender to
seek a deficiency judgment against any Borrower shall not impair any other
Borrower’s obligation to pay the full amount of the Obligations.  In the event
Administrative Agent or any Lender shall bid at any foreclosure or trustee’s
sale or at any private sale permitted by law or the Loan Documents,
Administrative Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Administrative Agent
or such Lender but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Administrative Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of such Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 11.19,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which
Administrative Agent or any Lenders might otherwise be entitled but for such
bidding at any such sale.

 

(i)                                     The provisions of this Section 11.19 are
made for the benefit of Administrative Agent, the Lenders and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any of Borrowers as often as occasion therefor may arise and without
requirement on the part of Administrative Agent or any Lender first to marshal
any of its claims or to exercise any of its rights against any of the other
Borrowers or to exhaust any remedies available to it against any of the other
Borrowers or to resort to any other source or means of obtaining payment of any
of the Obligations or to elect any other remedy.  The provisions of this
Section 11.19 shall remain in effect until all the Obligations hereunder shall
have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of any of Borrowers, or otherwise, the
provisions of this Section 11.19 will forthwith be reinstated and in effect as
though such payment had not been made.

 

(j)                                    Each Borrower’s liability under this
Section 11.19 shall be limited to an amount not to exceed as of any date of
determination the greater of the following:

 

(i)                                     the amount of the Loan allocated to the
Project owned by each Borrower as set forth on Schedule 11.19 hereto (with
respect to the applicable Project, the “Allocated Loan Amount”) but not to
exceed at any time the then value of the Collateral covered by the Mortgage
executed by such Borrower; and

 

(ii)                                  the amount that could be claimed by
Administrative Agent and any Lender from such Borrower under this Section 11.19
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
after taking into account, among other things, such Borrower’s right of
contribution and indemnification from each other Borrower under
Section 11.19(j) below.

 

(k)                                 Contribution with Respect to Guaranty
Obligations:

 

(i)                                     To the extent that any Borrower (the
“Overpaying Borrower”) incurs (i) any payment in excess of its Allocated Loan
Amount, or (ii) a loss of its Collateral due to the foreclosure (or other
realization by the Lenders) of, or the delivery of deeds in lieu of foreclosure
relating to it Collateral, and the value of such Collateral exceeded its
Allocated Loan Amount (the

 

95

--------------------------------------------------------------------------------


 

“Overpayment Amount”), then such Overpaying Borrower shall be entitled, after
indefeasible payment in full and the satisfaction of all Obligations to the
Lenders under this Agreement, to contribution from each of the benefited
Borrowers, on a pro rata basis, for the amounts so paid, advanced or benefited,
in an amount equal to the difference between the Overpayment Amount and such
benefited Borrower’s then current Allocated Loan Amount.  Any such contribution
payments shall be made within ten (10) Business Days after demand therefor.

 

(ii)                                  This Section 11.19(j) is intended only to
define the relative rights of Borrowers and nothing set forth in this
Section 11.19(j) is intended to or shall impair the obligations of Borrowers,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Agreement, including
Section 11.19(a) above.  Nothing contained in this Section 11.19(j) shall limit
the liability of any Borrower to pay all or any part of the Loan made directly
or indirectly to that Borrower and accrued interest, fees and expenses with
respect thereto for which such Borrower shall be primarily liable.

 

(iii)                               The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Borrowers to which such contribution and indemnification is owing.

 

(iv)                              The rights of the indemnifying Borrowers
against other Borrowers under this Section 11.19(j) shall be exercisable only
upon the full and indefeasible payment of the Obligations.

 

(l)                                     The liability of Borrowers under this
Section 11.19 is in addition to and shall be cumulative with all liabilities of
each Borrower to Administrative Agent and the Lenders under this Agreement, the
other Loan Documents and the Environmental Indemnity Agreement to which such
Borrower is a party or in respect of any Obligations or obligation of the other
Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

Section 11.20                     Singular and Plural.  Words used in this
Agreement, the other Loan Documents and the Environmental Indemnity Agreement,
in the singular, where the context so permits, shall be deemed to include the
plural and vice versa.  The definitions of words in the singular in this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement
shall apply to such words when used in the plural where the context so permits
and vice versa.

 

Section 11.21                     Exhibits and Schedules.  The exhibits and
schedules attached to this Agreement are incorporated herein and shall be
considered a part of this Agreement for the purposes stated herein.

 

Section 11.22                     Titles of Articles, Sections and Subsections. 
All titles or headings to articles, sections, subsections or other divisions of
this Agreement, the other Loan Documents, and the Environmental Indemnity
Agreement or the exhibits hereto and thereto are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other content of such articles, sections, subsections or other divisions,
such other content being controlling as to the agreement between the parties
hereto.

 

Section 11.23                     Promotional Material.  Borrowers authorize
Administrative Agent and any Lender to issue press releases, advertisements and
other promotional materials in connection with Administrative Agent’s or such
Lender’s own promotional and marketing activities and such materials may
describe the Loan in general terms or in detail and Administrative Agent’s and
such Lender’s

 

96

--------------------------------------------------------------------------------


 

participation therein in the Loan.  All references to Administrative Agent or
any Lender contained in any press release, advertisement or promotional material
issued by Borrowers shall be approved in writing by Administrative Agent in
advance of issuance.

 

Section 11.24                     Survival. The indemnification provisions
contained in Section 11.5 and in the Environmental Indemnity Agreement and
Sections 2.8, 2.16, 11.8 and 11.11 hereof shall survive the repayment in full of
the Loan and the release of the liens evidencing or securing the Loan, and shall
survive the transfer (by sale, foreclosure, conveyance in lieu of foreclosure or
otherwise) of any or all right, title and interest in and to the Projects to any
party, whether or not an Affiliate of any Borrower.

 

Section 11.25                     WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT
PERMITTED BY LAW, EACH BORROWER, ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE ENVIRONMENTAL INDEMNITY
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR
RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY
AGREEMENT OR IN ANY WAY RELATING TO THE LOAN OR THE PROJECTS (INCLUDING ANY
ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING
THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). 
THIS WAIVER IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND EACH LENDER TO
ENTER INTO THIS AGREEMENT.

 

Section 11.26                     Waiver of Punitive or Consequential Damages. 
None of Administrative Agent, any Lender, nor any Borrower shall be responsible
or liable to the other or to any other Person for any punitive, exemplary or
consequential damages which may be alleged as a result of the Loan or the
transaction contemplated hereby, including any breach or other default by any
party hereto.  Borrowers represent and warrant to Administrative Agent and each
Lender that as of the Closing Date neither any Borrower nor any other Borrower
Party has any claims against Administrative Agent or any Lender in connection
with the Loan.

 

Section 11.27                     Governing Law.  UNLESS OTHERWISE NOTED THEREIN
TO THE CONTRARY, THE LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES THEREUNDER SHALL IN ALL RESPECTS
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK’ PRINCIPLES OF CONFLICTS OF
LAW) AND APPLICABLE UNITED STATES FEDERAL LAW, EXCEPT FOR THOSE PROVISIONS IN
THE MORTGAGES PERTAINING TO THE CREATION AND PERFECTION OR VALIDITY OF OR
EXECUTION ON LIENS OR SECURITY INTERESTS ON REAL PROPERTY AND FIXTURES LOCATED
IN THE STATES WHERE THE PROJECTS ARE LOCATED, WHICH PROVISIONS SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATES WHERE THE PROJECTS
ARE LOCATED AND APPLICABLE UNITED STATES FEDERAL LAW.

 

Section 11.28                     Entire Agreement.  This Agreement, the other
Loan Documents and the Environmental Indemnity Agreement embody the entire
agreement and understanding between Administrative Agent, each Lender and
Borrowers and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof.  Accordingly, the
Loan Documents and the Environmental Indemnity Agreement may not be contradicted
by evidence of prior,

 

97

--------------------------------------------------------------------------------


 

contemporaneous, or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.  If any conflict or inconsistency
exists between the Term Sheet and this Agreement, any of the other Loan
Documents, or the Environmental Indemnity Agreement, the terms of this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement,
as applicable, shall control.

 

Section 11.29                     Counterparts.  This Agreement may be executed
in multiple counterparts, each of which shall constitute an original, but all of
which shall constitute one document.

 

Section 11.30                     Consents and Approvals.  To the extent that
Administrative Agent, the Lenders and/or Required Lenders provide any consent or
approval as provided for in this Agreement, such consent shall be limited to the
specific matter approved and shall NOT be construed to (a) relieve Borrowers
from compliance with all of the other terms and obligations of this Agreement,
or (b) constitute a consent to any further similar action (as to which a
prospective consent or approval shall be required and may not necessarily be
granted), or (c) constitute a consent to any other obligation to which any
Lender may be a party.

 

Section 11.31                     Effectiveness of Facsimile Documents and
Signatures.  The Loan Documents and Environmental Indemnity Agreement may be
transmitted and/or signed by facsimile or by electronic means.  The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually signed originals and shall be
binding on all parties to the Loan Documents and Environmental Indemnity
Agreement, as applicable.  Administrative Agent may also require that any such
documents and signatures be confirmed by a manually signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

Section 11.32                     Venue.  EACH PARTY HERETO HEREBY CONSENTS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF
MANHATTAN IN THE CITY AND STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT
TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN
SUCH COURTS.  EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.  EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS.  BORROWERS AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
BORROWERS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO BORROWERS, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE
SHALL BE DEEMED COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

Section 11.33                     Important Information Regarding Procedures for
Requesting Credit.  Each of Administrative Agent and the Lenders hereby notifies
the Borrower Parties that in order to help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify, and record information that identifies each
individual or business that requests credit.  Accordingly, in connection with
the Loans or any other request for credit, Administrative Agent and the Lenders
will ask for the business name, business address, Employer Identification
Number, and other information which allows them to identify each Borrower Party,
and may ask for other identifying documents showing existence of each Borrower
Party.

 

Section 11.34                     Method of Payment.  All amounts payable under
this Agreement and the other Loan Documents must be paid by Borrowers in
accordance with Section 2.6(c).  Payments in the form of

 

98

--------------------------------------------------------------------------------


 

cash, money order, third party payment, cashier’s check, a check drawn on a
foreign bank or non-bank financial institution, or any form of payment other
than those provided in the preceding sentence will not be accepted.

 

Section 11.35                     Non-Public Information; Confidentiality;
Disclosure.  Borrowers authorize Administrative Agent and each Lender to
disclose information about Borrowers and any other Borrower Party that
Administrative Agent or such Lender may at any time possess to any Affiliate of
a Lender or Administrative Agent, whether such information was supplied by
Borrowers or otherwise obtained by Administrative Agent or the Lender; provided
to the extent Administrative Agent or any Lender receives material non-public
information hereunder concerning Borrowers, the other Borrower Parties and their
Affiliates, Administrative Agent and each Lender agrees to use such information
in compliance with all relevant policies, procedures and contractual obligations
and applicable Requirements of Laws (including United States federal and state
security laws and regulations, and HIPAA, HITECH and their implementing
regulations).

 

Section 11.36                     Post-Closing Obligations of Borrowers. 
Notwithstanding the fact that Borrowers have not satisfied certain of the
conditions to the advance of the Loan proceeds as of the Closing Date, the
Lenders have agreed to advance the proceeds of the Loan to Borrowers, subject to
the satisfaction of the other conditions to funding contained herein and each of
the requirements set forth in Schedule 11.36 attached hereto (the “Post-Closing
Obligations”). Borrowers shall provide evidence reasonably satisfactory to
Administrative Agent of the completion of the Post-Closing Obligations, all of
which shall be performed in a manner satisfactory to Administrative Agent.

 

Section 11.37                     Release and Waiver Regarding Special Audits. 
Borrowers and the Lenders acknowledge that from time to time during the term of
the Loan, one or more Lenders and/or Borrowers may request that CONA provide
Borrowers and/or the Lenders (collectively, the “Recipient”) with certain
internally generated reports (whether oral and/or written, the “Reports”), which
Reports may include oral and/or written information, assessments, notes,
memoranda and analyses prepared by employees of CONA for the limited purpose of
preparing an audit of the progress one or more of the Projects has made with
respect to a plan of correction (or similar remedial obligation of Borrowers or
any Operating Tenant under any Healthcare Laws) that may be issued from time to
time with respect to one or more Projects.  With respect to any Reports that may
be provided to the Recipient from time to time during the term of the Loan, the
Lenders and Borrowers hereby acknowledge and agree as follows:  (a) the Reports
may be prepared based on procedures that may not include all procedures deemed
necessary for the Recipient’s own purposes; (b) CONA will not be able or willing
to make any recommendations based on the Reports and CONA shall not in any way
be deemed a consultant, agent or other representative to the Recipient in any
manner; (c) the Recipient does not acquire any rights as a result of the
disclosure of the Reports and its access thereto, and CONA  assumes no duties or
obligations in connection with, or as a result of, such access; (d) the
Recipient is not entitled to rely on the Report; (e) the Recipient will not
distribute or disclose the Reports or the information contained therein to any
third party, except if compelled by legal process, and it will, to the extent
permitted by applicable Law, indemnify and hold harmless CONA, together with its
employees, officers, advisors and Affiliates from and against any and all
claims, losses or expenses (including attorneys’ fees) arising as a result of
CONA having disclosed the Reports to the Recipient; (f) the Recipient waives its
right to recover from, and releases and discharges any legal action against,
CONA with respect to any and all suits, actions, proceedings, investigations,
demands, claims, liabilities, fines, penalties, liens, judgments, losses,
injuries, damages, settlement expenses or costs of whatever kind or nature,
whether direct or indirect, known or unknown, contingent or otherwise,
including, without limitation, attorneys’ and experts’ fees and expenses, and
investigation and remediation costs that may arise on account of or in any way
be connected with the Report; and (g) and with respect to the Reports, CONA is
not acting as an agent, fiduciary or representative for the Recipient, and the
Recipient will (i) make its own independent

 

99

--------------------------------------------------------------------------------


 

investigation of the subject matter of the Reports and (ii) be solely
responsible for its own review, assessments, conclusions and decisions with
respect to the Loan, the Projects and the relevant Borrowers and/or Operating
Tenants.

 

Section 11.38                     Component Notes.  Administrative Agent,
without in any way limiting Administrative Agent’s other rights hereunder, in
its sole and absolute discretion, shall have the right at any time to require
Borrowers to execute and deliver “component” notes (including senior and junior
notes) in replacement of the Note as evidence of the Loan, which notes may be
paid in such order of priority as may be designated by Administrative Agent,
provided that (i) the aggregate principal amount of such “component” notes shall
equal the outstanding principal balance of the Loan immediately prior to the
creation of such “component” notes, plus any Loan Commitments of each Lender not
yet funded, (ii) the weighted average interest rate of all such “component”
notes shall on the date created equal the interest rate which was applicable to
the Loan immediately prior to the creation of such “component” notes, (iii) the
Debt Service on all such “component” notes shall on the date created equal the
Debt Service which was due under the Loan immediately prior to the creation of
such component notes and (iv) the other terms and provisions of each of the
“component” notes shall be identical in substance and substantially similar in
form to the Loan Documents.  Borrowers, at their cost and expense, shall
cooperate with all reasonable requests of Administrative Agent in order to
establish the “component” notes and shall execute and deliver such documents as
shall reasonably be required by Administrative Agent in connection therewith,
all in form and substance reasonably satisfactory to Administrative Agent,
including, without limitation, the severance of security documents if
requested.  In the event Borrowers fail to execute and deliver such documents to
Administrative Agent within five (5) Business Days following such request by
Administrative Agent, Borrowers hereby absolutely and irrevocably appoint
Administrative Agent as their true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect such transactions, Borrowers ratifying all that such
attorney shall do by virtue thereof.

 

Section 11.39                     Intentionally Deleted.

 

Section 11.40                     HUD Engagement; Eligibility.  Throughout the
term of the Loan, CONA Agency Lender and Regions Agency Lender shall have an
exclusive right, but not an obligation, to represent Borrowers in the
application to HUD for an FHA mortgage insurance commitment for a HUD Loan
Financing and/or HUD Project Loan Financings, offered on market terms and
conditions for similarly situated projects owned by similar borrowers as a
permanent take-out for the Loan or the Allocated Loan Amount for any particular
Project, as applicable.  Borrowers agree to close on such HUD Loan Financing
and/or each HUD Project Loan Financing provided that it is offered on market
terms and conditions substantially similar to then current market terms and
conditions for HUD mortgage loan transactions for similarly situated projects
owned by similar borrowers.  Simultaneously with the execution of this Loan
Agreement, and as a condition to closing the Loan, Borrowers shall execute an
engagement letter authorizing CONA Agency Lender and Regions Agency Lender to
prepare a HUD application for submission to the Secretary of HUD for HUD
Permanent Financing for one or more of the Projects (each, an “Application”). 
No later than the date that is six (6) months prior to the Maturity Date,
Borrowers shall fund all fees necessary for preparation, processing and
submission of the Application, as reasonably determined by CONA Agency Lender
and/or Regions Agency Lender, as applicable.  Borrowers acknowledge that HUD may
require certain restructures of the Master Lease (including removal of the
Projects from the Master Lease that are cross-defaulted and cross-collateralized
with properties other than the Projects) and/or Operating Leases in order to
qualify the Projects and the Loan for a HUD Loan Financing and/or HUD Project
Loan Financings, and Borrowers agree to exercise commercially reasonable efforts
to satisfy any such requirements of HUD.

 

100

--------------------------------------------------------------------------------


 

ARTICLE 12
LIMITATIONS ON LIABILITY

 

Section 12.1                            Limitation on Liability.

 

(a)                                 Subject to the qualifications below, neither
Administrative Agent nor any Lender shall enforce the liability and obligation
of Borrowers to perform and observe the Obligations by any action or proceeding
wherein a money judgment shall be sought against Borrowers, except that
Administrative Agent and the Lenders may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Administrative Agent and the Lenders to enforce and realize upon its interest
under the Note, this Agreement, the Mortgage and the other Loan Documents, or in
the Projects, or any other Collateral given to Administrative Agent and the
Lenders pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrowers only to the extent of Borrowers’ interest
in the Projects and in any other collateral given to Administrative Agent and
the Lenders to secure the Obligations, and Administrative Agent and each Lender,
as applicable, by accepting the Note, this Agreement, the Mortgage and the other
Loan Documents, shall not sue for, seek or demand any deficiency judgment
against Borrowers in any such action or proceeding under or by reason of or
under or in connection with the Note, this Agreement, the Mortgage or the other
Loan Documents.

 

(b)                                 The provisions of this Section 12.1 shall
not, however, (i) constitute a waiver, release or impairment of any Obligation
evidenced or secured by any of the Loan Documents; (ii) impair the right of
Administrative Agent or any Lender to name any Borrower as a party defendant in
any action or suit for foreclosure and sale under the Mortgage; (iii) affect the
validity or enforceability of any guaranty made in connection with the Loan or
any of the rights and remedies of Administrative Agent or any Lender thereunder;
(iv) impair the right of Administrative Agent or any Lender to obtain the
appointment of a receiver; (v) constitute a prohibition against Administrative
Agent or any Lender to commence any appropriate action or proceeding in order
for Administrative Agent or any Lender to exercise its remedies against the
Projects; or (vi) constitute a waiver of the right of Administrative Agent or
any Lender to enforce the liability and obligation of Borrowers, by money
judgment or otherwise, to the extent of (and Borrowers shall be personally
liable and shall indemnify Administrative Agent and such Lender for) any
Liability, which may be imposed upon, incurred by or awarded against
Administrative Agent or any Lender or any Affiliate thereof (but specifically
excluding punitive and consequential damages, except to the extent
Administrative Agent, any Lender or any Indemnified Person is required to make
payment therefor to a third party) as a result of, arising out of or in
connection with the following:

 

(i)                                     any failure by any Borrower or any
Borrower Party after the occurrence and during the continuance of any Event of
Default to apply any portion of the gross income from the Projects at any time
received by or payable to any Borrower or Guarantor or any of their Affiliates
to amounts due under the Loan or to customary operating expenses of the
Projects;

 

(ii)                                  commission of a criminal act by any
Borrower Party or any Affiliate of any Borrower Party (which Controls or is
Controlled by such Borrower Party)  which results in the exercise by any Person
of Forfeiture Rights with respect to any Project;

 

(iii)                               the failure by Borrowers or any other
Borrower Party to apply any insurance proceeds and condemnation awards in
accordance with the terms of the Loan Documents;

 

101

--------------------------------------------------------------------------------


 

(iv)                              any material misrepresentation by Borrowers or
any other Borrower Party made in or in connection with the Loan Documents or the
Loan;

 

(v)                                 Borrowers’ collection of rents under the
Master Lease more than one month in advance or otherwise in violation of this
Agreement or any of the other Loan Documents;

 

(vi)                              Any Borrower, Guarantor or any Affiliate of
any of them that Controls or is Controlled by such Borrower or Guarantor
contesting or in any way interfering with, directly or indirectly (collectively,
a “Contest”), any foreclosure action or sale commenced by Administrative Agent
or any Lender or with any other enforcement of Administrative Agent’s or any
Lender’s rights, powers or remedies under any of the Loan Documents or under any
document evidencing, securing or otherwise relating to any of the Security
(whether by making any motion, bringing any counterclaim, claiming any defense,
seeking any injunction or other restraint, commencing any action seeking to
consolidate any such foreclosure or other enforcement with any other action, or
otherwise) (except this clause (vi) shall not apply if any Borrower, any
Guarantor or such Affiliate successfully asserts a Contest and obtains a final
non-appealable order as to same);

 

(vii)                           Borrowers’ failure to turn over to
Administrative Agent all Security Deposits collected by Borrowers with respect
to the Projects upon Administrative Agent’s demand following an Event of
Default, except to the extent any such Security Deposits were applied in
accordance with the terms and conditions of any of the Leases, Master Lease or
Operating Leases prior to the occurrence of such Event of Default;

 

(viii)                        Borrowers’ failure to maintain insurance as
required by this Agreement or to pay any Taxes or assessments affecting the
Projects, in each case (A) to the extent that Borrowers failed to apply cash
flow from the Property to do so and (B) less any funds deposited by or on behalf
of Borrowers in the Tax Impound and/or Insurance Impound which have not been
used to pay such taxes or insurance premiums;

 

(ix)                              damage or destruction to any Project caused by
the negligent or intentional acts or omissions of any Borrower Party;

 

(x)                                 any Borrower’s failure to perform its
obligations under the Environmental Indemnity Agreement;

 

(xi)                              any material physical waste of any Project by
any Borrower Party (excluding alterations made in good faith); provided,
however, there shall be no recourse liability pursuant to this clause (xi) for
waste first arising after the Applicable Date (as defined below) to the extent
such waste arises due to the failure of a Project to generate sufficient income
to maintain such Project;

 

(xii)                           the removal or disposal of any Borrower’s
personal property from any Project by Borrowers in which Administrative Agent or
the Lenders have a security interest in violation of the terms and conditions of
the Loan Documents;

 

(xiii)                        the payment of any distributions to any Borrower
or any Guarantor or any of their Affiliates, employees, managers or contractors,
other than as permitted in this Agreement;

 

102

--------------------------------------------------------------------------------


 

(xiv)                       any fees paid by Borrowers to any Guarantor or any
of their Affiliates, employees, managers or contractors after the occurrence and
during the continuation of an Event of Default under the Loan Documents; or

 

(xv)                          the commission of fraud by any Borrower or
Guarantor in connection with the Loan.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, the Note or any of the Loan Documents, all of the Obligations
shall be fully recourse to Borrowers and Borrowers shall be personally liable
therefor in the event of: (i) any Transfer of any Project or any interest in any
Borrower in breach of any of the covenants in this Agreement or the Mortgage,
(ii) any Borrower’s failure to comply with the covenants in Section 5.17 hereof
and such failure results in a substantive consolidation in whole or in part of
any Borrower’s assets with the assets of another Person in any bankruptcy or
insolvency proceeding; (iii)  any Borrower or Guarantor files a voluntary
petition under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law; (iv) a Person which Controls any Borrower Party files, or joins
in the filing of, an involuntary petition against any Borrower under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against any Borrower from any Person; (v) any Borrower files an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against any Borrower, by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against any
Borrower from any Person; (vi) any Affiliate, officer, director, or
representative which Controls Borrowers consents to or acquiesces in or joins in
an application for the appointment of a custodian, receiver, trustee, or
examiner for any Borrower or any portion of the Collateral; or (vii)  any
Borrower or Guarantor makes an assignment for the benefit of creditors, or
admits, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due.

 

(d)                                 Borrowers also shall be personally liable to
Administrative Agent and the Lenders for any and all documented attorneys’ fees
and expenses and court costs incurred by Administrative Agent and the Lenders in
enforcing this Section 12.1 or otherwise incurred by Administrative Agent or any
Lender in connection with any of the foregoing matters, regardless whether such
matters are legal or equitable in nature or arise under tort or contract law;
provided that reimbursement for fees, charges and disbursements of additional
counsel of the Lenders will be limited to one additional counsel for all of the
Lenders (and one additional counsel per specialty area and one local counsel per
applicable jurisdiction), plus additional counsel as necessary in the event of
an actual or potential conflict of interest among the Lenders).  The limitation
on the personal liability of Borrowers in this Section 12.1 shall not modify,
diminish or discharge the personal liability of Guarantor.  Nothing herein shall
be deemed to be a waiver of any right which Administrative Agent or any Lender
may have under Sections 506(a), 506(b), 1111(b) or any other provision of the
United States Bankruptcy Code, as such sections may be amended, or corresponding
or superseding sections of the Bankruptcy Amendments and Federal Judgeship Act
of 1984, to file a claim for the full amount due to Administrative Agent and the
Lenders under the Loan Documents or to require that all collateral shall
continue to secure the amounts due under the Loan Documents.

 

(e)                                  “Applicable Date” shall mean the date on
which a Borrower tenders to Administrative Agent an unconditional deed-in-lieu
of foreclosure for the applicable Project together with evidence reasonably
satisfactory to Administrative Agent that (i) there are no Liens on the
applicable Project that do not constitute Permitted Exceptions and (ii) the 
applicable Project is in compliance with the Environmental Indemnity. 
Additionally, if in the exercise of its remedies following an Event of Default
Administrative Agent obtains the appointment of a receiver for any Project,
there shall be no recourse liability to Borrower hereunder for any loss, damage,
cost, expense, liability, claim or other

 

103

--------------------------------------------------------------------------------


 

obligation incurred by Administrative Agent that arises solely out of any action
taken specifically and directly by such receiver for such Project.

 

Section 12.2                            Limitation on Liability of Lender’s
Officers, Employees, etc.  Any obligation or liability whatsoever of
Administrative Agent or any Lender which may arise at any time under this
Agreement, any other Loan Document, or the Environmental Indemnity Agreement
shall be satisfied, if at all, out of Administrative Agent’s or such Lender’s
assets only.  No such obligation or liability shall be personally binding upon,
nor shall resort for the enforcement thereof be had to, the property of any of
Administrative Agent’s or such Lender’s shareholders, directors, officers,
employees or agents, regardless of whether such obligation or liability is in
the nature of contract, tort or otherwise.

 

104

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

ADMINISTRATIVE AGENT:

CAPITAL ONE, NATIONAL ASSOCIATION, a national

 

banking association

 

 

 

 

 

By:

/s/ Scott Rossbach

 

Name:

Scott Rossbach

 

Title:

Senior Director

 

 

 

 

LENDERS:

CAPITAL ONE, NATIONAL ASSOCIATION, a national

 

banking association

 

 

 

 

 

By:

/s/ Scott Rossbach

 

Name:

Scott Rossbach

 

Title:

Senior Director

 

[Signatures Continued on Following Page]

 

Signature Page

 

--------------------------------------------------------------------------------


 

LENDERS (cont’d):

REGIONS BANK, an Alabama banking corporation

 

 

 

 

 

By:

/s/ Steven W. Mitchell

 

Name:

Steven W. Mitchell

 

Title:

Senior Vice President

 

[Signatures Continued on Following Page]

 

Signature Page

 

--------------------------------------------------------------------------------


 

BORROWERS:

CCP BRODIE 7515 LLC

 

CCP RIVERSIDE 7516 LLC

 

CCP WEST OAKS 7528, LLC

 

CCP BAYTOWN 7518 LLC

 

CCP CEDAR BAYOU 7518 LLC

 

CCP BANDERA 7525 LLC

 

CCP MYSTIC PARK 7526 LLC

 

CCP PARAMOUNT SAN ANTONIO 7527 LLC

 

CCP WEST OAKS 7517 LLC

 

CCP WESTWOOD 7529 LLC

 

CCP PARAMOUNT PASADENA 7536 LLC

 

CCP POINTE 7537 LLC,

 

each a Delaware limited liability company

 

 

By:

/s/ Lori B. Wittman 

 

Name:

Lori B. Wittman

 

Title:

Vice President and Treasurer

 

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Description of Projects

 

Borrower:

CCP Brodie 7515 LLC, a Delaware limited liability company

 

 

Name of Project:

Brodie Ranch Nursing & Rehab Center

 

 

Address of Project:

2101 Frate Barker Road, Austin, Travis County, Texas 78748

 

 

Number of Residential Units:

120

 

Legal Description of Land:

 

BEING 4.717 ACRES OF LAND OUT OF THE WALKER WILSON LEAGUE SURVEY NO. 2, ABSTRACT
NO. 27, IN TRAVIS COUNTY, TEXAS, BEING THAT SAME TRACT CONVEYED TO VTR BRODIE
RANCH, LLC IN DEED RECORDED IN DOCUMENT NO. 2015015544, OFFICIAL PUBLIC RECORDS
OF TRAVIS COUNTY, TEXAS; SAID 4.717 ACRES BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS TO WIT:

 

BEGINNING AT A FOUND ALUMINUM MONUMENT ON THE SOUTHERN RIGHT-OF-WAY OF FRATE
BARKER ROAD BEING S02°46’42”E A DISTANCE OF 2.63’ FROM A FOUND IRON REBAR WITH
CHAPARRAL CAP SET FOR THE NORTHWEST CORNER OF THE REMAINDER OF THE SAID 5.003
ACRE TRACT, BEING ALSO THE SOUTHWEST CORNER OF A 0.161 ACRE STREET DEED RECORDED
IN DOCUMENT NO. 2009029056, THE NORTHEAST CORNER OF LOT 1 AND THE SOUTHEAST
CORNER OF A 0.166 ACRE RIGHT OF WAY DEDICATION DESCRIBED IN RANCHO ALTO PHASE
IV, A SUBDIVISION RECORDED IN DOCUMENT NO. 200900036, ALL OF THE OFFICIAL PUBLIC
RECORDS OF TRAVIS COUNTY, TEXAS;

 

THENCE ALONG SAID RIGHT-OF-WAY FOR THE FOLLOWING THREE COURSES:  N87°20’43”E
27.91’;

 

THENCE S02°39’17”E 15.00’ TO A FOUND ALUMINUM MONUMENT;

 

THENCE N87°20’43”E 322.51’ FOUND ALUMINUM MONUMENT;

 

THENCE LEAVING SAID RIGHT-OF-WAY S02°41’13”E WITH THE COMMON LINE OF THE 5.003
ACRE TRACT AND RANCHO ALTO, PHASE ONE, A DISTANCE OF 586.04’ TO A FOUND IRON
REBAR FOUND FOR THE SOUTHEAST CORNER OF THE 5.003 ACRE TRACT, BEING ALSO IN THE
WEST LINE OF RANCHO ALTO, PHASE ONE, AND THE NORTHEAST CORNER OF RANCHO ALTO,
PHASE II, A SUBDIVISION RECORDED IN DOCUMENT NO. 200600281 OF THE OFFICIAL
PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS;

 

THENCE S87°21’25”W WITH THE COMMON LINE OF THE 5.003 ACRE TRACT AND RANCHO ALTO,
PHASE II, A DISTANCE OF 349.45 FEET TO AN IRON PIPE FOUND FOR THE SOUTHEAST
CORNER OF THE 5.003 ACRE TRACT, BEING ALSO AN INTERIOR CORNER OF RANCHO ALTO,
PHASE II;

 

THENCE N02°46’42”W WITH COMMON LINE OF THE 5.003 ACRE TRACT AND IN PART RANCHO
ALTO, PHASE II, AND RANCHO ALTO PHASE IV, A DISTANCE OF 600.97’, TO THE POINT OF
BEGINNING. CONTAINING 4.72 ACRES MORE OR LESS.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Description of Projects

 

Borrower:

CCP Riverside 7516 LLC, a Delaware limited liability company

 

 

Name of Project:

Riverside Nursing & Rehab Center

 

 

Address of Project:

6801 E. Riverside Drive, Austin, Travis County, Texas 78741

 

 

Number of Residential Units:

122

 

Legal Description of Land:

 

4.59 ACRES (199,947 SQUARE FEET) SITUATED IN THE SANTIAGO DEL VALLE GRANT, IN
TRAVIS COUNTY, TEXAS, BEING ALL OF THAT SAME 4.6855 ACRE TRACT OF LAND DESCRIBED
IN DEED TO VTR RIVERSIDE REHAB, LLC, RECORDED IN DOCUMENT NO. 2015015515,
OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, SAID 4.59 ACRE TRACT BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

THE POINT OF BEGINNING BEING AN IRON BOLT FOUND MARKING THE SOUTHWEST CORNER OF
A 0.21 ACRE TRACT CONVEYED TO ELEUTERIO GARCIA RECORDED UNDER VOLUME 12991, PAGE
2145 OF THE REAL PROPERTY RECORDS OF TRAVIS COUNTY, TEXAS (R.P.R.T.C.T.) AND
BEING A POINT IN THE EAST LINE OF A 0.4127 ACRE TRACT CONVEYED TO ELEUTERIO
GARCIA RECORDED UNDER VOLUME 13208, PAGE 1541 OF SAID R.P.R.T.C.T. AND BEING THE
MOST WESTERLY NORTHWEST CORNER OF THE HEREIN DESCRIBED TRACT AND OF SAID 4.6855
ACRE PARENT TRACT, FROM WHICH A 1/2-INCH IRON ROD FOUND MARKING THE NORTHWEST
CORNER OF SAID 0.21 ACRE TRACT BEARS NORTH 32° 55’ 45” EAST, 128.17 FEET;
THENCE, SOUTH 64° 17’ 09” EAST, ALONG THE LINE COMMON TO SAID 4.6855 ACRE PARENT
TRACT AND TO THE SOUTH LINE OF SAID 0.21 ACRE GARCIA TRACT, A DISTANCE OF 75.12
FEET TO A SET IRON PIN AT THE SOUTHEAST CORNER OF SAID 0.21 ACRE GARCIA TRACT
AND AN INTERIOR CORNER OF SAID 4.6855 ACRE PARENT TRACT AND OF THE HEREIN
DESCRIBED TRACT; THENCE, NORTH 32° 43’ 34” EAST, ALONG THE LINE COMMON TO THE
4.6855 ACRE PARENT TRACT AND TO THE EAST LINE OF SAID 0.21 ACRE GARCIA TRACT, A
DISTANCE OF 112.75 FEET TO AN IRON ROD WITH DOUCET CAP FOUND FOR THE MOST
NORTHERLY NORTHWEST CORNER OF THE HEREIN DESCRIBED TRACT AND BEING THE SOUTHWEST
CORNER OF A RIGHT-OF-WAY DEDICATION TO THE CITY OF AUSTIN, TEXAS RECORDED UNDER
DOCUMENT NUMBER 2008066796 OF SAID O.P.R.T.C.T., FROM WHICH A 1/2-INCH IRON ROD
FOUND MARKING THE NORTHWEST CORNER OF SAID 4.6855 ACRE PARENT TRACT AND THE
NORTHEAST CORNER OF SAID 0.21 ACRE GARCIA TRACT, BEARS NORTH 32° 45’ 40” EAST,
15.12 FEET; THENCE, SOUTH 64° 24’ 35” EAST, ALONG THE SOUTH LINE OF SAID
RIGHT-OF-WAY DEDICATION, A DISTANCE OF 273.93 FEET TO AN IRON ROD WITH DOUCET
CAP FOUND MARKING THE SOUTHEAST CORNER OF SAID RIGHT-OF-WAY DEDICATION AND THE
NORTHEAST CORNER OF THE HEREIN DESCRIBED TRACT AND BEING A POINT IN THE WESTERLY
LINE OF A 0.1358 ACRE TRACT CONVEYED TO JOSE VILLEGAS RECORDED UNDER DOCUMENT
NUMBER 1999045336 OF SAID O.P.R.T.C.T, FROM WHICH A CONCRETE MONUMENT MARKING
THE NORTHWEST CORNER OF SAID 0.1358 ACRE TRACT AND THE NORTHEAST CORNER OF SAID
4.6855 ACRE PARENT TRACT,

 

1

--------------------------------------------------------------------------------


 

BEARS NORTH 32° 45’ 40” EAST 15.15 FEET; THENCE, SOUTH 33° 43’ 31” WEST, ALONG
THE LINES COMMON TO AN EASTERLY LINE OF SAID 4.6855 ACRE PARENT TRACT AND THE
HEREIN DESCRIBED TRACT, THE WESTERLY LINE OF SAID 0.1358 ACRE VILLEGAS TRACT,
THE WESTERLY LINE OF A TRACT TO JULIO CONTRETAS IN DEED VOLUME 01316 PAGE 342,
THE WESTERLY LINE OF A TRACT CONVEYED TO CURTIS BOYD RECORDED UNDER VOLUME
11027, PAGE 277 OF SAID R.P.R.T.C.T., THE WESTERLY LINE OF LOT 2 SNEDEKER
SUBDIVISION OF RECORD UNDER VOLUME 50, PAGE 10 OF THE PLAT RECORDS OF TRAVIS
COUNTY, TEXAS (P.R.T.C.T.), A DISTANCE OF 268.58 FEET TO A SET IRON PIN BEING
THE SOUTHWEST CORNER OF SAID LOT 2 AND BEING AN ANGLE POINT IN THE EASTERLY
LINES OF SAID 4.6855 ACRE PARENT TRACT AND THE HEREIN DESCRIBED TRACT; THENCE,
SOUTH 34° 26’ 26” WEST, ALONG THE LINES COMMON TO AN EASTERLY LINE OF SAID
4.6855 ACRE PARENT TRACT AND THE HEREIN DESCRIBED TRACT, THE WESTERLY LINE OF
LOT 1 OF SAID SNEDEKER SUBDIVISION, THE WESTERLY LINE OF A TRACT CONVEYED TO
CALIXO CORTEZ RECORDED UNDER DOCUMENT NUMBER 2004216034 OF SAID O.P.R.T.C.T, THE
WESTERLY LINE OF LOT 1 JESSE TORRES SUBDIVISION OF RECORD UNDER VOLUME 56, PAGE
27 OF SAID P.R.T.C.T., THE WESTERLY LINE OF A 0.59 ACRE TRACT CONVEYED TO
ARMONDO VASQUEZ RECORDED UNDER DOCUMENT NUMBER 2002014110 OF SAID O.P.R.T.C.T.,
FOR A DISTANCE OF 345.73 FEET TO A SET IRON PIN AT THE SOUTHEAST CORNER OF SAID
4.6855 ACRE PARENT TRACT AND THE HEREIN DESCRIBED TRACT AND BEING THE NORTHEAST
CORNER OF A 0.989 ACRE TRACT CONVEYED TO GILBERT VELASQUEZ RECORDED UNDER
DOCUMENT NUMBER 2003117769 OF SAID O.P.R.T.C.T.; THENCE, NORTH 64° 01’ 35” WEST,
ALONG THE LINE COMMON TO THE SOUTHERLY LINE OF SAID 4.6855 ACRE PARENT TRACT AND
THE HEREIN DESCRIBED TRACT AND THE NORTHERLY LINE OF SAID 0.989 ACRE VELASQUEZ
TRACT, A DISTANCE OF 336.42 FEET TO A THE SOUTHWEST CORNER OF SAID 4.6855 ACRE
PARENT TRACT AND THE HEREIN DESCRIBED TRACT AND BEING THE SOUTHEAST CORNER OF
LOT A BOB VASQUEZ SUBDIVISION OF RECORD UNDER VOLUME 55, PAGE 40 OF SAID
P.R.T.C.T.; THENCE, NORTH 33° 02’ 32” EAST, ALONG THE LINES COMMON TO A WESTERLY
LINE OF SAID 4.6855 ACRE PARENT TRACT AND THE HEREIN DESCRIBED TRACT, THE
EASTERLY LINE OF SAID LOT A, THE EASTERLY LINE OF A TRACT CONVEYED TO JANICE
RODRIGUEZ RECORDED UNDER DOCUMENT NUMBER 1999006132 OF SAID O.P.R.T.C.T., THE
EASTERLY LINE OF A TRACT TO J. FIGUEROA (NO RECORDED DEED), THE WESTERLY LINE OF
A TRACT TO MANUEL SALDANA RECORDED UNDER VOLUME 9167, PAGE 655 OF SAID
R.P.R.T.C.T., THE EASTERLY LINE OF A TRACT TO BELINDA CLARK OF RECORD UNDER
DOCUMENT NUMBER 2002213087 OF SAID O.P.R.T.C.T, THE WESTERLY LINES OF A 0.2336
ACRE TRACT AND A 0.2275 ACRE TRACT TO ELUTERIO GARCIA RECORDED UNDER VOLUME
13252, PAGE 1969 OF SAID R.P.R.T.C.T., AND THE WESTERLY LINES OF THE
AFOREMENTIONED 0.4127 ACRE GARCIA TRACT, AT A DISTANCE OF 279.58 FEET PASSING A
1/2-INCH IRON ROD FOUND MARKING THE EASTERLY CORNER COMMON TO SAID SALDANA TRACT
AND TO SAID CLARK TRACT, AT A DISTANCE OF 495.02 FEET PASSING A 1 INCH IRON PIPE
FOUND MARKING THE EASTERLY CORNER COMMON TO SAID 0.2275 ACRE AND TO SAID 0.4127
ACRE GARCIA TRACTS AND CONTINUING FOR A TOTAL DISTANCE OF 497.73 FEET TO THE
POINT OF BEGINNING AND CONTAINING A COMPUTED AREA OF 4.59 ACRES OF LAND.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

Description of Projects

 

Borrower:

CCP West Oaks 7517 LLC, a Delaware limited liability company

 

 

Name of Project:

Senior Care of West Oaks

 

 

Address of Project:

3200 W. Slaughter Lane, Austin, Travis County, Texas 78748

 

 

Number of Residential Units:

125

 

Legal Description of Land:

 

LOT 1, FRAMAR SUBDIVISION, A SUBDIVISION IN TRAVIS COUNTY, TEXAS, ACCORDING TO A
MAP OR PLAT RECORDED IN VOLUME 75, PAGE 32, PLAT RECORDS OF TRAVIS COUNTY,
TEXAS; SAVE AND EXCEPT THAT CERTAIN 0.0774 ACRE TRACT CONVEYED TO TRAVIS COUNTY
BY DEED RECORDED IN VOLUME 10711, PAGE 1309, REAL PROPERTY RECORDS, TRAVIS
COUNTY, TEXAS MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A 1/2” IRON ROD FOUND FOR THE EAST CORNER OF THIS TRACT, BEING THE
WEST CORNER OF A 2.159 ACRE TRACT AS CONVEYED TO GUNN-OLSON STORDAHL JOINT
VENTURE BY DEED AND RECORDED IN VOLUME 8528, PAGE 953 OF THE TRAVIS COUNTY DEED
RECORDS; SAME POINT ALSO BEING THE NORTHERLY RIGHT-OF-WAY LINE OF W. SLAUGHTER
LANE;

 

THENCE WITH A NORTHERLY RIGHT-OF-WAY LINE OF W. SLAUGHTER LANE, THE FOLLOWING
TWO (2) COURSES AND DISTANCES:

 

1) S 27° 34’ 40” W,  15.08 FEET TO AN IRON ROD SET;

 

2) N 62° 09’ 15” W,  224.97 FEET TO AN 1/2” IRON ROD FOUND FOR THE WEST CORNER
OF THIS TRACT ALSO BEING THE SOUTH CORNER OF LOT A OF TRIAN ADDITION, A
SUBDIVISION RECORDED IN BOOK 76, PAGE 231 OF THE TRAVIS COUNTY PLAT RECORDS;

 

THENCE, WITH THE COMMON LOT LINE OF LOT 1 AND SAID LOT A, N 29° 53’ 45” E, 15.02
FEET TO A 1/2” IRON ROD SET FOR THE NORTH CORNER OF THIS TRACT;

 

THENCE, THROUGH SAID LOT 1, S 62° 09’ 15” E, 224.36 FEET TO THE PLACE OF
BEGINNING , CONTAINING 0.0774 ACRES (3,371 SQUARE FEET) OF LAND AREA.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

Description of Projects

 

Borrower:

CCP Baytown 7518 LLC, a Delaware limited liability company

 

 

Name of Project:

Baytown Nursing & Rehab Center

 

 

Address of Project:

3921 N. Main, Baytown, Harris County, Texas 77521

 

 

Number of Residential Units:

120

 

Legal Description of Land:

 

A TRACT OF LAND CONTAINING 3.765 ACRES (164,022 SQUARE FEET) BEING OUT OF A
7.583 ACRE TRACT AS DESCRIBED IN DEED RECORDED IN HARRIS COUNTY CLERK’S FILE NO.
R759767 AND A 0.434 ACRE TRACT DESCRIBED IN DEED RECORDED IN HARRIS COUNTY
CLERK’S FILE NUMBER R072203, AND BEING LOCATED IN THE HARVEY WHITING SURVEY
ABSTRACT NUMBER 840, BAYTOWN, HARRIS COUNTY, TEXAS, AND SAID 3.765 ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF THE TRACT HEREIN DESCRIBED AND BEING THE
NORTHEAST CORNER OF A SAID 0.434 ACRE TRACT AND BEING THE SOUTHEAST CORNER OF
GOOSE CREEK CHURCH OF CHRIST AS RECORDED IN VOLUME 394, PAGE 98 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS;

 

THENCE SOUTH 01 DEG. 22 MIN. 08 SEC. WEST ALONG THE EAST LINE OF SAID 0.434 ACRE
AND 7.583 ACRE TRACTS SAME BEING THE WEST LINE OF SAID NORTH MAIN STREET FOR A
DISTANCE OF 400.00 FEET TO THE INTERSECTION OF THE WEST RIGHT OF WAY LINE OF
NORTH MAIN STREET (VARIABLE WIDTH RIGHT OF WAY) AND THE NORTH RIGHT OF WAY LINE
OF MERIDIAN BOULEVARD (VARIABLE WIDTH RIGHT OF WAY) AS RECORDED IN VOLUME 394,
PAGE 98 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS;

 

THENCE NORTH 88 DEG. 37 MIN. 52 SEC. WEST OVER AND ACROSS SAID 7.583 ACRE TRACT
FOR A DISTANCE OF 410.00 FEET TO A FOUND 5/8 INCH IRON ROD FOR THE SOUTHWEST
CORNER OF THE TRACT HEREIN DESCRIBED;

 

THENCE NORTH 01 DEG. 22 MIN. 08 SEC. EAST FOR A DISTANCE OF 400.00 FEET TO A
FOUND 5/8 INCH IRON ROD FOR THE NORTHWEST CORNER OF THE TRACT HEREIN DESCRIBED
AND BEING THE NORTH LINE OF SAID 0.434 ACRE TRACT AND IN THE SOUTH LINE OF GOOSE
CREEK CHURCH OF CHRIST;

 

THENCE SOUTH 88 DEG. 37 MIN. 52 SEC. EAST ALONG THE NORTH LINE OF SAID 0.434
ACRE TRACT AND THE SOUTH LINE OF SAID GOOSE CREEK CHURCH OF CHRIST FOR A
DISTANCE OF 410.00 FEET TO THE PLACE OF BEGINNING.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-5

 

Description of Projects

 

Borrower:

CCP Cedar Bayou 7518 LLC, a Delaware limited liability company

 

 

Name of Project:

Cedar Bayou Nursing & Rehab Center

 

 

Address of Project:

2000 W. Baker Road, Baytown, Harris County, Texas 77521

 

 

Number of Residential Units:

125

 

Legal Description of Land:

 

Lot 1, in Block A, of BAYTOWN NURSING HOME ADDITION, a subdivision in Harris
County, Texas, according to the map or plat thereof, recorded at Film Code
No. 625193 of the Map Records of Harris County, Texas.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-6

 

Description of Projects

 

Borrower:

CCP Bandera 7525 LLC, a Delaware limited liability company

 

 

Name of Project:

Bandera Nursing & Rehab Center

 

 

Address of Project:

222 FM 1077, Bandera, Bandera County, Texas 78003

 

 

Number of Residential Units:

124

 

Legal Description of Land:

 

Being Lots 1, 2 and 3, Bandera Skilled Nursing Center, Bandera County, Texas,
according to the map or plat thereof in Volume 7, Page 21, of the Plat Records
of Bandera County, Texas.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-7

 

Description of Projects

 

Borrower:

CCP Mystic Park 7526 LLC, a Delaware limited liability company

 

 

Name of Project:

Mystic Park Nursing & Rehab Center

 

 

Address of Project:

8503 Mystic Park, San Antonio, Bexar County, Texas 78254

 

 

Number of Residential Units:

125

 

Legal Description of Land:

 

LOT 3, IN BLOCK 2, NEW CITY BLOCK 18128, MYSTIC PARK NURSING CENTER, A
SUBDIVISION IN THE CITY OF SAN ANTONIO IN BEXAR COUNTY, TEXAS; ACCORDING TO THE
MAP OR PLAT THEREOF; RECORDED IN VOLUME 9555, PAGE 177, OF THE DEED AND PLAT
RECORDS OF BEXAR COUNTY, TEXAS.

 

CONTAINING 188,730.96 S.F., 4.333 ACRES MORE OR LESS.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-8

 

Description of Projects

 

Borrower:

CCP Paramount San Antonio 7527 LLC,

 

a Delaware limited liability company

 

 

Name of Project:

Paramount Senior Care Centers at San Antonio

 

 

Address of Project:

5437 Eisenhauer Road, San Antonio, Bexar County, Texas 78254

 

 

Number of Residential Units:

150

 

Legal Description of Land:

 

LOT 1, BLOCK 26, NEW CITY BLOCK 15790, FRISCO HEALTH SUBDIVISION, AN ADDITION TO
THE CITY OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT
THEREOF RECORDED IN VOLUME 9548, PAGE 100, OF THE DEED AND PLAT RECORDS, BEXAR
COUNTY, TEXAS.

 

CONTAINING 180,723.40 S.F., 4.15 ACRES MORE OR LESS.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-9

 

Description of Projects

 

Borrower:

CCP West Oaks 7528, LLC, a Delaware limited liability company

 

 

Name of Project:

West Oaks Nursing & Rehab Center

 

 

Address of Project:

3625 Green Crest Drive, Houston, Harris County, Texas 77082

 

 

Number of Residential Units:

136

 

Legal Description of Land:

 

Restricted Reserve “A”, in Block 1, of Green Crest Nursing Home, a subdivision
in Harris County, Texas, according to the map or plat thereof recorded at Film
Code 364017 of the Map Records of Harris County, Texas.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-10

 

Description of Projects

 

Borrower:

CCP Westwood 7529 LLC, a Delaware limited liability company

 

 

Name of Project:

Senior Care of Westwood

 

 

Address of Project:

8702 S. Course Drive, Houston, Harris County, Texas 77099

 

 

Number of Residential Units:

125

 

Legal Description of Land:

 

Unrestricted Reserve “A”, in Block 1, of SOUTH COURSE NURSING CENTER, a
subdivision in Harris County, Texas, according to the map or plat thereof
recorded at Film Code 571160 of the Map Records of Harris County, Texas.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-11

 

Description of Projects

 

Borrower:

CCP Paramount Pasadena 7536 LLC, a

 

Delaware limited liability company

 

 

Name of Project:

Paramount Senior Care Centers at Pasadena

 

 

Address of Project:

3434 Watters Road, Pasadena, Harris County, Texas 77504

 

 

Number of Residential Units:

125

 

Legal Description of Land:

 

Restricted Reserve “A” of the Replat of Lots 11 and 12 and Partial Replat of Lot
10, of Bayshore Park, a Subdivision in Harris County, Texas, according to the
map or plat thereof recorded at Film Code No. 560229 of the Map Records of
Harris County, Texas.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-12

 

Description of Projects

 

Borrower:

CCP Pointe 7537 LLC, a Delaware limited liability company

 

 

Name of Project:

The Pointe Nursing & Rehab Center

 

 

Address of Project:

17231 Mill Forest, Webster, Harris County, Texas 77598

 

 

Number of Residential Units:

120

 

 

Legal Description of Land:

 

BEING ALL OF THAT CERTAIN TRACT OR PARCEL OF LAND CONTAINING 3.686 ACRES
(160,552 SQUARE FEET), MORE OR LESS, SITUATED IN THE ROBERT W. WILSON LEAGUE,
ABSTRACT 88, HARRIS COUNTY, TEXAS, AND BEING OUT OF RESERVE “G” IN BAY TERRACE,
A SUBDIVISION RECORDED IN VOLUME 336, PAGE 93 OF THE HARRIS COUNTY MAP RECORDS.
SAID TRACT NOW KNOWN AS RESERVE “G-1”, BAY TERRACE BREEZE, A SUBDIVISION IN
HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF, RECORDED IN FILM
CODE NO. 437025 OF THE HARRIS COUNTY MAP RECORDS. SAID 3.686 ACRES (160,552
SQUARE FEET) OF LAND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS
FOLLOWS:

 

BEGINNING AT A FOUND “X” CHISELED IN CONCRETE LOCATED AT THE INTERSECTION OF THE
SOUTHEAST RIGHT-OF-WAY LINE OF FLINT RIDGE ROAD, BASED ON 60 FEET IN WIDTH AND
RECORDED IN VOLUME 336, PAGE 93 OF THE HARRIS COUNTY MAP RECORDS, WITH THE
NORTHEAST RIGHT-OF-WAY LINE OF MILL FOREST ROAD, BASED ON 60 FEET IN WIDTH AND
RECORDED IN VOLUME 336, PAGE 93 OF THE HARRIS COUNTY MAP RECORDS, AND BEING THE
MOST NORTHERLY WEST CORNER OF THE HEREIN DESCRIBED TRACT OF LAND;

 

THENCE N48° 50’ 58”E 166.34 FEET, WITH THE SOUTHEAST RIGHT-OF-WAY LINE OF SAID
FLINT RIDGE ROAD, SAME BEING THE NORTHWEST LINE OF THIS TRACT, TO A 5/8 INCH
IRON ROD SET FOR THE BEGINNING OF A CURVE;

 

THENCE 107.92 FEET, WITH THE ARC OF A CURVE TO THE LEFT IN THE SOUTHEAST
RIGHT-OF-WAY LINE OF SAID FLINT RIDGE ROAD, SAME BEING THE NORTHWEST LINE OF
THIS TRACT, WHOSE CHORD BEARS N45° 50’ 52”E 107.88 FEET AND HAVING A CENTRAL
ANGLE OF 06° 00’ 13” AND A RADIUS OF 1030.00 FEET, TO A 5/8 INCH IRON ROD SET
FOR THE END OF THE CURVE;

 

THENCE N42° 50’ 45”E 66.30 FEET, WITH THE SOUTHEAST RIGHT-OF-WAY LINE OF SAID
FLINT RIDGE ROAD, SAME BEING THE NORTHWEST LINE OF THIS TRACT, TO A 5/8 INCH
IRON ROD WITH CAP FOUND FOR THE MOST NORTHERLY CORNER OF THIS TRACT;

 

THENCE S41° 09’ 02”E 427.17 FEET TO A 5/8 INCH IRON ROD WITH CAP  FOUND FOR THE
MOST EASTERLY CORNER OF THIS TRACT;

 

THENCE S47° 02’ 50”W 55.20 FEET TO A 5/8 INCH IRON ROD FOUND FOR AN ANGLE POINT
IN THE SOUTHEAST LINE OF THIS TRACT;

 

1

--------------------------------------------------------------------------------


 

THENCE S39° 25’ 21”W 314.07 FEET TO A 5/8 INCH IRON ROD FOUND FOR THE MOST
SOUTHERLY CORNER OF THIS TRACT, AND ALSO BEING IN THE NORTHEAST RIGHT-OF-WAY
LINE OF SAID MILL FOREST ROAD;

 

THENCE N41° 09’ 02”W 442.77 FEET, WITH THE NORTHEAST RIGHT-OF-WAY LINE OF SAID
MILL FOREST ROAD, TO AN “X” CHISELED IN CONCRETE FOUND FOR THE BEGINNING OF A
CURVE AND BEING THE MOST SOUTHERLY WEST CORNER OF THIS TRACT;

 

THENCE 39.27 FEET, WITH THE ARC OF A CURVE TO THE RIGHT WHOSE CHORD BEARS N03°
50’ 58”E 35.36 FEET AND HAVING A CENTRAL ANGLE OF 90°0’00” AND A RADIUS OF 25.00
FEET TO THE PLACE OF BEGINNING AND CONTAINING 3.686 ACRES (160,552 SQUARE FEET)
OF LAND.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

List of Borrowers

 

CCP Brodie 7515 LLC

CCP Riverside 7516 LLC

CCP West Oaks 7528, LLC

CCP Baytown 7518 LLC

CCP Cedar Bayou 7518 LLC

CCP Bandera 7525 LLC

CCP Mystic Park 7526 LLC

CCP Paramount San Antonio 7527 LLC

CCP West Oaks 7517 LLC

CCP Westwood 7529 LLC

CCP Paramount Pasadena 7536 LLC

CCP Pointe 7537 LLC

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Loan Commitments

 

Lender’s Name

 

Lender’s Address for Notices

 

Lender’s Loan
Commitment

 

Lender’s Pro Rata
Share

 

Capital One, National Association

 

See Section 11.1

 

$

85,000,000.00

 

62.96296296

%

Regions Bank

 

Regions Bank
1900 5th Avenue North, 14th Floor
Birmingham, AL 35203
Attention: Steven W. Mitchell,
Senior Vice President Facsimile: (205)801-0343

 

$

50,000,000.00

 

37.03703704

%

Total

 

 

 

$

135,000,000.00

 

100

%

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Names of Operating Tenants

 

Project

 

Operating Tenant

Brodie Ranch Nursing & Rehab Center

 

South Oaks SCC LLC

Riverside Nursing & Rehab Center

 

Riverside SCC LLC

Senior Care of West Oaks

 

Capitol SCC LLC

Baytown Nursing & Rehab Center

 

Baytown SCC LLC

Cedar Bayou Nursing & Rehab Center

 

Cedar Bayou SCC LLC

Bandera Nursing & Rehab Center

 

Bandera SCC LLC

Mystic Park Nursing & Rehab Center

 

Mystic Park SCC LLC

Paramount Senior Care Centers at San Antonio

 

Presidential SCC LLC

West Oaks Nursing & Rehab Center

 

West Oaks SCC LLC

Senior Care of Westwood

 

Alief SCC LLC

Paramount Senior Care Centers at Pasadena

 

Pasadena SCC LLC

The Pointe Nursing & Rehab Center

 

Mill Forest Road SCC LLC

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [and] [the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Loan Agreement identified below (the “Loan Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

Assignee acknowledges and agrees that the Loan Agreement and the payment of the
Exit Fee thereunder are subject to the terms of that certain letter agreement
dated of even date with the Loan Agreement, executed by Regions Bank and Capital
One, National Association, a copy of which has been provided to Assignee.

 

1.

Assignor[s]:

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are multiple Assignors or multiple
Assignees.

 

1

--------------------------------------------------------------------------------


 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate]

 

 

[Approved Fund] of [identify Lender]]

 

 

 

3.

Borrower:

CCP Brodie 7515 LLC, CCP Riverside 7516 LLC, CCP West Oaks 7528, LLC, CCP
Baytown 7518 LLC, CCP Cedar Bayou 7518 LLC, CCP Bandera 7525 LLC, CCP Mystic
Park 7526 LLC, CCP Paramount San Antonio 7527 LLC, CCP West Oaks 7517 LLC, CCP
Westwood 7529 LLC, CCP Paramount Pasadena 7536 LLC and CCP Pointe 7537 LLC, each
a Delaware limited liability company

 

 

 

4.

Administrative Agent:

Capital One, National Association, as the administrative agent under the Credit
Agreement.

 

 

 

5.

Credit Agreement:

Loan Agreement, dated as of July    , 2016, among the Borrowers, the lending
institutions party thereto from time to time, and Capital One, National
Association, as Administrative Agent.

 

 

 

6.

Assigned Interest:

 

 

Assignor[s]

 

Assignee[s]

 

Aggregate
Amount of
Commitment /
Loans
for all Lenders(5)

 

Amount of
Commitment /
Loans Assigned

 

Percentage
Assigned of
Commitment /
Loans(6)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

7.

Trade Date:

                  ](7)

 

Effective Date:              , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

--------------------------------------------------------------------------------

(5)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(6)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(7)  To be completed if the relevant Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

[Consented to and](8) Accepted:

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Consented to:] (9)

 

BORROWERS:

 

CCP BRODIE 7515 LLC

CCP RIVERSIDE 7516 LLC

CCP WEST OAKS 7528, LLC

CCP BAYTOWN 7518 LLC

CCP CEDAR BAYOU 7518 LLC

CCP BANDERA 7525 LLC

CCP MYSTIC PARK 7526 LLC

CCP PARAMOUNT SAN ANTONIO 7527 LLC

CCP WEST OAKS 7517 LLC

CCP WESTWOOD 7529 LLC

CCP PARAMOUNT PASADENA 7536 LLC

CCP POINTE 7537 LLC,

each a Delaware limited liability company

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(8)  To be added only if the consent of the Administrative Agent is required by
the terms of the Loan Agreement.

(9)  To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Loan Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Credit Parties or their
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Credit Parties or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

 

1.2.         Assignee.  [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Loan
Agreement, (ii) it is not a Disqualified Institution and meets all the
requirements to be an assignee under Sections 11.3(b)(iii), (iv),(v) and (vi) of
the Loan Agreement (subject to such consents, if any, as may be required under
Section 11.3(b)(iii) of the Loan Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Loan Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Loan Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements referred to in Section 5.3 thereof or delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

5

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.

 

THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

6

--------------------------------------------------------------------------------